Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 1 of 191. PageID #: 222




              EXHIBIT J
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 2 of 191. PageID #: 223




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                                              REQUEST FOR SERVICE
                                                June 19,2019 12:42


                                          By: MICHAEL!. O'SHEA0039330

                                              Confirmation Nbr. 1741552



  TAMMY DECOSTA                                                           CV 19 916707

          vs.
                                                                   Judge: TIMOTHY MCCORMICK
  CUYAHOGA COUNTY OHIO, ET AL




                                                    Pages Filed:   189




Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 3 of 191. PageID #: 224

                                 Common Pleas Court of Cuyahoga County, Ohio
                                         Nailah K. Byrd, Clerk of Courts


                                          INSTRUCTIONS FOR SERVICE


  Tammy Decosta                                             Case Number cv 19 916707
  Plaintiff(s)
                                                         Judge:   Timothy McCormick

 Vs.
  Cuyahoga County Ohio, et al.                           Date: June 19, 2019
  Defendants(s)



  Method of Service Requested:

                           |^|Ordinary
  Certified Mail Service                  Mail Service       Federal Express Service


  Personal Service by the Sheriff of                              County


  Residence Service bv the Sheriff of                       County


  Personal Service Bv Process Server


  Residence Service by Process Server

  Name(s) and Address(es) of Parties to Serve:

  Ken Mills                          John Doe/Jane Doe Nurses                         John Doe/Jane Doe Correction Officers
  c/o Department of Law              c/o Department of Law                             c/o Department of Law
  2079 East 9th Street               2079 East 9th Street                              2079 East 9th Street
  Cleveland, Ohio 44115              Cleveland, Ohio 44115                             Cleveland, Ohio 44115


  Additional Instructions:
  Please serve parties by certified mail at the address provided.




  Filing Party Name: Michael J. O'Shea        Supreme Court ID if applicable: 0039330

  Phone
  For Use Number:    216-24
          by Sheriff or      1-0011
                        Process Server Only

  Number of Service Attempts:

  Address for Service if Different from address included above:

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 4 of 191. PageID #: 225




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                                            New Case Electronically Filed:
                                                June 12,2019 17:52


                                          By: MICHAEL!. O'SHEA0039330

                                              Confirmation Nbr. 1736141



   TAMMY DECOSTA                                                          CV 19 916707

           vs.
                                                                 Judge: TIMOTHY MCCORMICK
   CUYAHOGA COUNTY OHIO, ET AL




                                                    Pages Filed: 187




Electronically Filed 06/12/2019 17:52/ / CV 19 916707/Confirmation Nbr. 1736141 /CL.JK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 5 of 191. PageID #: 226




                                 IN THE COURT OF COMMON PLEAS
                                     CUYAHOGA COUNTY, OHIO



                                                          )
     TAMMY DECOSTA                 )
     C/O Lipson O'Shea Legal Group )                              Case No.
     700 W. St. Clair Avenue #110  )
     Cleveland, Ohio 44113         )
                                   )
          Plaintiff,               )                              JUDGE
                                   )
                                   )
     vs.                           )                              COMPLAINT
                                   )
                                   )
     CUYAHOGA COUNTY, OHIO         )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     ARMOND BUDISH                 )
     Cuyahoga County Executive     )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     CLIFFORD PINKNEY              )
     Cuyahoga County Sheriff       )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     ERIC J. IVEY                  )
     former Cuyahoga County        )
     Jail Warden                   )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 6 of 191. PageID #: 227




     and                           )
                                   )
     KEN MILLS                     )
     former Regional Director of   )
     Corrections of Cuyahoga       )
     County Sheriffs Department    )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     THOMAS TALLMAN                )
     Medical Director              )
     c/o Chief Legal Officer       )
     MetroHealth System            )
     2500 MetroHealth Drive        )
     Cleveland, OH 44109           )
                                   )
     and                           )
                                   )
     JOHN DOE/JANE DOE CORRECTIONS )
     OFFICERS                      )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     JOHN DOE/JANE DOE NURSES      )
     c/o Department of Law         )
     2079 E. 9th Street            )
     Cleveland, OH 44115           )
                                   )
     and                           )
                                   )
     JOHN DOE COMPANY              )
      (for providing medical       )
     services)                     )
     address presently unknown     )
                                   )
           Defendants.             )
                                   )




                                                             2

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 7 of 191. PageID #: 228




                                        Facts and Jurisdiction

              1.        Plaintiff Tammy Decosta                   ("Plaintiff")              is an individual

     who was residing in Cuyahoga County at all times relevant to the

     facts and issues in this complaint.

              2. Defendant Cuyahoga County ("Defendant County") is a unit of

     local government established under the laws of the State of Ohio.

     The County is             sued through the Cuyahoga County Executive and/or

     Council who are named only in their official capacity pursuant to

     RC 302.14 to 302.19.

              3.   Defendant Clifford Pinkney                        ("Defendant Sheriff")                is the

     appointed          sheriff         of      Cuyahoga         County;          Defendant        Eric       Ivey

      ("Defendant Warden") was at all times relevant to this action the

     warden        of   the    Cuyahoga County Corrections                        Center        (the    "Jail"),

     defendant          Ken Mills          ("Defendant Regional Director")                        was    at    all

     times relevant to this action the Regional Director of Corrections

     of    Cuyahoga         County        Sheriffs         Department;           and         Defendant    Thomas

     Tailman ("Defendant Medical Director") was at all times relevant to

     this action the Medical Director of the Jail.                                 Defendant Sheriff’s,

     Defendant Warden's,                 Defendant Regional                 Director's          and Defendant

     Medical Director's responsibilities include the operation of the

     Jail and the provision of appropriate care to people held in the

     Jail.         Defendant         Sheriff,         Defendant Warden,                Defendant       Regional



                                                             3

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 8 of 191. PageID #: 229




     Director        and     Defendant         Medical          Director       are     sued   in     official

     capacity.

              4.       At all times relevant to the allegations made in this

     complaint. Defendant Sheriff, Defendant Warden, Defendant Regional

     Director and Defendant Medical Director were was acting in their

     official        capacity,         within       the    scope      of    their      employment,      under

     color of         law,     and are responsible the policies,                           practices,     and

     customs related to medical and mental health care at the Jail.

              5.    Jurisdiction is invoked pursuant to 42 USC §1983 et seq;1

     and venue is proper in that the parties reside, or, at the time the

     events        took place,          resided       in    Cuyahoga        County,        and the     events

     giving rise to Plaintiff's claims also occurred in Cuyahoga County.

              6.     Defendant County was and is a political subdivision and

     unit of local government duly organized under the laws of the State

     of Ohio residing in                Ohio acting under the color of law; Defendant

     County is a "person" under 42 USC §1983;                                Defendant County is the

     employer        and     principal         of    county       executive         Armond    Budish     (the

     "Executive"),           and Defendant Sheriff,                   Defendant Warden,            Defendant

     Regional Director and Defendant Medical Director are responsible

     for the policies, practices, and customs of the Jail.


          1  See Cooperman v. University Surgical Assocs., 32 Ohio St.
     3d 191, 513 N.E.2d 288 (1987); Schwarz v. Board of Trustees of
     Ohio State Univ., 31 Ohio St. 3d 267,510 N.E.2d 808 (1987) and
     Conley v. Shearer, 64 Ohio St. 3d 284, 292-93, 595 N.E.2d 862,
     869-70 (1992).

                                                            4

Electronically Filed 06/12/2019 17:52 / /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
             Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 9 of 191. PageID #: 230




               7.    Defendants Jane/John Doe nurses                          ("Defendant Nurses")              are

      duly licensed to practice nursing by and in the State of Ohio.

      Upon information and belief and at all times relevant.                                         Defendant

      Nurses were to provide treatment to Plaintiff at the Jail and were

      to    advise       corrections           officers           and   doctors       of proper          care   and

      transportation of inmates within the Jail.                                     Defendant Nurses are

      sued in their individual and her official capacities.

               8.    Defendant Jane/John Doe corrections officers                                   ("Defendant

      COs")      are     corrections           officers,          who    at    all     times      relevant      was

      employed by the County to work in the Jail,                                  including monitoring,

      servicing and transporting of inmates within the Jail.                                         Defendant

      Cos are all sued in individual and official capacity.

               9.    Defendant John Doe Company is                          a company licensed to do

      business in the State of Ohio, and which contracted with the County

      to provide medical staff, including nurses, to work in the Jail at

      all time relevant to this complaint.

               10.    All captioned defendants (collectively, the "Defendants")

      have long been on notice of - and have even taken action to worsen

      -    overcrowding,             unhygienic           conditions,           movement         restrictions,

      insufficient and inedible food,                             lack religious              freedom,    lack of

      access to their attorneys, and inadequate medical and mental health

      care at the Jail.




                                                              5

 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 10 of 191. PageID #: 231




             11.      The Defendants have further long been on notice of the

     incompetent supervision and management of the Jail.

             12. The Defendants,                individually or by and through actual or

     ostensible agents and/or employees,                            were involved in monitoring,

     servicing          and     transporting            Plaintiff          within           the   Jail,   while

     Plaintiff was an inmate at the Jail, including the events relevant

     to this action.

             13. On May 30, 2018, Plaintiff fell in a large pool of water,

     which was         coming from a cell                 from a        sink/toilet which had been

     leaking for many days and running out into the areas which service

     the inmates of the jail.

              14.        Upon       information          and     belief.        Defendant          COs    and/or

     employees         of     the    Jail     documented          the     leak     and       filed necessary

     maintenance reports.

              15.       Various employees of the Jail came to view the leak to

     no avail.

              16.      The area where Plaintiff fell is used for activities,

     phone use and feeding inmates, however, no one from the Jail would

     try to get the water hazard cleaned up before letting inmates out

     of their cells.

              17.     The cell where the water was running from was occupied by

     inmate Amber Riley and next to her cell was inmate Holly Hentgrass.




                                                             6

Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 11 of 191. PageID #: 232




              18.     Once Plaintiff fell. Jail CO Franklin called a                                  medical

     emergency for Plaintiff.

              19.     Many inmates and Cos were aware of the water hazard at

     the Jail.

              20.     There are 3 camera's on the POD, so this incident should

     be on video.

              21.     Plaintiff was in cell #14, and after receiving breakfast,

     was    collecting all              trays,       and slipped and fell                    on the   concrete

     floor in front of room/cell #11.

              22.     Plaintiff was knocked out for a few minutes.

              23.     CO Franklin arrived and notified medical emergency, and

     they soon arrived with nurses and SRT Team.

              24.        Plaintiff was taken to the medical department and was

     treated for a swollen knee and backache.

              25.     Plaintiff was given Tylenol and an ice pack for her knee

     for 20 minutes at a time.

              26.     Defendant Nurses asked if Plaintiff hit her head in the

     fall and Plaintiff said yes.

              27.      Defendant Nurses checked to make sure there was no open

     gash and told Plaintiff that the Tylenol would help if Plaintiff

     got a headache.

              28.      During this period of time there was a shift change.




                                                             7

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 12 of 191. PageID #: 233




              29.     Notwithstanding her obvious head injuries. Plaintiff was

     treated as if Plaintiff was a problem and in the way of Jail staff,

     and     Defendant          Nurses       were      in     a    hurry      to     document       and     treat

     Plaintiff.

              30.         Plaintiff was eventually returned to her cell.

              31.       Upon entering her cell.                    Plaintiff took a nap,                 and when

     Plaintiff woke Plaintiff realized that she was seeing colored spots

     and lines in Plaintiff's left eye along with what Plaintiff can

     only describe as floaters.

              32.      Plaintiff spoke to CO Franklin and another officer who

     told Plaintiff to tell the nurse when the nurse does her rounds.

              33.        Plaintiff          began        telling        the      officers/nurses            (upon

     information           and     belief        known      as     Peter,       Scott        and   Ms.    Aquino

      ("Aquino"),         and a few more to no avail.

              34.       Each time Plaintiff complained about her conditions and

     symptoms.         Defendant          COs'     and/or         Defendant        Nurses'      response      was

     "I'll tell the doctor".

              35.        Defendant         COs     and      Defendant         Nurses         stopped     medical

     evaluation and treatment and called Plaintiff down to the medical

     unit and stated that Plaintiff's medical condition was nothing more

     just high blood pressure despite the fact that Plaintiff had no

     previous diagnosis and/or medication for such.




                                                             8

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 13 of 191. PageID #: 234




             36.     No one at the Jail ever did a blood pressure check on the

     Plaintiff.

             37.     Plaintiff's condition and complaints went on for weeks to

     no avail.

             38.     Plaintiff filled out several sick-calls about Plaintiff's

     eye sight and knee,                and Plaintiff put in separate sick calls to

     each illness, so that the Jail employees wouldn't have anything to

     say about Plaintiff putting 2 conditions on one slip - and this

     too was ignored.

             39.        Plaintiff continued to complain about ths condition of

     her eye - all to no avail.

             40.        Plaintiff saw another one of the Defendant Nurses who

     stated something to the effect "I'm a mental health nurse,                                      not a

     doctor."

             41.         Plaintiff told this nurse that she                            (the nurse)   still

     worked with the medical department and asked her                                      (the nurse)   to

     help Plaintiff speak to the doctor.

              42.        This nurse told Plaintiff they                         (Defendant Nurses and

     Defendant CDs were really busy and medical emergencies happen all

     day and they didn't have time to see Plaintiff.

              43.       Plaintiff continued to put in sick calls to no avail,

     even though the Plaintiff was experiencing limited vision.




                                                            9

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 14 of 191. PageID #: 235




             44.        Plaintiff got an x-ray ordered by one of the Defendant

     Nurses for her knee but still Defendant Nurses and/or Defendant COs

     would not let Plaintiff see a doctor and still no one was paying

     attention to Plaintiff's eye sight problem.

              45.            Shortly        after,        Plaintiff          went       totally   blind   in

     Plaintiff's left eye.

              46.      After going blind in her left eyes. Plaintiff profusely

     complained to medical staff, officers, etc, and still nothing was

     done.

              47.       The Defendant Nurses laughed saying "Decosta, LAY DOWN,

     I'm sure it's blood pressure related!"

              48.        Eventually blood pressure checks were ordered by the

     doctor after a nurse called for directions on what to do.

              49.      The medical           staff ordered blood-pressure checks                      for 5

     days but Plaintiff was given no medication.

              50.      Blood pressure checks were ordered 3 times in 2 months

     and periodically was done at Plaintiff's request,                                       just to be sure

     that Plaintiff's blood pressure was normal - and it was normal.

              51.       Another new nurse with the name "McCord-Sumlin" started

     in    the      Jail    and told Plaintiff                 "Ms.      DeCosta,        I'll   talk to   the

     doctor, that's all I can do".

              52.      It took 3 weeks but finally the Plaintiff saw a doctor

      (Dr. Francis).


                                                            10

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 15 of 191. PageID #: 236




             53.          Dr.     Francis       examined          Plaintiff        and then        called the

     medical director for the Jail.

              54.      Plaintiff was then sent to Metro Hospital emergency room

     where the emergency room doctor called an eye doctor                                         (Dr. Kraus).

              55.     Dr. Kraus examined Plaintiff for many hours along with a

     few more doctors.

              56.    At Metro Hospital Plaintiff learned she had a torn retina

     and needed surgery.

     :        57.     Dr. Kraus told Plaintiff it was because of the fall, from

     the impact.

              58.      Plaintiff was then seen again by surgeon (Dr. Yuan), and

     he discovered that Plaintiff had 2 tears, 1 of which was very rare,

     and could have only come from the sudden impact.

              59.      The doctors at Metro Hospital said Plaintiff's vision

     will be limited and blurry.

              60.     Plaintiff finally had surgery on August 3, 2018 at Metro

     Hospital         and     a   few     weeks      later        received       laser       surgery    due   to

     pockets of fluid.

              61.     Plaintiff had to sleep with her head at 60 degrees for 2

         months.

              62.       Dr.       Yuan    ordered        a    few     eye     drops       and     explained   to

     Plaintiff          that       they     were      very        important         and      to   be   used   as

     prescribed.


                                                             11

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 16 of 191. PageID #: 237




             63.     The drops were given to the staff at the Jail, along with

     post operative summary of Plaintiff's medical issues and needs.

             64.      Despite clear medical instructions to the contrary,                              the

     staff at the jail discontinued the drops.

             65.      When seen by Dr.              Yuan for a follow-up.                 Dr.   Yuan asked

     Plaintiff about the drops,                     and when Plaintiff told him that the

     Jail staff has discontinued the drops Dr. Yuan was very upset.

             66.     Dr. Yuan called the jail and spoke with staff at the Jail

     and told them how important that medication was.

             67.      Once again Dr.             Yuan sent an office visit summary with

     medical instructions along with a message to the Jail staff that

     emphasized how important the eye drops are for recovery results and

     that they are not to be discontinued.

             68.        In October of 2018 Plaintiff felt problems in her eye

     again and was seeing spots,                    colors and gray shadows.

             69.      Plaintiff asked CO "Ben" to call medical staff and tell

     them that Plaintiff's retina had probably ripped again.

             70.      Dr.     Francis saw Plaintiff again in the Jail,                            and upon

     learning of the actions of the Jail staff, sent the Plaintiff back

     to Metro Hospital.

             71.      Once at Metro Hospital it was determined that in fact

     Plaintiff's retina had ripped off.




                                                          12

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 17 of 191. PageID #: 238




             72.      Dr.    Yuan performed another surgery and told Plaintiff

     afterwards that there was a great amount of scar tissue due to the

     retina being ripped the first time for so long, this time he wasn't

     sure of the outcome.

             73.     Dr. Kraus and Dr. Yuan told Plaintiff that Plaintiff was

     legally blind, which caused severe emotional distress to Plaintiff.

             74.       Dr.     Kraus      and     Yuan     explained         to    Plaintiff     that   had

     Plaintiff been seen immediately after the fall that Plaintiff's

     sight could have bee saved.

             75.      In the midst of complaining to the staff at the Jail,

     Plaintiff was threatened by Defendant COs to be placed in lock up

     and to be refused medication.

             76.     Defendant COs and/or Defendant Nurses told Plaintiff that

     Plaintiff was only complaining to get medication.

             77.        Defendant COs and/or Defendant Nurses repeatedly told

     Plaintiff that they were                   short staffed again or that they told Dr.

     Hancock or that medical emergencies were going on.

             78.        Plaintiff was told by Defendant COs that the Jail is

     designed to          hold      1800     inmates       and that         the    Jail   was   presently

     holding more than 2300-2400 inmates.

             79.         Plaintiff was repeatedly told by Defendant COs and/o

     Defendant Nurses              that the        Jail was        short      staffed,     and that the

     doctor will get to Plaintiff when he can.


                                                          13

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 18 of 191. PageID #: 239




             80.     When the U.S. Marshall's came into the Medical POD of the

     Jail, Defendant COs stopped them from talking to Plaintiff.

             81.      The Jail is operating under a state of constant crisis,

     endangering the health and safety of detainees                                        and inmates         and

     staff alike on a daily basis.

             82.          The       Jail       is     underfunded,             understaffed,                poorly

     administered,            and    intentionally                overcrowded,       giving          rise    to   a

     chaotic and perilous environment inside the jail walls.

             83.        Detainees and inmates are regularly denied access to

     adequate        medical        and    mental        health       care,     hygienic             conditions,

     movement,         sufficient          and      edible        food,    access     to        religion,      and

     access to their attorneys.

              84.    The conditions within the Jail violate the First, Fourth,

     Fifth,       Sixth,      Eighth,        and     Fourteenth Amendments                      to   the    United

     States Constitution.

              85.          All      defendants          to    this        action     (collectively,            the

     "Defendants")           have long been on notice of the horrific conditions

     and constitutional deprivations occurring daily at the Jail,                                              yet

     have failed to timely or effectively remedy the deplorable state of

     affairs.

              86.      The     Jail     has      long    been       well     known        for    repeated      and

     ongoing horrific and inhumane conditions, including but not limited

     to the conditions set forth in the federal lawsuit captioned. Clay


                                                             14

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 19 of 191. PageID #: 240




     et al. v. Cuyahoga County et al.; United States District Court Case

     No.     1:18-cv-02929              (the     "Clay      Suit"),         which         allegations      the

     Plaintiff incorporates by reference herein                                (a copy of the entire

     Clay Suit is attached hereto and made a part hereof as Exhibit 1 -

     including all attached exhibits to the Clay Suit).

             87.      The horrible Jail medical conditions have been further

     documented          in the matter Brack v. Cuyahoga County; Cuyahoga Case

     No.   915706       (the "Brack Suit")              (a copy of the entire Brack Suit is

     attached hereto and made a part hereof as Exhibit 2).

             88.      The conduct of all of the foregoing Defendants is the

     proximate        cause       of    the    Plaintiff's          damages,        including        but   not

     limited to the loss of her eye, gashes, contusions, medical bills,

     pain,      suffering,          hedonic        damages,         economic        damages,     and       non­

     economic damages.




                                                 COUNT I
                                       NON-IMMUNITY ACTS/OMISSIONS
                                             RC 2744.03(A)(6)


             89.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

             90.       The     Defendants'          acts       or   omissions         (hereinafter,         the

     "Acts/Omissions") were with malicious purpose, in bad faith, or in

     a wanton or reckless manner.



                                                          15

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 20 of 191. PageID #: 241




              91.       These      Acts/Omissions             are     the     proximate        cause    of   the

     aforementioned damages.




                                        COUNT II
                     42 USC §1983 - EIGHTH AND FOURTEENTH AMENDMENTS



              92.      Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              93.      The conduct of Defendants,                      as alleged in the preceding

     paragraphs, violates the rights guaranteed to Plaintiff under the

     Eighth and Fourteenth Amendments to the United States Constitution,

     subjecting them to a substantial risk of serious harm, and causing

     the injuries alleged in this complaint.

              94.     The Defendants have, under color of state law,                                   deprived

     Plaintiff of clearly established rights, privileges and immunities

     secured by the              Fourth,        Eighth and Fourteenth Amendments                        to   the

     United States Constitution, of which a reasonable person would have

     known.

              95.     The rights include but are not limited to,                                the right to

     due     process        of     law,      the     right       to    be     free      from    unreasonable

     seizures, the right to be free from the use of excessive force and

     the right to the opportunity to an adequate medical evaluation, and

     adequate and reasonable care when incarcerated - and this right

     includes the right to receive necessary medication.


                                                            16

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 21 of 191. PageID #: 242




             96.      The     conduct       of    the    Defendants          constitutes         deliberate

     indifference.

             97.      The conduct of the Defendants shocks the conscience.

             98.       The policies, practices, and customs of the Jail and/or

     the Defendants,             as   alleged in the preceding paragraphs,                           violate

     Plaintiff's basic human rights and dignity,                               and Plaintiff's right

     to   be    free     from unconstitutional                   conditions         of     confinement    and

     cruel      and     unusual       punishment          under      the     Eighth        and   Fourteenth

     Amendments to the United States Constitution.

             99.       These policies, practices, and customs had been and may

     continue to be implemented by the Defendants and their agents and

     employees,        under color of law,                 in their official capacities,                  and

     are the proximate cause of the foregoing damages.

             100.            Defendants          have       been       and      are        aware     of   the

     unconstitutional              and dangerous            conditions         of    the     Jail   and have

     unreasonably instituted and/or condoned such conditions and/or been

     deliberately indifferent to                      the    inhumane        conditions and rampant

     violations         of    law and the           substantial risk of                   serious harm and

     actual harm to Plaintiff.

             101.       Defendants have failed to prevent, caused, and continue

     to cause Plaintiffs tremendous mental anguish, suffering, and pain,

     as     well      as     the      serious        and        lasting      injury         Plaintiff     has

     experienced.


                                                           17

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 22 of 191. PageID #: 243




             102.      Defendants' conduct is the direct and proximate cause

     of the constitutional violations and injuries to Plaintiff as set

     forth above.




                                            COUNT III
                                  42 USC §1983 - FIFTH AMENMENT


             99.      Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

             100.      The conduct of Defendants, as alleged in the preceding

     paragraphs, violates the rights guaranteed to Plaintiff under the

     Fifth Amendment to the United States Constitution                                   (Due Process -

     denial of right to be heard as to medical complaints and concerns),

     subjecting Plaintiff to a substantial risk of serious harm,                                          and

     causing the injuries alleged in this complaint.

             101.           Defendants          have      been       and      are       aware        of   the

     unconstitutional             and dangerous           conditions        of    the    Jail    and have

     intentionally           barred      Plaintiff        from     her     Due    Process       grievance

     rights      and/or been deliberately indifferent                            to    such   rights      and

     rampant violations of law and the substantial risk of serious harm

     and actual harm to Plaintiff.




                                                         18

Electronically Filed 06/12/2019 17:52/ /CV 19916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 23 of 191. PageID #: 244




                                      COUNT IV
                (Manell; Failure To Ta?ain and Supervise; 42 USC 1993

             102.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

             103.      The Defendants failed to adequately train and supervise

     the jail corrections officers and staff in the intake, assessment

     and correctional and medical care of inmates including Plaintiff.

             104.      The rules, regulations, customs, policies and procedures

     of the Jail were inadequate and unreasonable.

             105.       The policies,            customs,        patterns and practices of the

     Defendants          were       the     moving        force       behind        the         Constitutional

     violations suffered by Sean.

             106.       Plaintiff's claims are founded,                          in part,         upon one or

     more     alleged        violations          of    Plaintiff's           rights,        privileges      and

     immunities as secured by the United States Constitution.

              107.      Although the policymakers were on notice of the obvious

     need to train and supervise Jail staff in the area of day to day

     jail operations, policies and procedures relating to medical and

     mental       health       assessment          and     follow       up     care        of    inmates,   the

     Defendants failed to adequately train and supervise the individual

     jail staff.




                                                           19

Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 24 of 191. PageID #: 245




              108.        The     policy       makers        failed       to    develop      and     institute

     adequate          reality         based        training          programs          relating      to   the

     incarceration, care and treatment of individuals such as Plaintiff.

              109.       As     such     the     Defendants          acted unreasonably              and were

     repeatedly          deliberately            indifferent           to      the    rights    of    citizens

     subject to incarceration in the Jail, including Plaintiff.




                                          Count V
                     CIVIL CLAIM FOR CONSPIRACY UNDER 42 U.S.C. § 1983


              110.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              111.            The Defendants,              through concerted action, by plan,

     and with a conspiratorial objective, have deprived and continue to

     deprive Plaintiff of her constitutional rights.

              112.       Overt acts by these Defendants                              include,   but are not

     limited to,           the facts set forth above and a complete failure to

     stop the unconstitutional conduct and also a complete failure to

     remain silent about and not report this unconstitutional conduct.

              113.         The Defendants'             actions and conduct have resulted in

     the foregoing damages.




                                                             20

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 25 of 191. PageID #: 246




                                           Count VI
                          CIAIM FOR CIVIL CONSPIRACY UNDER OHIO LAW


              114.       Plaintiff realleges and incorporate all paragraphs of

     this pleading as if fully rewritten herein.

              115.     The Defendants who participated in the foregoing conduct

     were engaged in a conspiracy under Ohio Law.

              116.         The     Defendants acted maliciously and in concert to

     injure Plaintiff.

              117.      Each of the Defendants acted in concert by failing to

     prevent this unconstitutional conduct, despite a duty to do so.

              118.        The Defendants'              actions and conduct have resulted in

     the foregoing damages.




                                   Count VII
        RECKLESS, WANTON AND WILLFUL HIRING, RETENTION, AND SUPERVISION


              119.     Plaintiff realleges and incorporate all paragraphs of this

     pleading as if fully rewritten herein.

              120.        There is an employment relationship between Defendant

     County and the other Defendants.

              121.       At all times relevant, these other Defendants were, by

     virtue of the conduct set forth herein, were incompetent.




                                                            21

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 26 of 191. PageID #: 247




              122.       Defendant         County       had      constructive           knowledge       of    the

     incompetence of these Defendants.

              123.       The malicious purpose,                   bad faith,           wanton or reckless

    manner acts and omissions of these Defendants were foreseeable by

     Defendant County and caused Plaintiff's injuries.

              124.      Defendant County was malicious,                          in bad faith,          or in a

     wanton or reckless manner in hiring,                                 retaining,         and supervising

     these Defendants which was the proximate cause of the severe and

     permanent injuries suffered by Plaintiff.

              125.            Defendant         County        had     a    duty       to     supervise       these

     Defendants.

              126.      Defendants County had a duty to provide Plaintiff housed

     in the Jail with a safe environment.

              127.         Defendant          County       failed         to    supervise        these       other

     Defendants.

              128.       Defendant County failed to                        keep       Plaintiff    and other

     inmates safe.

              129.          Defendant          County       failed        to   take        corrective    action

     against         these     other       Defendants          who    posed       a    threat    of   harm      to

     Plaintiff and other inmates.

              130.        Instead Defendant County sat idly by and did nothing.

              131.        Political subdivision employees who engage in "acts or

     omissions with malicious purpose,                           in bad faith, or in a wanton or


                                                            22

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 27 of 191. PageID #: 248




     reckless manner" are not immune from suit in Ohio. Ohio Rev. Code

     § 2744.03(A)(6)(b).

              133.           Defendants'           conduct       arose        to   a   level   beyond    mere

     negligence.

              134.      Defendants acted in a reckless or wanton manner, in bad

     faith,        and/or with malicious purpose in failing to supervise the

     employees of the Jail,                  including these other Defendants.

              135.      The Defendants' actions and conduct have resulted in the

     foregoing damages.




              WHEREFORE,         Plaintiff         is    entitled        to    a   judgment    against    all

     Defendants, jointly and severally, as follows:

              1.     As to all Counts, Plaintiff demands judgment in an monetary

     amount in excess of $25,000.00, together with interest and costs;

              2.      Attorney fees as permitted by 42 USC 1983;

              3.     In addition to normal economic and non-economic damages,

     pre-judgment interest;

              4.       As to all Counts, court costs,                       discovery costs,         attorney

     fees and interest to the extent permitted by law.

              5.      Any and all relief permitted by law and equity.


                                                            23

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 28 of 191. PageID #: 249




                                                         Respectfully submitted;

                                                         LIPSON O'SHEA LEGAL GROUP


                                                         Zs/ Michael J. O'Shea______
                                                         Michael J. O’Shea, Esq. (0039330)
                                                         michael@lipsonoshea.com
                                                         The Hoyt Block Building
                                                         Suite 110
                                                         700 West St. Clair Avenue
                                                         Cleveland, Ohio 44113
                                                          (216) 241-0011
                                                          (440) 331-5401 - fax
                                                         Attorneys for Plaintiff




                                                            24

Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 29 of 191. PageID #: 250
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 1 of 61. PagelD #: 1



                                IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

        TONYA CLAY,                                              CASE NO.:
        ANTHONY BONNER,
        JAMES MARTIN,                                            JUDGE:
        GEORGETTE PATTERSON,
        ZACHARY SCRUGGS,
        KINDELL SMITH, AND
        JOVAN VARNER,                                            COMPLAINT
        c/o Friedman & Gilbert
        55 Public Square, Suite 1055                             JURY TRIAL DEMANDED
        Cleveland, Ohio 44113,

                Plaintiffs,

        -vs-

        CUYAHOGA COUNTY, OHIO
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115

        and

        ARMOND BUDISH,
        Cuyahoga County Executive
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115

        and

         CLIFFORD PINKNEY,
        Cuyahoga County Sheriff
        c/o Department of Law
        2079 E. 9th Street
         Cleveland, OH 44115

         and

         ERIC J. IVEY
         Cuyahoga County Corrections Center Warden
         c/o Department of Law
         2079 E. 9th Street
         Cleveland, OH 44115




 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 30 of 191. PageID #: 251
                Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 2 of 61. PagelD #: 2



        and

        GEORGE TAYLOR
        Interim Director of Regional Corrections
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115

        and

        BRANDY CARNEY
        Chief Public Safety & Justice Services Officer
        c/o Department of Law
        2079 E. 9th Street
        Cleveland, OH 44115

        and

        THOMAS TALLMAN
        Medical Director
        c/o Chief Legal Officer, MetroHealth System
        2500 MetroHealth Drive
        Cleveland, OH 44109

        and

        METROHEALTH SYSTEM
        c/o Chief Legal Officer, MetroHealth System
        2500 MetroHealth Drive
        Cleveland, OH 44109

        and

        UNKNOWN DEFENDANTS
        c/o Department of Law
        2079 E. 9th Street
         Cleveland, OH 44115

         and

         UNKNOWN MEDICAL DEFENDANTS
         c/o Chief Legal Officer, MetroHealth System
         2500 MetroHealth Drive
         Cleveland, OH 44109

                 Defendants.




                                                            2



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 31 of 191. PageID #: 252
                Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 3 of 61. PagelD#:3



               Plaintiffs Tonya Clay, Anthony Bonner, James Martin, Georgette Patterson, Zachary

       Scruggs, Kindell Smith, and Jovan Varner for their complaint against Defendants Cuyahoga

       County, Armond Budish, Clifford Pinkney, Eric Ivey, George Taylor, Brandy Carney, Thomas

       Tallman, MetroHealth System, Unnamed Defendants, and Unnamed Medical Defendants allege

       as follows:

                                                   Introduction

                1.      Cuyahoga County Corrections Center (CCCC) is operating under a state of constant

       crisis, endangering the health and safety of Detainees/Inmates and staff alike on a daily basis.

       CCCC is underfunded, understaffed, poorly administered, and intentionally overcrowded, giving

       rise to a chaotic and perilous environment inside the jail walls. Detainees/Inmates are regularly

        denied access to adequate medical and mental health care, hygienic conditions, movement,

        sufficient and edible food, access to religion, and access to their attorneys. The conditions within

        CCCC violate the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United

        States Constitution. Defendants have long been on notice of the horrific conditions and

        constitutional deprivations occurring daily at CCCC, yet have failed to timely or effectively

        remedy the deplorable state of affairs.

                2.      This is a class-action civil-rights action, brought under 42 U.S.C. § 1983 and Ohio

        law, challenging the inhumane, dangerous, and unconstitutional conditions endured by

        Detainees/Inmates at the Cuyahoga County Corrections Center. Plaintiffs, on behalf of themselves

        and similarly situated individuals, seek injunctive and declaratory relief in order to bring

        conditions of confinement within CCCC into compliance with federal and state law.

                                              Jurisdiction and Venue

                3.      The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C

        §1983 et seq; the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States.



                                                            3



  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 32 of 191. PageID #: 253
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 4 of 61. PagelD #: 4



               4.      Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

       at the time the events took place, resided in this judicial district, and the events giving rise to

       Plaintiffs’ claims also occurred in this judicial district.

                                                       Parties

               5.      Plaintiff Tonya Clay is presently a pretrial detainee in the custody of the Cuyahoga

       County Corrections Center. At all times relevant to the allegations made in the complaint, Ms.

       Clay resided in the City of Cleveland, in Cuyahoga County, Ohio.

               6.      Plaintiff Anthony Bonner is presently an inmate in the custody of the Cuyahoga

       County Corrections Center. At all times relevant to the allegations made in the complaint, Mr.

       Bonner resided in the City of Cleveland, in Cuyahoga County, Ohio.

               7.      Plaintiff James Martin is presently a pretrial detainee in the custody of the

       Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

       complaint, Mr. Martin resided in the City of Cleveland, in Cuyahoga County, Ohio.

               8.       Plaintiff Georgette Patterson is presently an inmate in the custody of the Cuyahoga

       County Corrections Center. At all times relevant to the allegations made in the complaint, Ms.

       Patterson resided in the City of Cleveland, in Cuyahoga County, Ohio.

               9.       Plaintiff Zachary Scruggs is presently a pretrial detainee in the custody of the

       Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

       complaint, Mr. Scruggs resided in the City of Cleveland, in Cuyahoga County, Ohio.

                10.     Plaintiff Kindell Smith is presently a pretrial detainee in the custody of the

       Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

       complaint, Mr. Smith resided in the City of Cleveland, in Cuyahoga County, Ohio.




                                                            4



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 33 of 191. PageID #: 254
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 5 of 61. PagelD#:5



               11.     Plaintiff Jovan Varner is presently an inmate a pretrial detainee in the custody of

      the Cuyahoga County Corrections Center. At all times relevant to the allegations made in the

      complaint, Mr. Varner resided in the City of Cleveland, in Cuyahoga County, Ohio.

               12.     Defendant Cuyahoga County (“the County”) was and is a political subdivision and

      unit of local government duly organized under the laws of the State of Ohio residing in the

      Northern District of Ohio acting under the color of law. Defendant Cuyahoga County is a “person”

       under 42 U.S.C. § 1983. Defendant Cuyahoga County is the employer and principal of Defendants

       Armond Budish, Clifford Pinkney, Eric Ivey, George Taylor, Brandy Carney, and Thomas

       Tailman, and is responsible for the policies, practices, and customs of the Cuyahoga County

       Corrections Center.

               13.     Defendant Armond Budish is Cuyahoga County Executive. At al 1 times relevant to

       the allegations made in this complaint, Budish was acting in his official capacity, within the scope

       of his employment, under color of law, and is responsible for the policies, practices, and customs

       of the Cuyahoga County Corrections Center. Budish has final policymaking authority over the

       policies, practices, and customs of the CCCC. He is sued in his official capacity.

               14.     Defendant Clifford Pinkney is Cuyahoga County Sheriff. At all times relevant to

       the allegations made in this complaint, Pinkney was acting in his official capacity, within the scope

       of his employment, under color of law, and is responsible for the policies, practices, and customs

       of the Cuyahoga County Corrections Center. Pinkney has final policymaking authority over

       policies, practices, and customs of the CCCC. He is sued in his official capacity.

               15.     Defendant Eric Ivey is the warden of the Cuyahoga County Correctional Center. At

       all times relevant to the allegations made in this complaint, Ivey was acting in his official capacity,

       within the scope of his employment, under color of law, and is responsible for the policies,




                                                           5



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 34 of 191. PageID #: 255
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 6 of 61. PagelD#:6



      practices, and customs of the Cuyahoga County Corrections Center. Ivey has final policymaking

      authority over policies, practices, and customs of the CCCC. He is sued in his official capacity.

               16.    Defendant George Taylor is the Interim Director of Regional Corrections for

      Cuyahoga County. At all times relevant to the allegations made in this complaint, Taylor was

      acting in his official capacity, within the scope of his employment, under color of law, and is

      responsible for the policies, practices, and customs of the Cuyahoga County Corrections Center.

      Taylor has final policymaking authority over policies, practices, and customs of the CCCC. He is

       sued in his official capacity.

               17.     Defendant Brandy Carney is the Chief Public Safety & Justice Services Officer for

       Cuyahoga County. At all times relevant to the allegations made in this complaint, Carney was

       acting in her official capacity, within the scope of her employment, under color of law, and is

       responsible for the policies, practices, and customs of the Cuyahoga County Corrections Center.

       Carney has final policymaking authority over policies, practices, and customs of the CCCC. She

       is sued in her official capacity.

               18.     Defendant Thomas Tallman in the Medical Director of the Cuyahoga County

       Corrections Center. At all times relevant to the allegations made in this complaint, Tailman was

       acting in his official capacity, within the scope of his employment, under color of law, and is

       responsible for the policies, practices, and customs related to medical and mental health care at the

       Cuyahoga County Corrections Center. Tailman has final policymaking authority over policies,

       practices, and customs of the CCCC. He is sued in his official capacity.

               19.     Defendant MetroHealth System was and is a political subdivision and unit of local

       government duly organized under the laws of the State of Ohio residing in the Northern District

       of Ohio acting under the color of law. Defendant Cuyahoga County contracts with Defendant

       MetroHealth System to oversee and provide medical and mental health services at the Cuyahoga


                                                         6



 Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 35 of 191. PageID #: 256
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 7 of 61. PagelD#:7



     County Corrections Center. Defendant MetroHealth System is a “person” under 42 U.S.C. § 1983

     and is responsible for the policies, practices, and customs related to medical and mental health care

      in the Cuyahoga County Corrections Center.

                                                       Facts

                        History and Development of Unconstitutional Conditions at
                                 the Cuyahoga County Corrections Center

              20.     Defendants are responsible for the Cuyahoga County Corrections Center (CCCC),

      including the care and treatment of Detainees/Inmates in custody therein. Defendants are required

      to ensure that the policies, practices, and customs of the CCCC comply with federal and Ohio law

      concerning the treatment of persons in custody.

              21.     Unconstitutional and deplorable conditions in the CCCC are a historic problem.

      Defendants have long been on notice of - and have even taken action to worsen - overcrowding,

      unhygienic conditions, movement restrictions, insufficient and inedible food, lack religious

      freedom, lack of access to their attorneys, and inadequate medical and mental health care.

      Defendants have further long been on notice of the incompetent supervision and management of

      the CCCC.

              22.     The track record of Defendant Cuyahoga County and Defendant Pinkney’s

      Sheriffs Department in operating a humane jail facility demonstrates continued indifference and

      longstanding, systematically unconstitutional operational procedures.

               23.     The same problems that existed at the jail facility built in 1930, previously located

      at East 21st Street and Payne Avenue in Cleveland, Ohio, continue to the present day:

      overcrowding, poor and unacceptable medical and mental health treatment, poor sanitation, lack

      of inmate social services, lack of recreation, poor nutrition, and substandard access to religious

      rights and programs. Since 1975, Defendant Cuyahoga County has been under federal court




                                                           7



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 36 of 191. PageID #: 257
              Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 8 of 61. PageID#:8



      monitoring at least twice, leading to the construction of newer facilities that are still in use today:

      Jail I, built in 1976, and Jail II, built in 1996. These same facilities - Jail I and Jail II - are where

      Plaintiffs remain in custody today.

              24.     In the case of Sykes, et al. v. Krieger, et al., U.S.D.C. N.D. Ohio, Case No. C71­

      1181, filed November 30, 1971, the parties reached a consent decree in 1975 in order to address

      constitutional violations in the old County jail. The Court ordered that the jail was engaging

      in “Fifth and Fourteenth constitutional amendment infringements resulting from prevailing

      conditions at the Cuyahoga County Jail arising from the inordinately excessive number of inmates

      incarcerated at the facility,” ordering that the overcrowding “cannot be permitted to continue into

      the future.” Sykes v. Kreiger, 451 F. Supp. 421, 424-425 (N.D. Ohio 1975). The Court further

      ordered that the jail population “shall not exceed 375 individuals” and ordered the defendants to

      present a “joint comprehensive plan designed to reduce the population” within a set timeframe. Id.

              25.     Shortly thereafter, the facility now called “Jail I” (located at West 3rd Street and

      Lakeside Avenue in Cleveland, Ohio) was opened. But just nine years after Sykes, this new facility

      was the subject of another conditions-of-confinement lawsuit. Filed in 1984, Watts v. McFaul, et

      al., U.S.D.C. N.D. Ohio, Case No. C84-362, pursued claims related to overcrowding, violations

      of inmates’ right to free worship, and failure to maintain adequate staffing, resulting in the denial

      of inmate services. This case also resulted in a consent decree, involving federal judicial oversight

       lasting from 1987 through 1994, which limited the population in Jail I to its maximum capacity of

       770 inmates and addressed a panoply of constitutional violations similar to those at issue in this

       case. See Watts v. McFaul, 158 F.R.D. 598 (N.D. Ohio 1994).

               26.     However, during the pendency of this consent decree, Cuyahoga County failed to

       comply with its requirements. In 1989, a motion to show cause was filed against the Sheriff and

       County commissioners seeking an order of contempt. In October 1991, the Court ordered that all


                                                           8



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 37 of 191. PageID #: 258
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 9 of 61. PagelD#:9



      misdemeanants sentenced to Jail 1 should be released ten days from the date of the order and felons

      sentenced to serve a prison term there should have their cases reviewed by the trial judge for an

      alternative resolution. The sheriff was also ordered not to accept any prisoner sentenced there until

      further court order. Ultimately, in order to avoid either a shutdown of the jail, or other sanctions

      against public officials, Cuyahoga County was able to submit a bond issue to the voters to fund

       Jail II, which was built in 1994, prior to the termination of the consent decree. Id.

              27.     Despite building two new jails in 1976 and 1995, CCCC today operates in complete

       crisis, under worse overcrowding conditions than these prior federal cases: though the capacity of

       Jail I and Jail II is only 1,765, as of November 1, 2018, the current Inmate/Detainee population is

       over 2,400. At least seven people died in CCCC in a four-month span. The rates of in-custody

       deaths, assaults by correctional officers, deprivations of basic human rights, and safety of

       Detainees/Inmates and staff alike have all reached emergency levels.

               28.     In 2014, County Executive Defendant Armond Budish hired Kenneth Mills as

       Director of Regional Corrections. Mills was responsible for overseeing operations of the entire

       CCCC complex. Despite being the highest-ranking administrator of the jail, Mills had absolutely

       no experience in the field of corrections administration. The in-custody deaths in 2018 all occurred

       under Mills’ watch.

               29.     Detainees/Inmates and their families have raised innumerable concerns and

       complaints about deplorable conditions. Some CCCC staff have quit their jobs in protest. Other

       stakeholders, including judges in the Cleveland Municipal Court and Cuyahoga Common Pleas

       Court, have expressed serious concern over jail conditions and the manner in which the facility is

       being operated.




                                                           9



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 38 of 191. PageID #: 259
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 10 of 61. PagelD#:10



               The Ohio Department of Rehabilitation and Correction Finds in 2017 that
                            CCCC Is Operating in Violation of Ohio Law

              30.     The Ohio Department of Rehabilitation and Corrections’ (ODRC) Bureau of Adult

      Detention November 2017 inspection found CCCC was not in compliance with Ohio’s Minimum

      Standards for Adult Detention Centers. (ODRC Bureau of Adult Detention Report attached as

      Exhibit I.) The inspection revealed that CCCC was in violation of Ohio Admin Code Sections:

                      a.    5120:1-8-04 (A)(4): CCCC was not in compliance with minimum

                            requirements for sufficient space, including day space of “thirty-five square

                            feet per number of occupants occupying the day space at one time” at a

                            “[mjinimum size of one hundred five square feet,” as CCCC “exceeded the

                            Bureau Recommended Capacity for their facility and there is not the required

                            amount of day space for each inmate”;

                      b. 5120:1-8-04 (B): CCCC was not in compliance with the requirement that

                            seating shall be provided in holding areas, holding cells, housing cells,

                            dormitories, dayrooms and eating areas for each inmate, having “exceeded the

                            Bureau Recommended Capacity for their facility” without “the required

                            amount of seating for each inmate”;

                       c.   5120:1-8-04 (F): CCCC was not in compliance with minimum toilet facilities

                            of one operable toilet for every twelve occupants, as CCCC “has exceeded the

                            Bureau Recommended Capacity for their facility and there is not the required

                            amount of toilets for this standard”;

                       d. 5120:1-8-04 (G): CCCC was not in compliance with minimum shower

                            facilities “of one operable shower for every twelve occupants, as CCCC




                                                          10



Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 39 of 191. PageID #: 260
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 11 of 61. PagelD #: 11



                             exceeded the Bureau Recommended Capacity for their facility and there is not

                             the required amount of showers for this standard”;

                        e.   5120:1-8-04 (J): CCCC did not provide “[njatural light” “in housing units,

                             dorms, cells and/or dayspaces” as “[t]he age and layout of the existing jail

                             facility does not provide natural light for Housing Unit 4 North”;

                        f.   5120:1-8-11 (A): CCCC did not provide “[ejxercise and/or equipment for

                             inmates” or “ensure that inmates are offered at least five hours per week” as

                             CCCC’s “current policy, procedures and practices need reinforced to reflect

                             standard and components specified” and CCCC’s “supporting documentation

                             did not evidence compliance for this standard regarding recreation access for

                             the Inmate Population in Jail 1.”

                     The Pretrial Justice Institute Finds in 2017 that CCCC Is Overcrowded

               31.       On September 2017, Pretrial Justice Institute (PJ1) issued a report entitled

       “Enhancing Pretrial Justice in Cuyahoga County: Results from a Jail Population Analysis and

       Judicial Feedback.” This report found that on average, CCCC has been operating at over 100%

       capacity for four of the past five years. (See Pretrial Justice Institute, “Enhancing Pretrial Justice

       in Cuyahoga County: Results from a Jail Population Analysis and Judicial Feedback,” September

       2017, available at https://university.pretrial.org/HigherLogic/System/DownloadDocumentFile.

       ashx?DocumentFileKey=c45 87ef2-8416-18fe-e 19d-b 188d3 691 e93&forceDialog=0.)

               32.       The PJI report noted that CCCC is so overcrowded that most of Detainees/Inmates

       are housed two people per cell even though cells are designed for only one person.




                                                           11



 Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 40 of 191. PageID #: 261
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 12 of 61. PagelD #: 12



                   The Cuyahoga County Bail Task Force Finds in March 2018 that
         Inmates/Detainees Remain in CCCC Custody for Unnecessarily Long Periods of Time

              33.      The PJI report was also cited in the March 16,2018 Report and Recommendations

      of the Cuyahoga County Bail Task Force. The Task Force set forth several specific

      recommendations to centralize pretrial services and reform the bail system in Cuyahoga County,

      including, for example, providing bail hearings six or seven days a week and accepting bail

      payments twenty-four hours per day, seven days per week, to ensure that individuals do not sit

       inside CCCC for unnecessarily long periods of time before bond is set and paid.

                 Cuyahoga County Has Been on Notice of Overcrowding and Medical and
                   Mental Health Issues Since at Least 2017 But Has Taken No Action
                                 and Instead Increased Overcrowding

               34.     In May of 2018, former Director of Regional Corrections Kenneth Mills admitted

       to the Cuyahoga County Council that the main jail had been understaffed for “a while,” but was

       unsure exactly how long.

               35.     On December 13, 2018 at a CMBA Hot Talks event, Defendant Cuyahoga County

       Chief Public Safety & Justices Services Officer Brandy Carney admitted that the ODBC’s yearly

       inspection put Defendant Cuyahoga County on notice of overcrowding and issues with medical

       and mental health care at CCCC.

               36.     Nonetheless, upon information and belief, Defendants failed to take any corrective

       action to bring CCCC into compliance with Ohio’s Minimum Standards as defined in Ohio Admin.

       Code § 5120:1.

               37.      Further, upon information and belief, Defendants failed to take any corrective

       action to bring CCCC into compliance with constitutional standards.

               38.      Defendant Cuyahoga County has also regionalized CCCC’s operations, and in this

       process, took over operations for the Cleveland City Jail and other municipal jail facilities. In




                                                            12



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK.1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 41 of 191. PageID #: 262
             Case: 118-CV-02929-SO Doc#:l Filed: 12/20/18 13 of 61. PagelD#:13



      taking over these facilities, Cuyahoga County increased the number of Detainees/Inmates in

      County custody despite already-rampant overcrowding in the CCCC.

              39.     Upon information and belief, Cuyahoga County officials stated in public meetings

      that they expected the jail regionalization to bring between $1.7 million and $5.5 million in net

      revenue annually to Defendant Cuyahoga County. Former Director of Regional Corrections

      Kenneth Mills stated on April 3, 2018 to Cuyahoga County Council, “[A]s long as we keep the

      beds filled up, 1 think it’s a very safe projection.”

                United States Marshals Service Report Condemns the Conditions at CCCC

              40.      On 'November 21, 2018, the United States Marshals Service (USMS) released a

      Quality Assurance Facility Review report. This report documented numerous failings discovered

       in USMS’s thorough review of conditions, policies, and practices at CCCC. The report concluded

      that conditions in CCCC are inhumane and dangerous for both Inmates/Detainees and corrections

      officers. (USMS Report attached as Exhibit 2).

               41.     The USMS Report findings include, but are not limited to:

                       a.   Failure to institute a quality control plan to provide an annual review of CCCC

                            operations to ensure compliance with CCCC policies and procedures;

                       b. Failure of Warden and Assistant Warden to make required weekly visits to

                            housing units and visits are not documented;

                       c.   Failure to maintain proper inmate/detainee records;

                       d. Failure to track the frequency and cumulative length of Restrictive Housing

                            Unit (RHU) placement;

                       e.   Failure to provide updated inmate handbooks, any inmate handbooks in any

                            language other than English, and to properly consider language needs of non­

                            English speakers;



                                                          13



 Electronically Filed 06/12/2019 17:52 / /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 42 of 191. PageID #: 263
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 14 of 61. PagelD #: 14



                      f.     Failure to    properly track, store, and ensure safety and security of

                             Detainees’/Inmates’ personal property;

                       g. Failure to provide Detainees/Inmates with disabilities with necessary

                             accommodations, including access to all services and programs such as outside

                             recreation;

                       h. Failure to compensate Detainees/Inmates monetarily for work;

                       i.    Failure to provide necessary staffing;

                       j.    Failure to comply with restrictive housing policies required for Special

                             Response Team (SRT) staff members assigned to RHU;

                       k. Failure to provide training to RHU staff on correctional implications for brain

                             development of young adults (ages 18-24) and associated de-escalation tactics;

                       l.    Failure to train annually on safety/security/fire/medical procedures, sexual

                             abuse and assault, and supervision of offenders;

                       m. Failure to properly staff the medical unit;

                       n. Failure to ensure proper certifications by all medical unit staff;

                       o. Provision of only minimally-acceptable sanitation in the 7th-floor mental health

                             dispensary;

                       p. Failure of the medical quality management program or Continuous Quality

                             Improvement (CQI) Program to meet within the past year;

                        q. Failure to document any corrective actions to remedy problems with medication

                             delivery and duplication of orders by medical providers;

                        r.   Failure to properly maintain and manage medical records;

                        s.   Failure to conduct medical screening of City of Cleveland detainees upon

                             intake;


                                                           14



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 43 of 191. PageID #: 264
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 15 of 61. PagelD #: 15



                      t.   Failure to make medical unit aware of Detainees’/Inmates’ health needs upon

                           intake unless they present urgent or emergency situations;

                      u. Failure to conduct comprehensive medical and mental health appraisals within

                           14 calendar days of Detainee/Inmate arrival;

                      v. Failure to conduct oral screenings by dentist or qualified dental staff within 14

                           calendar days of Detainee/Inmate arrival;

                      w. Failure to address the backlog of Detainee/Inmate requests for medical and

                           dental care, known as “kites”;

                      x. Failure to properly track chronic care patients;

                      y. Failure to implement a proactive program to discuss and implement

                           individually-tailored plans for special needs patients which include, but are not

                           limited to, developmentally disabled individuals, frail/elderly individuals,

                           individuals with physical impairments, serious mental health needs, and

                           juveniles;

                      z.    Failure to provide for juvenile Detainees/Inmates needs with regard to diet,

                           exercise, and nutrition, including the failure of medical staff to request

                           increased caloric diets for juveniles;

                       aa. Failure to house juveniles separately from adult Detainees/Inmates;

                       bb. Failure to comply with federal, state, and local regulations regarding the safe

                           disposal and storage of biohazard and infectious waste;

                       cc. Failure to consistently process medication for Detainees/Inmates who are

                           scheduled for court or changes in housing;

                       dd. Failure to provide thorough and consistent training for medical administration;




                                                          15



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 44 of 191. PageID #: 265
              Case: l:18-cv-02929-SO Doc#:l Ried: 12/20/18 16 of 61. PagelD#:16



                       ee. Failure    to   provide    intensive   clinical   mental    health   treatment   to

                             Detainees/Inmates with stable conditions who are housed in RHU during the

                             entirely of their stays in RHU;

                       ff. Failure to conduct a face-to-face assessment for Detainees/Inmates with stable

                             mental health conditions in RHU at least once per week;

                       gg. Failure to conduct weekly security inspections of all areas of the facility;

                       hh. Failure to conduct daily security inspections upon staff assuming a post;

                       ii. Failure to maintain records of calls to Main Control and County maintenance

                             personnel regarding areas in need of repair;

                       jj. Failure to utilize generally-accepted best practices for Use-of-Force teams to

                             ensure staff and Detainee/Inmate safety;

                       kk. Failure to tag and label as evidence all video tapes involving use-of-force

                             incidents;

                       11. Failure to require all persons involved in use-of-force incidents to complete

                             written reports.

               42.     The USMS report’s analysis of CCCC medical personnel revealed the following

       shocking deficiencies:

                       a.    One medical staff member had expired CPR certifications;

                        b. Four medical staff have expired licenses;

                        c.   One Licensed Practical Nurse has no license on file;

                        d. One Medical Technical Assistant did not have a diploma;

                        e.   Two EduCare nurses had only partial CPR certifications;

                        f.   One Licensed Practical Nurse and one Nurse Practitioner have board actions on

                             their verifications but no documents of the disposition of those actions;


                                                           16



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 45 of 191. PageID #: 266
             Case: 118-CV-02929-SO Docfr.l Filed: 12/20/18 17 of 61. PagelD#:17



                       g. CCCC does not utilize a National Practitioner Data Bank to search for health

                           care professional disciplinary or sanctions history.

              43.      The USMS report also found that the 6th-floor Medical Unit at CCCC is unsanitary

      and overcrowded.

              44.      The USMS report also stated that there is no on-site OB/GYN physician on-site at

      CCCC since June 2018 when the county’s prior OB/GYN physician resigned.

              45.      The USMS report found that CCCC is severely overcrowded: the capacity of Jail I

      and Jail II is only 1,765, but the current Inmate/Detainee population is over 2,400.

              46.      The USMS report also found that CCCC is so overcrowded that Detainees/Inmates

      are regularly forced to sleep on mats on the floor. USMS also documented two pregnant women,

      including one five-months pregnant woman, sleeping on the floor.

              47.       The USMS report also found that Detainees/Inmates awaiting court hearings are

      placed in cells without functioning toilets or running water, and without anywhere to sit, for

      periods of time greater than ten hours. The USMS review team found that up to 12 inmates were

       locked in a cell designed for two people while awaiting court hearings. They are left unsupervised.

                 48.    The USMS report also identified 96 corrections officer vacancies, indicating severe

       understaffing. The report states, “as a result of the high vacancy rate and excessive staff call outs,

       the CCCCs daily operation is greatly impacted regarding provision for detainees’/inmates’ basic

       needs.”

                 49.    Interviews conducted by the United States Marshals Service revealed concerns

       among CCCC staff for their own safety and security due to staffing shortages.

                 50.    Rather than taking efforts to appropriately staff the facility, Defendants instead

       implemented what are referred to as “Red Zone” conditions during which Detainees/Inmates are




                                                           17



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 46 of 191. PageID #: 267
             Case: l:18-cv-02929-SO Doc#:l Piled: 12/20/18 18 of 61. PagelD#:18



      confined to their cells for 27+ hours at a time are not permitted to access dayrooms, showers,

      telephones, or outside recreation areas.

              51.     Although CCCC often implements Red Zone restrictions, there is no policy or

       written directive outlining proper procedures for implementation of Red Zone.

              52.     The USMS report noted six deaths at CCCC between June and October 2016. The

       report further found that CCCC failed to conduct any debriefing or mortality review of these deaths

       and failed to comply with their own policy requiring documentation, minutes of debriefing,

       medical summary, timeline of incarceration, notifications, and autopsy reports to be available in

       the medical department. There was also no information regarding these inmate deaths available or

       maintained in the Warden’s office.

               53.     Upon information and belief, at least seven inmates died within the custody and

       care of CCCC between June 10,2018 to October 2,2018. Three of these people committed suicide.

       Over the course of the past year, 55 people have attempted suicide while in the care and custody

       of CCCC.

               54.     After each death, someone confiscated the housing unit logs from the time of the

       death and replaced them with new logs.

               55.     Over 100 Detainee/Inmate interviews conducted by the USMS review team

       revealed “strong and consistent allegations of brutality, use of force punishment, and cruel

       treatment of the Security Response Team (SRT),” who dress in para-military uniforms.

               56.     The USMS review team also observed SRT officers verbally abusing and

       aggressively interacting with Detainees/Inmates, and observed aggressive conduct and abusive,

       explicit language directed at Detainees/Inmates by SRT members.

               57.     A strong threat of retaliation faces Plaintiffs and anyone else in the custody of

       Cuyahoga County who comes forward with information about the conditions at CCCC.


                                                          18



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 47 of 191. PageID #: 268
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 19 of 61. PagelD #: 19



             58.      SRT officers escorting Detainees/Inmates to interviews with the USMS review

      team called those Detainees/Inmates “snitches.” The behavior was so threatening and dangerous

      that the USMS review team requested up to ten Detainees/Inmates be removed from CCCC

      custody for fear of retaliation and Detainee/Inmate safety.

              59.     USMS report findings also address general sanitation in CCCC, noting that

      sanitation levels throughout the housing pods is poor, and that multiple pods contained no cleaning

      chemicals for Detainees/Inmates to clean their cells.

              60.     USMS report findings also address unsanitary foodservice, including the presence

      of mice and vermin, molded and dirty water seeping from cracks in food trays, and contamination

      of food plated in unserviceable trays.

              61.     The USMS report further notes that Detainee/Inmate court meals were not properly

      refrigerated or stored and were found placed in an unused office area that reeked of dead vermin.

              62.     Likewise, the USMS report finds that CCCC engages in intentional and deliberate

      use of food as a punitive measure, including diets for Detainees/Inmates in RHU lacking basic

      daily nutritional needs and caloric intake standards.

              63.     Further, the     USMS      report noted that medical and religious       diets   for

      Inmates/Detainees whose dietary requirements cannot be met from the main menu are not

      provided.

              64.     Likewise, the USMS report states that there is no Imam available for Muslim

      Detainees/Inmates.

              65.     The USMS further found that Detainees/Inmates assigned to “No Contact Housing”

       are confined for up to 27 hours at a time, are denied daily access to showers and recreation, and

       are denied toothbrushes, toothpaste, toilet paper, and razors or barbering.




                                                          19



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 48 of 191. PageID #: 269
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 20 of 61, PagelD#:20



              66.     The USMS report also found that Inmates/Detainees are subject to up to 30-day

      disciplinary isolation without disciplinary hearings in violation of their Fifth and Fourteenth


      Amendment Due Process rights.

              67.     The report also stated that in cases involving a potential disciplinary isolation

      lasting longer than 30 days, those Detainees/Inmates receive a hearing but do not have access to

      an impartial disciplinary hearing process.

                       CCCC Operates in Violation of Ohio Minimum Jail Standards

              68.     As evidenced in the USMS report and Plaintiffs’ accounts, CCCC is in violation of

      the Ohio minimum jail standards, as defined in Ohio Admin. Code § 5120:1-8, pertaining to

      operation of full-service jails in the State of Ohio. Violations Ohio Admin. Code § 5120:1-8

      include, but are not limited to:

                      a.    Failure to provide Detainees/Inmates “with articles to maintain personal

                            hygiene (toothbrush, toothpaste, feminine hygiene items and soap”;

                       b. Failure to limit use offeree to “the amount offeree necessary to control a given

                            situation,” where “in no event is physical force used as punishment”;

                       c.   Failure to use holding cells with “[sjixty square feet for one to three occupants

                            with twenty square feet for each additional occupant up to a maximum of one

                            hundred twenty square feet (six occupants)”;

                       d. Failure to provide seating in holding areas and cells for each inmate;

                       e. Failure to house inmates in double occupancy cells of at least “one hundred

                            square feet with nine feet least dimension for double occupancy, single bunks”;

                       f.   Failure to maintain temperature at “acceptable comfort levels” in cells;




                                                          20



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 49 of 191. PageID #: 270
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 21 of 61. PagelD #: 21



                      g. Failure to provide “sanitation facilities” including “access to an operable flush

                           toilet and lavatory with hot and cold potable water on a twenty-four hour a day

                           basis without staff assistance”;

                      h. Failure to provide “shower facilities at a minimum of one operable shower for

                           every twelve occupants”;

                      i.   Failure to maintain all areas as “safe and sanitary, including food service and

                           laundry areas” and “daily cleaning of toilets, urinals, sinks, drinking facilities

                           and showers in areas occupied by inmates and disposal of garbage”;

                      j.   Failure to exchange or launder bed linens once weekly;

                      k. Failure to exchange or launder issued clothing once weekly, and exchange or

                           launder personal clothing and undergarments twice weekly;

                      l.   Failure to provide each inmate an opportunity for a hot shower at least every

                           forty-eight hours;

                      m. Failure to provide shaving equipment and supplies daily and to make provisions

                           for inmate haircuts;

                      n. Failure to provide inmates with access to legal counsel of record including

                           telephone contact, written communication, and confidential visits;

                      o. Failure to arrange for all levels of health care, mental health care, and dental

                           care, and failure to assure quality, accessible, and timely services for inmates;

                       p. Failure to ensure that all health and mental health personnel are appropriately

                           credentialed, with verification of current credentials on file at the facility;

                       q. Failure to provide a daily procedure whereby inmates have an opportunity to

                           report medical and mental health complaints through health-trained personnel,

                           or for urgent matters, to any jail employee, along with failure to provide a


                                                          21



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 50 of 191. PageID #: 271
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 22 of 61. PagelD#:22



                             grievance system for medical and mental health treatment, where daily

                             complaints and grievances are addressed in a timely manner, recorded and

                             maintained on file, reviewed daily by a qualified health care personnel and

                             treatment or follow-up are provided as necessary;

                       r.    Failure to maintain accurate health/mental health records in written or

                             electronic format;

                       s.    Failure to immediately refer inmates evidencing signs of mental illness or

                             developmental disability to qualified mental health personnel;

                       t.    Failure to provide special nutritional and medical diets;

                       u. Failure to serve maintain healthy and sanitary kitchen environment and to

                             immediately address health and cleanliness issues;

                       v. Failure to provide exercise, television, table games, reading materials, academic

                             training, and opportunity to practice recognized religions;

                        w. Failure to ensure that disciplinary measures do not include corporal punishment

                             or withholding food;

                        x. Failure to implement disciplinary hearings and to afford an opportunity to

                             appeal disciplinary actions;

                        y. Failure to ensure that administrative segregation is not used as a penalty;

                        z.   Failure to ensure no retaliation by staff for inmate grievances.

                           Former CCCC Official Removed Over Public Statements
                     about Denial of Detainees’/Inmates’ Access to Adequate Medical Care

               69.      Gary Brack, former Director of Ambulatory Care at CCCC, spoke out against the

       conditions at CCCC at a May 2018 Cuyahoga County Council meeting. Brack blamed former

       Director of Regional Corrections Kenneth Mills “for meddling in jail healthcare, obstructing the




                                                            22



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 51 of 191. PageID #: 272
                Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 23 of 61. PagelD #: 23



      hiring of nurses and creating an unsafe and environment for staff by scaling back security in the

      jail’s medical unit.” (See Adam Ferrise, “Ex-Cuyahoga County Jail Supervisor Subpoenaed to

      testify     before   Grand      Jury”,    Cleveland.com       (Dec.     10,   2018),    available   at

      https://www.cleveland.com/metro/2018/12/ex-cuyahoga-county-jail-medical-supervisor-

      subpoenaed-to-testify-before-grand-jury.html.)

                70.    Rather than launching an investigation into the medical care crisis at the CCCC, or

      whether Mills was fit to continue in the director position, Defendant Budish removed Gary Brack

      because Brack was outspoken and critical against Mills.

                 71.   County spokeswoman Mary Louise Madigan characterized this conflict, noting that

      “Armond [Budish] did have a meeting at Metro. It was clear that Mr. Brack and the jail director,

      Ken Mills, didn’t work well together, and we asked that he not be returned to his position at the

      jail.” (See Courtney Astolfi and Adam Ferrise, “Budish Personally Requested Ouster of County

      Jail’s Medical Supervisor Who Criticized Jail Administration”, Cleveland.com (Dec. 13, 2018),

      available at https://www.cleveland.com/metro/2018/12/budish-personally-requested-ouster-of-

       cuyahoga-county-jails-medical-supervisor-who-criticized-jail-administration-sources-say.html.)

            CCCC Detainees/Inmates Are Regularly Denied Medical and Mental Health Care

                 72.   After Brack’s appearance at the May 2018 County Council meeting, at least seven

       inmates died in Cuyahoga County’s custody within a span of barely four months, including inmates

       likely not receiving proper psychiatric and/or medical care.

                 73.   Defendant Cuyahoga County provided improperly redacted records concerning the

       deaths to members of the media. Though the County subsequently provided unredacted records,

       full records about these deaths have not been released to the media or the public. (See Adam

       Ferrise, “Death of Cuyahoga County Jail inmate subject of criminal investigation: What we know




                                                          23



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 52 of 191. PageID #: 273
             Case: 118-CV-02929-SO Doc#:l Filed: 12/20/18 24 of 61. PagelD#:24



      about 7 jail deaths,” Cleveland.com (Nov. 21, 2018), available at https://www.cleveland.com

      /expo/news/erry-2018/ll/12db721f324418Zdeath-of-cuyahoga-county-jail.html.)

              74.     Though Defendant County Executive Armond Budish has publicly stated that


      CCCC is the largest mental health provider in Ohio, upon information and belief, CCCC has not

      had a staff psychiatrist since April 2018 and only one nurse practitioner administers mental health

      care 10 hours a day, four days a week. CCCC does not offer any mental health care for the rest of

      the time.

              75.     Lack of adequate staffing of corrections officers further exacerbates the denial of

      access to medical and mental health care because there are not sufficient corrections officers to

      escort Detainees/Inmates to and from the medical and mental health units.

              76.     In June 2018, a state inspector found that CCCC failed to complete required intake

      medical assessments within the legally required timeframe.

               77.    This delay results in Detainees/Inmates with serious mental health and medical

      needs being denied proper care and necessary medication and/or treatment when they enter CCCC

      facilities.

               78.     Marcus Harris, former jail nursing director, has also stated that inmates at the Euclid

       Jail, also run by Defendant Cuyahoga County under regionalization of jail operations, often did

       not receive the required initial medical assessment upon booking, leaving medical conditions

       unchecked for days.

               79.     In May 2018, Mr. Harris stated that he quit his job at CCCC in January amid inmate

       safety and ethics concerns. He believes the conditions at CCCC were so unsafe that “every day

       when [he] went to work [he] had to wonder if someone was going to be dead or assaulted.” {See

       Courtney Astolfi, “Inmates deprived of proper medical care under Cuyahoga County jail director,




                                                          24



 Electronically Filed 06/12/2019 17:52 / /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 53 of 191. PageID #: 274
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 25 of 61. PagelD#:25



      former     nursing    supervisor    says,”    Cleveland.com     (May     31,    2018),   available   at

      https.7/www.cleveland.com/metro/index.ssf/2018/05/inmates_deprived_ofjproper_med.html.)

               80.     Compounding medical and mental health issues, CCCC regularly denies

      Inmates/Detainees access to necessary hygiene products, including sanitary pads and soap, and

      access to sufficient cleaning supplies to attempt to keep their own living areas, bedding, and

      clothing clean and sanitary.

                     CCCC Inmates/Detainees Are Regularly Denied Access to Attorneys

               81.     Members of the criminal defense bar regularly report that they arrive at CCCC to

      visit clients in Cuyahoga County custody, and after waiting for periods up to hours long, their

      clients are never brought to speak with them.

               82.     Further, Inmate/Detainee visits with counsel are regularly limited to a 30-minute

      maximum time period.

               83.     The failure to transport Inmates/Detainees to visitation areas to speak with counsel

      impedes their constitutional right to counsel. Further, non-visitation and Restrictive time periods

      effectively forces defendants to accept plea deals and prevents them from exercising their right to

      trial, particularly in cases involving complex evidence which cannot be reviewed during 30-minute

      and/or non-existent attorney visits.

        Defendants’ Alleged Attempts to Remedy the Constitutional and State Law Infirmities in
           the Operation of CCCC Are Inconsistent, Inadequate, and/or Misrepresentations

               84.     Cuyahoga County agents have publicly claimed they are taking steps to remedy

      some problems identified in the USMS report.               However, these “fixes” are inconsistent,

       inadequate, poorly administered, or have been misrepresented.

               85.     Further, Defendants have not remedied any of the constitutional violations within

       CCCC.




                                                          25



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 54 of 191. PageID #: 275
               Case: 118-CV-02929-SO Doc#:l Filed: 12/20/18 26 of 61. PagelD#:26



               86.    For example, the USMS report states that CCCC refused to install shower curtains

      for Detainees/Inmates in Red Zone RHU. Likewise, the report describes molded and dirty water

      seeping from cracks in food trays, and contamination of food plated in unserviceable trays. Though

      County officials have publicly claimed they have provided new food trays and shower curtains,

      putative class members state that the new food trays are already soiled and smell moldy because

      they were mixed in with the old trays, and many showers still have malfunctioning or moldy

      shower curtains. Similarly, although County officials have reportedly hired exterminators to treat

      CCCC facilities, putative class members report they have not seen exterminators and insects are

      still prevalent throughout the jail, including in cells and in stagnant water and on walls in shower

      areas.

               87.     Cuyahoga County’s Board of Control also approved funding on December 17,2018

      for a corrections consulting organization to recommend reforms and a separate expansion of

      prisoner living space. However, the increased living space will only accommodate 118 of the

      nearly 700 Inmates/Detainees who are pushing the CCCC population above its rated limit. Until

      the County decreases the jail population or adds enough beds to house every Detainee/Inmate

      without exceeding facility capacity, overcrowding remains a dire issue. Likewise, the corrections

      consulting organization has an entire year to come up with mere recommendations. (See Peter

      Krouse, “Cuyahoga County Board of Control approves funding for jail study, prisoner space,”

       Cleveland.com (Dec. 17,2018), available at https://www.cleveland.com/news/2018/12/cuyahoga-

       county-board-of-control-approves-funding-for-jail-study-prisoner-space.html .) But an entire year

       is far too long to wait to address the desperate and dire crisis in the CCCC. Further,

       recommendations do not constitute actual reform.

                88.    Further, many people remain in CCCC custody due to their inability to post even

       relatively low bonds. The Cuyahoga County Court of Common Pleas and other local courts


                                                          26



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 55 of 191. PageID #: 276
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 27 of 61. PagelD#:27



      continue to set bonds people are unable to pay, condemning those without financial means to suffer

      months, and sometimes years, of rights violations in overcrowded CCCC facilities.

             89.      Compounding these violations, CCCC’s grievance system is broken, leaving

      Detainees/Inmates with no functional avenue to seek redress of their serious needs and legitimate

      complaints concerning conditions of confinement and rights violations, depriving them of due

      process. Detainees’/Inmates’ complaints, kites, and grievances are not delivered and/or go

      unanswered. Their complaints remain unaddressed, and their suffering continues unabated.

        Class Representative Plaintiffs’ Accounts Illustrate and Clarify USMS Report Findings

              90.     As set forth below, Class Representative Plaintiffs have suffered unconstitutional

      conditions at CCCC.

                                                   Tonya Clay

              91.     Plaintiff Tonya Clay is a 48-year-old woman currently held as a pretrial detainee in

      CCCC. Ms. Clay has been housed in CCCC since September 13, 2018.

              92.     When she first arrived at CCCC, Ms. Clay was assigned to sleep on a mat on the

      floor of the common area in her pod for approximately one month due to overcrowding. Since that

      time, Ms. Clay has been one of two inmates housed in a cell designed to hold one person. All of

      the one-person cells on her pod currently house two women - one who sleeps on the metal bunk

      and one who sleeps on a mat on the floor.

              93.     Ms. Clay regularly sees bugs swarming around the showers. Mold covers the walls

      of the showers and the cracks between the tiles. The drain in the shower Ms. Clay utilized in her

      previous pod was constantly clogged, resulting in dirty water pooling on the floor and covering

       Detainee’/Inmates’ feet.

              94.     As of December 12, 2018, there were no new shower curtains in Ms. Clay’s pod

       and she does not believe any exterminators have been in her pod.


                                                         27



 Electronically Filed 06/12/2019 17:52 / ICV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 56 of 191. PageID #: 277
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 28 of 61. PagelD#:28



              95.     Ms. Clay has been on Red Zone for much of her time at CCCC. Her entire pod was

      once locked down in cells for two straight days, let out only to pick up/return a food tray, and pick

      up/drop of laundry.

              96.     There was a sink/toilet fixture inside Ms. Clay’s previous cell, however it often

      malfunctioned. For one entire week, the only water available from the sink in Ms. Clay’s cell was

      hot. She therefore had no access to cool drinking water during that week for all durations when

      she was locked in her cell on Red Zone. Finally, a plumber came in to fix the problem, but a new

      problem arose. After the plumber’s work, black water began flowing from the sink. The black

      water continued to appear intermittently.

              97.      Ms. Clay has resorted only to eating food from the commissary when possible,

      which is expensive, due to the unsatisfactory food served by CCCC. Ms. Clay has been served

      milk that was past its expiration date and meat that looked and tasted spoiled. Ms. Clay has also

      been served chicken patties that were freezer burned and very hard. In general, the food portions

       are small and are not sufficiently filling.

               98.     Ms. Clay is also constantly cold in her cell, making it very difficult to sleep. CCCC

       refused to give her an extra blanket without a medical order.

               99.     Detainees/Inmates are only allotted two sanitary pads at once and must ask for more

       when required for hygienic purposes. However, corrections officers have told her that the help

       button in her pod should not be pressed unless someone is “dying.” She and other Detainee/Inmates

       are therefore unable to use the help button to call for more sanitary pads when locked in their cells

       on Red Zone. Corrections officers have told Ms. Clay that their pod is out of both toilet paper and

       sanitary pads, and made no apparent effort to locate additional necessary supplies.

               100.    Ms. Clay also has only two pair of underwear that she was provided by CCCC,

       which have become threadbare due to the fact that she washes them herself using her own soap in


                                                           28



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 57 of 191. PageID #: 278
             Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 29 of 61. PagelD #: 29


      her cell after each use. Ms. Clay is unable to purchase additional underwear through the

      commissary because it is not offered: only boxer shorts are sold on commissary for men,

              101.   Ms. Clay suffers from neuropathy, glaucoma, and liver damage, among other

      ailments. These conditions cause her severe pain as well as loss of vision in one eye. CCCC denied

      her all access to medical care for three months. When Ms. Clay finally saw a nurse at CCCC, the

      nurse told her to take Motrin, a medication she is unable to take due to liver issues. After sending

      several kites requesting care, CCCC allowed Ms. Clay to have blood work done, the results of

      which she has yet to receive.

              102.    Ms. Clay has also been diagnosed with both Bipolar Disorder and PTSD. She never

      received a response to any kites sent to the CCCC Social Worker concerning these conditions.

      CCCC refused to continue the medications Ms. Clay was taking when she arrived at the facility,

      and instead prescribed different mental health medications. These new medications are not

      effective and Ms. Clay has sent numerous kites seeking an evaluation. She still has not seen any

      medical professional to treat her mental health conditions.

              103.    Ms. Clay has witnessed intimidation and aggressive tactics on the part of SRT

      officers. She has been told to “shut the fuck up” and witnessed SRT officers ripping up the sheets

      of another inmate’s bunk during a “shake-down.”

              104.    Ms. Clay had an altercation with another inmate and, as a result, was moved to

       segregated housing, known as “the hole,” without a disciplinary hearing. While in the hole, Ms.

       Clay was denied access to all books and reading material other than a Bible. She was also denied

       phone calls and all non-attorney visits. She was locked into her small cell alone for all but

       approximately 20 minutes per day when she was permitted to exit the cell to shower. Meals were

       passed through a slot in the cell door. She remained in the hole for three days.




                                                         29



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 58 of 191. PageID #: 279
             Case: l:18-cv-02929-SO Doc #; 1 Filed: 12/20/18 30 of 61. PagelD #: 30



              105.   Ms. Clay is a recovering alcoholic, but has been denied access to AA meetings

     because they are often canceled due to Red Zone.

              106.   Ms. Clay is Christian and is regularly denied the right to practice her religion

     because church services are canceled and/or severely shortened due to staffing issues.

              107.    Ms. Clay has no access to the computer room or law library.

                                                Anthony Bonner

              108.    Anthony Bonner is a 39-year old man who has been held in CCCC since July 24,

     2018.

              109.    The food served to Mr. Bonner is consistently very small portions. He has been

      served bologna with no bread.

              110.    Mr. Bonner shares a one-person cell with another man. His toilet was once clogged

      and inoperable for an entire week. During that time, he and his cell mate had to request permission

      from corrections officers to use the toilet in the common area during Red Zone lock downs.

              111.    Two men locked down in a one-person cell means that one person has nowhere to

      sit, eat, or sleep but on the floor, the toilet, or his cellmate’s bunk (and only if the cellmate permits).

      Cellmates attempt to give each other privacy when one needs to use the bathroom by hiding under

      bedsheets or helping to create a makeshift curtain around the toilet with a bedsheet, and by

      continuously flushing the toilet to prevent sounds and odors from permeating the cell.

              112.    Each Detainee/Inmate has only one orange uniform. When this uniform is taken to

      laundry (which only occurs at sporadic and irregular times), each man must sit in his underwear,

      if he has any, until the uniform is returned. This means two adult men are forced to sit in a small

      cell on lockdown for hours in nothing but their underwear, or wrapped in a sheet or towel if they

      have no underwear. These conditions cause Mr. Bonner to feel emasculated.




                                                          30



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 59 of 191. PageID #: 280
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 31 of 61. PagelD #: 31



               113.    Each Detainee/Inmate is issued one thin blanket and two sheets. Detainees/Inmates

       are not issued a pillow.

               114.    The two showers shared by over 48 men in Mr. Bonner’s pod are filthy, covered in

       mold and soap scum. No new shower curtain has been provided for many months. For a period of

       time, the showers had no curtains.

               115.    Most of the time, Mr. Bonner is held on Red Zone lockdown and confined to his

       cell for 22 hours or more. When Detainees/Inmates are released to take showers and move about

       the day room, there often is not enough time for all of the men to shower. This causes conflict

       among Detainees/Inmates who are desperate to clean themselves.

                116.   Recreation time is irregularly made available to the Detainee/Inmates, and only to

       ten people at a time.

                117.    Mr. Bonner wants to attend Alcoholics Anonymous meetings, however they are

       often canceled due to Red Zone and understaffing. Even when meetings do happen, only seven

       people are permitted to attend.

                118.    Religious services are canceled more often than not due to Red Zone restrictions.

                119.    Mr. Bonner has been denied access to attorney calls when on Red Zone restrictions.

                120.   Mr. Bonner has requested mental health care and has not received any response.

                121.    Mr. Bonner was held in isolation for over two weeks. The walls, floor, sink, and

       toilet were filthy. During this time, he repeatedly requested mental health care and was denied. He

        was served plain oatmeal for every breakfast and one bologna sandwich, one apple or orange, and

        one small bag of carrots for every lunch and dinner. He was also served one carton of milk for

        lunch and dinner, which was often past its expiration date. He was denied access to commissary

        and therefore unable to supplement this limited food. He was also denied all access to phone calls,

        visits, movement beyond a short time to use to the shower, recreation, and all books except a Bible.


                                                           31



  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 60 of 191. PageID #: 281
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 32 of 61. PagelD#:32



             122.     On another occasion, Mr. Bonner’s entire pod was locked down as punishment

     because corrections officers claimed to have smelled marijuana. All Detainees’/Inmates’ privileges

     were revoked. They were only permitted to leave their cells for 20 minutes at a time on a rotating

     basis to shower. They were served only plain oatmeal for breakfast, and one bologna sandwich,

     one apple or orange, and one small bag of carrots for lunch and dinner.

                                                  James Martin

              123.    Plaintiff James Martin is a 35-year-old man in CCCC awaiting sentencing. He has

      been housed in CCCC since June 20,2018.

              124.    Mr. Martin spent approximately the first two months of his incarceration sleeping

      on the floor of the common area day room of a pod. The pod was so overcrowded that no cells

      were available to him or to the 18 men sleeping on the floor in the day room. All of these men had

      to share one toilet for approximately one month until a second toilet became available.

              125.    There are two showers for the entire pod of approximately 48 men. Due to Red

      Zone restrictions, the men are only permitted out of their cells for limited amount of time daily,

      and all need to share the showers and phones. As a result, Mr. Martin regularly goes several days

      without access to a shower because there is not enough time allotted for all men to shower. When

      he is able to shower, the shower area is riddled with insects and the shower curtain is covered in

      mold and scum.

              126.    Detainees/Inmates are provided with inadequate cleaning chemicals and no towels

      or rags to apply cleaning chemicals. Just one bucket, one sponge, and one toilet scrub brush are

      provided daily for all Detainees/Inmates in the entire pod to share.

              127.    Further, CCCC does not provide clean laundry on a consistent and regular basis.

      Each Detainee/Inmate has only one orange uniform. When the orange uniforms are taken to be

      laundered, each Detainee/Inmate must remain in his underwear until the uniform is returned. If an


                                                          32



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 61 of 191. PageID #: 282
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 33 of 61. PagelD#:33



      individual does not have a pair of underwear available to him, he is forced to wrap himself in a

      towel or sheet to cover himself until the laundry is returned.

              128.    Mr. Martin has been denied proper medical care and monitoring for his serious

      medical needs, despite his attempts to contact medical staff via unanswered kites.

              129.    Mr. Martin has a diagnosis of Bipolar I for which he has received medication but

      not counseling. He has received no response to his kite for the jail social worker concerning this

      issue. Mr. Martin often is placed in restrictive housing for conduct resulting from CCCC’s failure

      to properly treat his mental health conditions.

              130.    As of December 19, 2018, Mr. Martin has not experienced the changes Defendant

      Cuyahoga County claims to have implemented - there are no new shower curtains and the food is

      served on trays that smell dirty and like old food.

              131.    Severe Red Zone conditions continue. Mr. Martin was locked down on Red Zone

      starting from Sunday December 16,2018 at approximately 9:00 p.m. and continuing until Monday

      December 17, 2018 at approximately 8:00 p.m. He and his pod-mates were allowed out of their

      cells to shower, move around, socialize, and use the phone for just two hours, until approximately

       10:00 p.m. They were then locked in their cells again until Tuesday. At 2:30 PM on Tuesday

      December 18, his entire pod remained on Red Zone lockdown.

               132.   During Red Zone, Detainee/Inmates are locked in their one-person cells with

      another person. One person sleeps on a mat on the floor, and one person sleeps on the metal bunk

      attached to the wall. They eat in their cells. The toilet and sink are attached to the wall and there

       is no enclosure around the toilet to create any modicum of privacy.

               133.   Mr. Martin was recently placed on “cell isolation” for five days during which he

       was locked in his cell with his cellmate, but was only permitted to leave his cell to shower once a




                                                         33



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 62 of 191. PageID #: 283
                 Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 34 of 61. PagelD#:34



          day for approximately 15 minutes. He never received a hearing or any due process and the jail

          investigator never interviewed him.

                  134.    Mr. Martin has sent multiple unanswered kites to CCCC’s Head Chaplain regarding

          religious information and requesting a yarmulke. He is a Hebrew Israelite and has been denied

          access to a Rabbi and religious services. Mr. Martin believes, but is not sure, that he receives

          Kosher meals - but the meals are always cold and he is served the same two meals every day.

                                                   Georgette Patterson

                  135.    Plaintiff Georgette Patterson is a 53-year-old woman currently serving a five-

          month sentence in CCCC custody for a misdemeanor conviction. Ms. Patterson has been housed

          in CCCC since August 10,2018.

                   136.   Upon her admittance to CCCC, Ms. Patterson was not medically screened. She was

          suffering from food poisoning causing vomiting and diarrhea but was refused medical treatment

          because CCCC staff accused her of detoxing. She remained in soiled clothes and sheets for almost
                                               1
          twelve hours. At the time, she was assigned to a mat on the floor in the common area of a pod.

                   137.    After a few days at CCCC, Ms. Patterson was sent to the MetroHealth emergency

          room for chest pains and was diagnosed with hyponatremia. She did not receive any necessary

          follow-up care at CCCC until three to four weeks later after she sent numerous kites seeking

          medical attention.

                   138.    Ms. Patterson also suffers from Celiac Disease and was denied a proper diet by

          CCCC until approximately one month ago after supporters outside the jail called to advocate on

 ,         her behalf. Months of improper diet caused Ms. Patterson to suffer serious medical symptoms and

           related discomfort.

                   139.    Ms. Patterson is one of many women housed in CCCC who has suffered and

           continues to suffer severe pain and discomfort from long-lasting vaginal infections. CCCC and


                                                              34



     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 63 of 191. PageID #: 284
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 35 of 61. PagelD#:35



     medical officials continue to deny her access to any necessary and proper medical care to treat the

     infections over a period of months.

              140.    Ms. Patterson has been denied access to Alcoholics Anonymous and Heroin

     Anonymous. She has witnessed correctional staff turn volunteer AA/HA facilitators away due to

     insufficient staffing.

              141.    Ms. Patterson is also diagnosed with Bipolar Disorder. She was in possession of

     her prescription medication when she was admitted to CCCC, however the medications were taken

     from her and were not replaced. Despite sending several kites about mental health care since first

      arriving at CCCC, she did not receive any therapy or medication to treat her condition until

      December 18, 2018.

              142.    Since arriving at CCCC, Ms. Patterson has shared a one-person cell with another

      inmate aside from the one week she spent sleeping on the floor of the pod common area. Ms.

      Patterson was forced to sleep on the floor of the cell, despite the fact that there was a bunk order

      in Ms. Patterson’s medical chart from previous time spent at CCCC. Each of the 14 cells in her

      pod are filled to double the capacity and people are continuously sleeping on the floor of the pod

      common room.

              143.    CCCC has served Ms. Patterson inconsistent and sometimes inadequate portions of

      food. At times, she receives only dry cereal for breakfast. She has also been served expired, moldy,

      spoiled, and otherwise disgusting food, including but not limited to cookies with wheat weevils

      inside, coleslaw with maggots, bread with mold, and chicken patties with mold. New food trays

      have been mixed with old and are now smelly and soiled.

               144.   There was no running water from the sink in Ms. Patterson’s cell for three months,

      which meant that she had to get drinking water from another source. During Red Zone times or at

      night, a corrections officer would sometimes allow Ms. Patterson to leave her cell for drinking


                                                          35



 Electronically Filed 06/1212019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 64 of 191. PageID #: 285
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 36 of 61. PagelD#:36



     water. However, if no officer was around, or if they refused, she had no access to drinking water.

      Recently, brown water flowed in both the toilet and the sink in Ms. Patterson’s cell for three days


      in a row.

              145.    One of the two showers that Ms. Patterson and approximately 28 other inmates use

      has a clogged drain which causes filthy water to build up to their ankles. Recently, corrections

      officers removed the shower curtain from the clogged shower rather than fix it. Now, everyone on

      the pod must share one shower. The shower and the shower curtain are dirty and moldy, and the

      shower curtain has not been replaced.

 ,            146.    Toilet paper is rationed to two rolls per cell per week for cells housing two people.

      The toilet paper supply is often inadequate to last for the week. The corrections officers in Ms.

      Patterson’s pod consistently tell her that toilet paper has run out

              147.    All women are given only two sanitary pads at a time. Women are required to return

      to the corrections officers to ask for more, however, they are often told that there are no more

      sanitary pads available. In this case, women are forced to use toilet paper, if there is any, or their

      washcloth, if they have one, in lieu of sanitary pads. Although women attempt to save sanitary

      pads for the following month whenever possible, SRT officers regularly raid and tear apart cells,

      and during these raids, SRT officers often throw away any extra sanitary pads. Ms. Patterson has

      also witnessed SRT officers confiscate and throw away women’s prescription medical creams

      during raids.

               148.    Ms. Patterson is a Christian and has been denied the free exercise of her religion by

      CCCC. Church services have been canceled or severely shortened many times due to understaffing

      and Red Zone lockdowns.

               149.    Recently, Ms. Patterson was sent to the Restrictive Housing Unit for three days

      before she was afforded any due process. After three days, she was ordered to be released at 7:30


                                                          36



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 65 of 191. PageID #: 286
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 37 of 61. PagelD#:37



      p.m., however at that time she was told there was nowhere to move her. She remained in Restrictive

      housing for twelve additional hours. During her first day, she was held for 24 hours inside her cell.

      On the second and third days she was allowed out for approximately 20 minutes. During the entire

      three days she was not allowed access to any books but for a Bible, and was permitted no phone

      calls or visits. She was denied a phone call to her attorney for approximately 24 hours.

                                                Zachary Scruggs

              150.    Plaintiff Zachary Scruggs is a 35-year-old man and has been in County custody as

      a pretrial detainee in CCCC since March 9,2018.

              151.    Mr. Scruggs’ pod is at nearly double the capacity for which it was built- with every

       cell, designed for one person, holding two men, one who must sleep on a mat on the floor. Mr.

       Scruggs shares his one-person cell with another man.

               152.    Since arriving at CCCC, Mr. Scruggs has had limited access to a shower. At times,

       he has been forced to wait multiple days between showers: when Detainees/Inmates are briefly

       released from Red Zone restrictions, there are too many men attempting to use the shower for all

       men to access showers before Red Zone starts again. There are no new shower curtains; the shower

       and the curtains are covered in mold and soap scum. There are still bugs in the showers and in the

       cells. Mr. Scruggs is not aware of any exterminator treating the facility recently.

               153.    The toilet in Mr. Scruggs’ cell was broken for two weeks, which caused water to

       flood the cell. During this time, he and his cell-mate had to request permission to use the toilet in

       the common area during Red Zone. CCCC failed to timely fix the toilet or provide necessary

       supplies and assistance to clean up the mess. Corrections officers forced them to wait unreasonable

       amounts of time before permitting them to use the bathroom.

               154.    As of December 18, 2018, the only toilet in the common area has been leaking,

       causing water to flow into the common area of the pod.


                                                          37



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 66 of 191. PageID #: 287
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 38 of 61. PagelD#:38



             155.    Mr. Scruggs has witnessed the lack of appropriate staffing in CCCC and is often

     on Red Zone lockdown as a result. On more than one occasion, his pod was on Red Zone for an

     entire weekend due to the fact that there was a single officer working to cover four dorms.

             156.    Mr. Scruggs’ access to the free practice of his religion has also been impacted by

     Red Zone and staffing shortages. Church services are often cut very short to get inmates back into

     their cells to begin Red Zone lockdown again.

              157.   The food which Mr. Scruggs is served is on trays which smell of mildew, and is

     often cold due to corrections officers allowing the food to sit for an hour before it is served to

      Inmates/Detainees. The food portions are small and not filling; he has lost weight while in custody

      due to insufficient calorie intake.

              158.   Mr. Scruggs has also suffered from suicidal thoughts as a direct result of the

      conditions in CCCC.

              159.    CCCC’s attorney visitation policies and practices have resulted in a denial of Mr.

      Mr. Scruggs’s right to a lawyer, CCCC only allows thirty minutes at a time to visit with his

      attorney, which does not allow him enough time to review necessary discovery and evidence in

      order to assist in his defense.

              160.    Mr. Scruggs has experienced intimidation on the part of SRT officers. SRT

      conducts nearly weekly “shake downs” during which they tear apart cells, flip people off beds,

      yell and name call for no reason, throw away personal property, and act in an unreasonably

      aggressive and threatening manner.

                                                 Kindell Smith

              161.    Plaintiff Kindell Smith isa28-year-oldman.Hehasbeenheld in CCCC as a pretrial

      detainee since June 21,2018.




                                                        38



Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 67 of 191. PageID #: 288
             Case: l:18-cv-02929-SO Doc#: 1 Filed: 12/20/18 39of 61. PageID#:39



              162.    Mr. Smith suffers from asthma and requires regular breathing treatments. CCCC

     does not provide him these breathing treatments as prescribed. Mr. Smith also requires a CPAP

      machine and although his family provided his CPAP machine to CCCC, officials have never

      allowed Mr. Smith to use it. Mr. Smith filed a medical grievance regarding his lack of CPAP

      machine and irregular breathing treatments. He received no response.

              163.    Mr. Smith violated a phone restriction policy and, as a result, his phone privileges

      were ordered Restrictive. He was then placed in segregated housing, where he was held in solitary

      confinement for 24 hours per day. During the time Mr. Smith was in segregated housing, food

      was regularly held back by corrections officers, he received no recreation time, and he was

      repeatedly threatened with mace. Corrections officers also choked Mr. Smith.

                                                  Jovan Varner

              164.    Plaintiff Jovan Varner is a 33-year-old man. He has been held in CCCC as a pretrial

      detainee since December 20, 2017.

               165.   During his time in CCCC, Mr. Varner has witnessed mice near food in the kitchen.

      The meals served to him by CCCC are very small portions, are often cold, and are served on food

      trays which have a mildew smell. He has not observed any new trays.

               166.    CCCC houses Mr. Varner with another inmate in a cell designed to house only one

      inmate at a time. He has slept on the floor for the entire year he has been at CCCC.

               167.    At one point, Mr. Varner spent three weeks in a cell with a broken toilet that had

      urine and feces sitting in it. Although he made several complaints, CCCC failed to fix the toilet in

      a timely manner. Instead, a corrections officer told Mr. Varner to put a bag in his toilet to collect

      excrement and other solids with and then to dispose of the bag periodically. As a result, Mr. Varner

      and his cellmate were forced to endure the odor of both urine and excrement throughout the cell.




                                                          39



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 68 of 191. PageID #: 289
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 40 of 61. PagelD#:40



              168.     The conditions at CCCC make it impossible for Mr. Varner to keep himself clean,

     hygienic, and appropriately groomed. The pod on which Mr. Varner is housed has two showers

      for approximately 48 inmates. Due to the number of men and the limited time during which the

      men can access the shower, Mr. Varner is unable to shower daily, and sometimes for periods of

      several days. These showers are infested with insects, and the showers and shower curtains are not

      only moldy, but Detainees/Inmates are also given insufficient supplies with which to clean showers

      and their own cells.

              169.     Despite the fact that barbers are supposed to visit CCCC once per month, Mr.

      Varner has been denied access to regular haircuts; he has been waiting approximately six months

      for a haircut.

              170.     CCCC washes Mr. Varner’s clothing only approximately once every one to two

      weeks. His sheets are washed even less frequently.

              171.     Mr. Varner suffers from asthma and should carry an inhaler. He had an inhaler on

      his person when entering into custody at CCCC, however CCCC staff took it away from him. Mr.

      Varner’s multiple kites for medical treatment have gone unanswered. Since his admission to

      CCCC, Mr. Varner has not been able to access any inhaler and has not received necessary medical

      treatment.

              172.     Mr. Varner also suffers from PTSD from previous traumatic life events. He has

      written several kites regarding treatment, however has only been seen for counseling once since

      entering CCCC.

               173.    Most days, Mr. Varner’s pod is locked down on Red Zone. During Red Zone, Mr.

      Varner and his cell mate are locked into one-person cell - sometimes for dangerously long periods

      of time. During Red Zone, corrections officers are not easily accessible to the Detainees/Inmates.

      The Detainees/Inmates are not permitted access to the phone, showers, television, or recreation.


                                                         40



 Electronically Filed 06/12/2019 17:52/ ZCV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 69 of 191. PageID #: 290
                Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 41 of 61. PagelD #: 41



      Church services are shortened. Mr. Varner and the other Detainees/Inmates spent most of

      Thanksgiving 2018 locked down on Red Zone; as a result, he was unable to call his family.

                174.    SRT officers frequently search Mr. Varner’s cell. He feels highly intimidated by

       SRT officers and their extremely aggressive tactics toward Detainees/Inmates.

                                           Class Action Allegations

                                                 The CCCC Class

                 175.   Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

       Bonner, Martin, Patterson, Scruggs, Smith, and Varner (collectively the “CCCC Class Plaintiffs”)

       bring this action on behalf of themselves and a class of similarly situated persons who are now, or

       will in the future be, subjected to the policies, practices, and customs of the Cuyahoga County

       Correction Center, including but not limited to the unconstitutional, illegal, and dangerous

       conditions of confinement.

                 176.   Fed. R. Civ. P. 23(a)(1) - Impracticality of joinder: The CCCC Class is so

       numerous that joinder of all class members is impracticable.           As of October 30, 2018, 2420

       Detainees/Inmates were confined at CCCC, all of whom are subject to the conditions of

       confinement set forth herein and therefore face a significant risk of serious illness, injury, and

       death. Additionally, the class membership is fluid as Detainees/Inmates enter and exit the facilities

       daily.

                 177.   CCCC Class members are identifiable using records maintained in the ordinary

       course of business by CCCC.

                 178.   FED. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

       as to all CCCC Class members. Among the common questions are:

                        a.   Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                             to provide adequate medical and mental health care, subject class members to



                                                           41



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 70 of 191. PageID #: 291
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 42 of 61. PagelD#:42



                            an ongoing, substantial and imminent risk of physical and psychological harm,

                            illness, and death;

                      b. Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                            to provide adequate medical and mental health care, violate the class members’

                            Fourth, Fifth, and Fourteenth Amendment rights to due process;

                      c.    Whether the conditions of confinement in CCCC violate the Eighth

                            Amendment’s prohibition on cruel and unusual punishment;

                      d. Whether the Defendants’ refusal to provide adequate medical, including dental,

                            and mental health care to class members constitutes deliberate indifference to

                            serious medical needs in violation of the Eighth Amendment;

                      e.    Whether the conditions of confinement in CCCC, and the Defendants’ refusal

                            to provide adequate medical and mental health care, result in constitutionally

                            cognizable harm or present a constitutionally unacceptable risk of harm;

                      f.    Whether the Defendants unreasonably instituted or condoned the conditions of

                            confinement in CCCC and refused to provide adequate medical and mental

                            health care;

                       g.   Whether the Defendants have been deliberately indifferent to the actual and

                            serious risk of mental and physical suffering of class members;

                       h. Whether the Defendants maintain a policy, custom and/or widespread practice

                            of violating class members’ constitutional rights through the conditions under

                            which they confine class members and the lack of adequate medical or mental

                            health care; and

                       i.    Whether the Defendants fail to hire, train and/or supervise CCCC staff and

                             agents resulting in violations of class members’ constitutional rights.


                                                          42



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 71 of 191. PageID #: 292
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 43 of 61. PagelD#:43



              179.    Fed. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the CCCC Class, as their claims arise from the same policies, practices, and courses of

      conduct, and their claims are based on the same theory of law as the class claims.

              180.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire class.

              181.    Fed. R. CIV. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the class and will serve diligently as a class representative.

      Their interests are aligned with those of the CCCC class and they have retained counsel

      experienced in civil rights litigation, litigation involving rights of prisoners, and class action

      litigation.

               182.   Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of class members is over 2,240 Detainees/Inmates and the

      prosecution of separate actions by individuals would create a risk of inconsistent and varying

      adjudications, which in turn would establish incompatible standards of conduct for Defendants.

               183.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the CCCC Class are common to and apply generally to all members of the Class. The injunctive

      and declaratory relief sought will apply as a whole to all members of the CCCC Class.

               184.    A class action would be the most fair and efficient method of adjudicating the class

       members’ claims.

                                        The Restrictive Housing Subclass

               185.    Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

       Bonner, Martin, Patterson, Scruggs, Smith, and Varner (collectively the “Restrictive Housing

       Subclass Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are


                                                          43



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 72 of 191. PageID #: 293
              Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 44 of 61. PagelD #: 44



      now, or will in the future be, held in any form of Restrictive housing in CCCC, including but not

       limited to Red Zone.

               186.    Fed. R. Civ. P. 23(a)(1) - Impracticably of joinder: The Restrictive Housing

       Subclass is so numerous that joinder of all subclass members is impracticable. As of October 30,

       2018, over 2420 Detainees/Inmates were confined at CCCC, all of whom are subject to the

       conditions of confinement set forth herein, including but not limited to Red Zone, and therefore

       face a significant risk of serious illness, injury, and death. Additionally, the subclass is fluid as

       Detainees/Inmates enter and exit the facilities daily.

                187.   Restrictive Housing Subclass members are identifiable using records maintained in

       the ordinary course of business by CCCC.

                188.   FED. R. Civ. P. 23(a)(2)-Commonality: Common questions of law and fact exist

       as to all Restrictive Housing Subclass members and predominate over any individual issues that

       may exist. Among the common questions are-.

                        a.   Whether Red Zone restrictive housing violates subclass members’ Fourth,

                             Fifth, Eighth, and Fourteenth Amendment rights by subjecting them to

                             substantial and imminent risk of physical and psychological injury and cruel

                             and unusual punishment without due process;

                        b. Whether the use of restrictive housing and isolation as punishment without due

                             process violates subclass members’ Fourth, Fifth, Eighth, and Fourteenth

                             Amendment rights by subjecting them to substantial and imminent risk of

                             physical and psychological injury and cruel and unusual punishment without

                             due process;

                        c.   Whether the Defendants maintain a policy, custom and/or widespread practice

                             of violating subclass members’ rights under the Fourth, Fifth, Eighth, and


                                                           44



  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 73 of 191. PageID #: 294
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 45 of 61. PagelD#:45



                           Fourteenth Amendments through the use of Red Zone, isolation, and other

                           restrictive housing under which they confine subclass members;

                     d. Whether the Defendants fail to train and/or supervise CCCC staff and agents

                           resulting in violations of subclass members’ rights under the Fourth, Fifth,

                           Eighth, and Fourteenth Amendments;

                      e.   Whether the Defendants unreasonably instituted the conditions of confinement,

                           condoned such conditions, and/or were deliberately indifferent to them.

              189.    FED. R. Crv. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

     those of the Restrictive Housing Subclass, as their claims arise from the same policies, practices,

      and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

              190.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

              191.    FED. R. Civ. P. 23(a)(2)-Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Restrictive Housing Subclass and they

      have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

      and class action litigation.

              192.    Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates-all

      of the Detainee/Inmates in custody at CCCC are held under Red Zone isolation conditions and

      many are held under even further restrictive conditions - and the prosecution of separate actions

      by individuals would create a risk of inconsistent and varying adjudications, which in turn would

      establish incompatible standards of conduct for Defendants.




                                                          45



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 74 of 191. PageID #: 295
                 Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 46 of 61. PagelD #: 46



                  193.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

          because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

          of the Restrictive Housing Subclass are common to and apply generally to all members of the

          subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

          Restrictive Housing Subclass.

                  194.    A class action would be the most fair and efficient method of adjudicating the

          subclass members’ claims.

                                               The Medical Care Subclass

                  195.    Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

          Martin, Patterson, Smith, and Varner (collectively the “Medical Care Subclass Plaintiffs”) bring

          this action on behalf of themselves and a subclass of persons who are now, or will in the future be,

          subjected to the policies and practices of the Cuyahoga County Correction Center, including but

          not limited to the unconstitutional, illegal, and dangerous conditions of confinement and lack of

          access to medical care.

                   196.   Fed. R. Civ. P. 23(a)(1) - Impracticably of joinder: The Medical Care Subclass

i         is so numerous that joinder of all subclass members is impracticable. As of October 30, 2018,
i                                                                                               '
          2420 Detainees/Inmates were confined at CCCC, all of whom are subjected to the lack of access

          to adequate medical care, including dental care, and therefore face a significant risk of serious

          illness, injury, and death. Additionally, the subclass is fluid as Detainees/Inmates enter and exit

          the facilities daily.

                   197.    Medical Care Subclass members are identifiable using records maintained in the

          ordinary course of business by CCCC.




                                                              46



    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 75 of 191. PageID #: 296
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 47 of 61. PagelD#:47



              198.    Fed. R. Civ. P. 23(a)(2)- Commonality: Common questions of law and fact exist

      as to all Medical Care Subclass members and predominate over any individual issues that may

      exist. Among the common questions are:

                      a.   Whether Defendants’ failure to operate a system of adequate medical care poses

                           a substantial risk of serious harm in violation of subclass members’ Eighth and

                           Fourteenth Amendment rights;

                      b. Whether the Defendants maintain a policy, custom and/or widespread practice

                           of violating subclass members’ rights under the Eighth and Fourteenth

  ,                        Amendments through the failure to operate a system of adequate medical care;

                      c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                           resulting in violations of subclass members’ rights under the Eighth and

                           Fourteenth Amendments;

                      d. Whether Defendants have been objectively unreasonable and/or deliberately

                           indifferent to the serious health care needs, including medical care needs of

                           subclass members, and to the risk posed by their failure to maintain an adequate

                           health care system;

                      e.   Whether the extreme level of overcrowding and understaffing within CCCC

                           interferes with the provision of adequate medical care.

               199.    Fed. R. ClV. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

      those of the Medical Care Subclass, as their claims arise from the same policies, practices, and

      courses of conduct, and their claims are based on the same theory of law as the subclass claims.

               200.    Defendants are expected to raise common defenses to these claims, so that final

       injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.




                                                          47



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 76 of 191. PageID #: 297
             Case: 118-CV-02929-SO Doc#:l Filed: 12/20/18 48 of 61. PagelD#:48



              201.    FED. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Medical Care Subclass and they have

      retained counsel experienced in civil rights litigation, litigation involving rights of prisoners, and

      class action litigation.

               202.     Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of class members is over 2,240 Detainees/Inmates and the

      prosecution of separate actions by individuals would create a risk of inconsistent and varying

       adjudications, which in turn would establish incompatible standards of conduct for Defendants.

               203.     This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

       because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

       of the Medical Care Subclass are common to and apply generally to all members of the subclass.

       The injunctive and declaratory relief sought will apply as a whole to all members of the Medical

       Care Subclass.

               204.     A class action would be the most fair and efficient method of adjudicating the

       subclass members’ claims.

                                         The Mental Health Care Subclass

               205.     Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

       Bonner, Martin, Patterson, Scruggs, and Varner (collectively the "Mental Health Care Subclass

       Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are now, or

       will in the future be, subjected to the policies and practices of the Cuyahoga County Correction

       Center, including but not limited to the unconstitutional, illegal, and dangerous conditions of

       confinement and lack of access to mental health care.




                                                           48



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 77 of 191. PageID #: 298
                Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 49 of 61. PagelD #: 49



                206.     Fed.R. Civ. P. 23(a)(1)-Impracticality of joinder: The Mental Health Subclass

        is so numerous that joinder of all class members is impracticable. As of October 30, 2018, 2420

        Detainees/Inmates were confined at CCCC, all of whom are subjected to the lack of access to

        adequate mental health care, therefore face a significant risk of serious illness, injury, and death.

         Additionally, the subclass is fluid as Detainees/Inmates enter and exit the facilities daily.

                 207.    Mental Health Subclass members are identifiable using records maintained in the

         ordinary course of business by CCCC.

                 208.    Fed. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

         as to all Mental Health Subclass members and predominate over any individual issues that may

         exist. Among the common questions are:

                         a.   Whether Defendants’ failure to operate a system of adequate mental health care

                              poses a substantial risk of serious harm in violation of subclass members’

                              Eighth and Fourteenth Amendment rights;

,                        b. Whether the Defendants maintain a policy, custom and/or widespread practice

                              of violating subclass members’ rights under the Eighth and Fourteenth

                              Amendments through the failure to operate a system of adequate mental health

                              care;

                         c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                              resulting in violations of subclass members’ rights under the Eighth and

                              Fourteenth Amendments;

                          d. Whether Defendants have been objectively unreasonable and/or deliberately

                              indifferent to the serious health care needs, including mental health care needs

                              of subclass members, and to the risk posed by their failure to maintain an

                              adequate health care system;


                                                             49



    Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 78 of 191. PageID #: 299
             Case: l:18-cv-02929-SO Doc#: 1 Piled: 12/20/18 50 of 61. PagelD#:50



                      e. Whether the extreme level of overcrowding and understaffing within CCCC

                          interferes with the provision of adequate mental health care.

              209.    Fed. R. Civ. P. 23(a)(2) - Typicality: The claims of the Plaintiffs are typical of

      those of the Mental Health Care Subclass, as their claims arise from the same policies, practices,

      and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

              210.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

              211.    FED. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Mental Health Care Subclass and they

      have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

      and class action litigation.

               212.    FED. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates and

      the prosecution of separate actions by individuals would create a risk of inconsistent and varying

       adjudications, which in turn would establish incompatible standards of conduct for Defendants.

               213.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

       because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

       of the Mental Health Care Subclass are common to and apply generally to all members of the

       subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

       Mental Health Care Subclass.

               214.    A class action would be the most fair and efficient method of adjudicating the

       subclass members’ claims.

                                         The Religious Freedom Subclass


                                                          50



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 79 of 191. PageID #: 300
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 51 of 61. PagelD#:51




              215.        Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b), Plaintiffs Clay,

      Bonner, Martin, Patterson, Scruggs, and Varner (collectively the “Religious Freedom Subclass

      Plaintiffs”) bring this action on behalf of themselves and a subclass of persons who are now, or

      will in the future be, subjected to the policies and practices of the Cuyahoga County Correction

      Center, including but not limited to the unconstitutional deprivation of their right to religious

      freedom.

              216.        Fed. R. Civ. P. 23(a)(1) - Impracticality of joinder: The Religious Freedom

      Subclass is so numerous that joinder of all subclass members is impracticable. As of October 30,

      2018, 2420 Detainees/Inmates were confined at CCCC, all of whom are subject to the lack of

      access to religious practice and expression. Additionally, the subclass is fluid as Detainees/Inmates

      enter and exit the facilities daily.

              217.        Religious Freedom Subclass members are identifiable using records maintained in

      the ordinary course of business by CCCC.

              218.        FED. R. Civ. P. 23(a)(2) - Commonality: Common questions of law and fact exist

       as to all Religious Freedom Subclass members and predominate over any individual issues that

       may exist. Among the common questions are:

                     a.   Whether    the   denial   of   access   to   religious   texts,     services,   leaders,

                          clothing/grooming, and/or diets violates subclass members’ First Amendment

                          rights;

                     b. Whether the Defendants maintain a policy, custom and/or widespread practice of

                          violating class members’ rights under the First Amendment;

                     c.   Whether the Defendants fail to train and/or supervise CCCC staff and agents

                          resulting in violations of class members’ rights under the First Amendment.




                                                           51



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 80 of 191. PageID #: 301
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 52 of 61. PagelD#:52



             219.    FED. R. Civ. P. 23(a)(2) - Typicality. The claims of the Plaintiffs are typical of

     those of the Religious Freedom Subclass, as their claims arise from the same policies, practices,

      and courses of conduct, and their claims are based on the same theory of law as the subclass claims.

             220.    Defendants are expected to raise common defenses to these claims, so that final

      injunctive relief and corresponding declaratory relief is appropriate for the entire subclass.

             221.     Fed. R. Civ. P. 23(a)(2) - Adequacy of Representation: Plaintiffs will fairly and

      adequately represent the interests of the subclass and will serve diligently as a subclass

      representative. Their interests are aligned with those of the Religious Freedom Subclass and they

      have retained counsel experienced in civil rights litigation, litigation involving rights of prisoners,

      and class action litigation.

              222.    Fed. R. Civ. P. 23(b): This action is maintainable as a class action pursuant to Fed.

      R. Civ. P. 23(b)(1) because the number of subclass members is over 2,240 Detainees/Inmates and

      the prosecution of separate actions by individuals would create a risk of inconsistent and varying

      adjudications, which in turn would establish incompatible standards of conduct for Defendants.

              223.    This action is also maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

      because Defendants’ policies, practices, actions, and omissions that form the basis of the claims

      of the Religious Freedom Subclass are common to and apply generally to all members of the

      Subclass. The injunctive and declaratory relief sought will apply as a whole to all members of the

      Religious Freedom Subclass.

              224.    A class action would be the most fair and efficient method of adjudicating the

      subclass members’ claims.



                                          First Claim for Relief
                      42 U.S.C. § 1983 - Fourth, Eighth and Fourteenth Amendments

              225.    All of the foregoing paragraphs are incorporated as though fully set forth here.


                                                          52



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 81 of 191. PageID #: 302
             Case: 118-CV-02929-SO Doc#:l Piled: 12/20/18 53 of 61. PagelD#:53



             226.     The conduct of Defendants, as alleged in the preceding paragraphs, violates the

      rights guaranteed to Plaintiffs and the classes they represent under the Fourth, Eighth, and

      Fourteenth Amendments to the United States Constitution, subjecting them to a substantial risk of

      serious harm, and causing the injuries alleged in this complaint.

              227.    The policies, practices, and customs of the CCCC, as alleged in the preceding

      paragraphs, violate Plaintiff’s basic human rights and dignity, and their right to be free from

      unconstitutional conditions of confinement, cruel and unusual punishment, and unreasonable

      searches and seizures under the Fourth, Eighth, and Fourteenth Amendments to the United States

      Constitution.

              228.    These policies, practices, and customs have been and continue to be implemented

      by the Defendants and their agents and employees, under color of law, in their official capacities,

      and are the proximate cause of the ongoing violations of the constitutional rights of Plaintiffs and

      the classes they represent.

              229.    Defendants have been and are aware of the unconstitutional and dangerous

      conditions of the CCCC and have unreasonably instituted and/or condoned such conditions and/or

      been deliberately indifferent to the inhumane conditions and rampant violations of law and the

      substantial risk of serious harm and actual harm to Plaintiffs and the classes they represent.

              230.    Defendants have failed to prevent, caused, and continue to cause Plaintiffs and the

       classes they represent tremendous mental anguish, suffering, and pain, as well as the serious and

       lasting injury they are currently experiencing or are at risk of experiencing. Defendants’ conduct is

       the direct and proximate cause of the constitutional violations and injuries to Plaintiffs and the

       classes they represent as set forth above.

              231.    Plaintiffs have no adequate remedy at law for these violations.




                                                        53



 Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 82 of 191. PageID #: 303
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 54 of 61. PagelD#:54



                                          Second Claim for Relief
                                     42 U.S.C. § 1983 - First Amendment

             232.     All of the foregoing paragraphs are incorporated as though fully set forth here.

              233.    The conduct of Defendants, as alleged in the preceding paragraphs, violates the

      rights guaranteed to Plaintiffs and the classes they represent under the First Amendment to the

      United States Constitution, subjecting them to a substantial risk of serious harm, and causing the

      injuries alleged in this complaint.

              234.    The policies, practices, and customs of the CCCC, as alleged in the preceding

      paragraphs, violate Plaintiffs’ rights to freely and openly exercise their religious freedom

      guaranteed under the First Amendment to the United States Constitution.

              235.    These policies, practices, and customs have been and continue to be implemented

      by the Defendants and their agents and employees, under color of law, in their official capacities,

      and are the proximate cause of the ongoing violations of the constitutional rights of Plaintiffs and

      the classes they represent.

              236.    Defendants have been put on notice of these constitutional violations and have

      unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

      them by failing to take steps to prevent the harm and/or provide a remedy.

              237.    Defendants have caused and continue to cause Plaintiffs and the classes they

      represent tremendous mental and emotional anguish and suffering and are the direct and proximate

      cause of the constitutional violations and injuries to Plaintiffs and the classes they represent as set

      forth above.

              238.    Plaintiffs have no adequate remedy at law for these violations.

                                            Third Claim for Relief
                                      42 U.S.C. § 1983 - Sixth Amendment

              239.     All of the foregoing paragraphs are incorporated as though fully set forth here.



                                                         54



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 83 of 191. PageID #: 304
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 55 of 61. PagelD#:55



              240.    The conduct of Defendants, as alleged in the preceding paragraphs, violates the

      rights guaranteed to Plaintiffs and the classes they represent under the Sixth Amendment of the

      United States Constitution, which guarantees the right to effective assistance of counsel and the

      right to confer with one’s lawyer. These violations subject Plaintiffs and the classes they represent

      to a substantial risk of serious harm, and have caused and continue to cause the injuries alleged in

      this complaint.

              241.      These policies, practices, and customs have been and continue to be implemented

      by the Defendants and their agents and employees, under color of law, in their official capacities,

      and are the proximate cause of the ongoing violation of the constitutional rights of Plaintiffs and

      the classes they represent.

              242.      Defendants have been put on notice of these constitutional violations and have

      unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

      them by failing to take steps to prevent the harm and/or provide a remedy.

              243.      Defendants have caused Plaintiffs and the class they represent tremendous mental

       and emotional anguish and suffering and are the direct and proximate cause of the constitutional

       violations and injuries to Plaintiffs and the classes they represent as set forth above.

               244.     Plaintiffs have no adequate remedy at law for these violations.

                                          Fourth Claim for Relief
                                      42 U.S.C. § 1983 - Fifth Amendment

               245.     All of the foregoing paragraphs are incorporated as though fully set forth here.

               246.     The conduct of Defendants, as alleged in the preceding paragraphs, violates the

       rights guaranteed to Plaintiffs and the classes they represent under the Fifth Amendment of the

       United States Constitution, which protects against the denial of liberty without due process of law.




                                                          55



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 84 of 191. PageID #: 305
             Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 56 of 61. PagelD#:56



      These violations subject Plaintiffs and the classes they represent to a substantial risk of serious

      harm, and have caused and continue to cause the injuries alleged in this complaint.

              247.    Restrictive housing policies and practices, including but not limited to Red Zone,

      without due process have been and continue to be implemented by the Defendants and their agents

      and employees, under color of law, in their official capacities, and are the proximate cause of the

      ongoing violations of the constitutional rights of Plaintiffs and the classes they represent.

              248.    The CCCC’s grievance system is broken, leaving Detainees/Inmates with no

      functional avenue to seek redress of their serious needs and legitimate complaints concerning

      conditions of confinement and rights violations, depriving them of due process.

              249.    Defendants have been put on notice of these constitutional violations and have

      unreasonably instituted and/or condoned these violations, and/or been deliberately indifferent to

      them by failing to take steps to prevent the harm and/or provide a remedy.

              250.    Defendants have caused Plaintiffs and the classes they represent tremendous mental

      and emotional anguish and suffering and are the direct and proximate cause of the constitutional

      violations and injuries to Plaintiffs and the classes they represent as set forth above.

               251.    Plaintiffs have no adequate remedy at law for these violations.

                                               Prayer for Relief

               Plaintiffs and the class and subclasses they represent have no adequate remedy at law to

       redress the wrongs suffered as set forth in this complaint. Plaintiffs and the class and subclasses

       they represent have suffered and will continue to suffer irreparable injury as a result of the unlawful

       acts, omissions, policies, and practices of Defendants, as alleged herein, unless Plaintiffs and the

       class and subclasses they represent are granted the relief they request. The need for relief is critical

       because the rights at issue are paramount under the United States Constitution and the violations

       of these rights create a present and significant risk of injury, illness, and death.



                                                          56



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 85 of 191. PageID #: 306
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 57 of 61. PagelD#:57



               WHEREFORE, Plaintiffs and the class and subclasses they represent request that the Court

      grant them the following relief:

          a.   Deciare that this lawsuit be certified under Federal Rule of Procedure 23 as a Class Action

               on behalf of all present and future inmates of the CCCC;

          b. Adjudge and declare that the acts, omissions, and practices of Defendants and their agents,

               employees, officials, and all persons acting in concert with them, under color of law and

               otherwise, as described herein, are in violation of the rights of Plaintiffs and the class and

               subclasses they represent pursuant to the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

               Amendments to the United States Constitution;

           c. Preliminarily and permanently enjoin Defendants, their agents, employees, officials, and

               all persons acting in concert with them under color of law, from subjecting Plaintiffs and

               the class and subclasses they represent to the illegal and unconstitutional conditions, acts,

               omissions, policies, practices, and customs set forth above, including the following specific

               relief:

                   1. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                         the classes they represent enjoining the Defendants from operating the CCCC in

                         violation of the minimum standards for full service jails in the State of Ohio,

                         including maintaining population at or below the maximum permitted population

                         and from requiring detainee/inmates to sleep on the floor;

                   2. That injunctive relief and a permanent injunction be granted to tire Plaintiffs and

                         the classes they represent enjoining Defendants from operating the CCCC in an

                         unsanitary and unsafe manner, including but not limited to enjoining Defendants

                         from housing detainee/inmates without access to safe and clean drinking water,

                         toilets, hygienic conditions, and providing moldy, spoiled, unsafe food;


                                                          57



 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 86 of 191. PageID #: 307
                Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 58 of 61. PagelD#:58



                    3. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                        the classes they represent enjoining the Defendants from denying detainee/inmates

                        adequate access to necessary medical and mental health care;

                    4. That injunctive relief and a permanent injunction be granted to the Plaintiffs and

                        the classes they represent by ordering Defendants to allow ready access to

                        confidential attorney visits and free exercise of religion;

                    5. Appointment of a monitor to create, institute, and oversee a plan to immediately

            .           take corrective action to address the constitutional violations and the policies,

                        practices, and customs of the Defendants which proximately cause the

                        constitutional violations set forth above;

          a.    Order Defendants and their agents, employees, officials, and all persons acting in concert

                with them under color of state law, to develop and implement, as soon as practicable, a

                 plan to eliminate the substantial risk of serious harm suffered by Plaintiffs and the class

                 and subclasses they represent as a result of Defendants’ policies, practices, customs, and

                 failures to train and supervise correctional and medical staff, as set forth herein. The plan

                 should include, at a minimum;

                     1. Population: Policies and procedures for population management so that the

                        number of prisoners is kept at a level that can be safely managed and is not

                         in excess of CCCC facilities’ legal capacity;

                     2. Staffing: Policies and procedures to increase the number of trained

                         correctional and medical staff to ensure the safety and security of the

                         Detainee/Inmate population;

                     3. Environmental Conditions: Policies, procedures, and training to improve

                         basic sanitary conditions that do not promote the spread or exacerbation of


                                                           58



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 87 of 191. PageID #: 308
            Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 59 of 61. PagelD#:59



                     diseases or infections, including but not limited to immediately reducing

                      overcrowding, a deep clean of the facilities, bed bug extermination, and

                      remedying plumbing problems and access to clean drinking water;

                  4. Classification and Housing: Policies, procedures, and training to classify

                      and house prisoners to ensure their safety and security;

                  5. Screening: Policies, procedures, and training for thorough screening for

                      medical, dental, and mental health conditions that require treatment, and for

                      communication of medical, dental, and mental health needs to medical,

                      dental, and mental health care providers;

                  6. Health Care Access: Policies, procedures, and training that provide

                      prisoners with timely access to health care;

                  7. Health Care Staffing: Policies and procedures to provide prisoners with

                      timely access to sufficient numbers of qualified and competent clinicians

                      who can provide routine, urgent, emergency, and specialty health care, and

                      who do not withhold care for punitive puiposes;

                  8. Emergency Response: Policies, procedures, and training for timely and

                      competent responses to medical and mental health emergencies;

                  9. Medication and Supplies: Policies, procedures, and training for timely,

                      secure, and accurate prescription and distribution of medications and

                      supplies necessary for medically adequate care;

                   10. Chronic Care: Policies, procedures, and training for timely access to

                       competent care for chronic conditions;

                   11. Mental Health Treatment: Policies, procedures, and training for: timely

                       access to necessary treatment by qualified staff for serious mental health


                                                          59



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 88 of 191. PageID #: 309
               Case: l:18-cv-02929-SO Doc#:l Filed: 12/20/18 60 of 61. PagelD#:60



                       needs,   including   medication, therapy,     inpatient treatment,     suicide

                       prevention, and suicide watch; access to hospitalization and inpatient care;

                       prohibitions or limitations on the use of seclusion and restraints;

                       disciplinary policies and practices regarding persons with psychiatric

                       disabilities that appropriately consider their disabilities; and training of

                       corrections and health care staff to recognize and treat prisoners’ psychiatric

                       and/or psychological disabilities;

                   12. Quality Assurance: Policies and procedures for a regular assessment of

                       health care staff, services, procedures, and activities designed to improve

                       outcomes, and to identify and correct errors or systemic deficiencies;

                   13. Restrictive Housing: Policies and procedures prohibiting confinement of

                       Detainees/Inmates in conditions of social isolation and restrictive

                       movement that put prisoners at substantial risk of serious physical and

                       mental harm;

                    14. Grievances: Policies, procedures, and training for an effective, accessible,

                       and well-administered grievance process;

          b.    Order the implementation of meaningful due process rights for inmates who are accused

                of rule infractions, which includes notification, a hearing by impartial staff, the ability to

                call witnesses, and the ability to question the accuser;

          c.    Order the implementation of reasonable system for determining sanctions for inmates

                found to have committed rule infractions, to be identified in the inmate handbook, setting

                forth the specific punishment for various institutional offenses, and eliminating unfettered

                discretion in punishment and removal of privileges;




                                                            60



 Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 89 of 191. PageID #: 310
               Case: l:18-cv-02929-SO Doc #: 1 Filed: 12/20/18 61 of 61, PagelD #: 61



         d.     Order Defendants to allow access to religious services and to cease and desist from

                infringing upon religious freedom;

         e.     Order Defendants to provide Detainees/Inmates with open, unrestricted, private, contact

                visits with their attorneys;

         f.     Order the appointment of an independent Ombudsman to hear Detainee/Inmate complaints

                at CCCC;

          g.    Order Defendant to create and honor a Detainee/Inmate Bill of Rights;

          h.    An award of costs and reasonable attorneys’ fees to Plaintiffs counsel in an amount to be

                determined by the Court;

          i.    All such other relief to which Plaintiff is entitled and/or this Court deems equitable.



                 TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED.


       /s/Sarah Gelsomino
       Sarah Gelsomino (0084340)                               J. Philip Calabrese (0072709)
       Jacqueline Greene (0092733)                             Porter Wright Morris & Arthur LLP
       Terry Gilbert (0021948)                                 950 Main Avenue, Suite 500
       Friedman & Gilbert                                      Cleveland, Ohio 44113
       55 Public Square, Suite 1055                            T: (216) 443-9000
       Cleveland, Ohio 44113                                   F: (216)443-9011
       T: (216) 241-1430                                       pcalabrese@porterwright.com
       F: (216) 621-0427
       sgelsomino@f-glaw.com                                   Caroline H. Gentry (0066138)
       jgreene@f-glaw.com                                      Porter Wright Morris & Arthur LLP
       tgilbert@f-glaw.com                                     One South Main Street, Suite 1600
                                                               Dayton, OH 45402
       James L. Hardiman (0031043)                             T: (937) 449-6748
       Cleveland Branch NAACP                                  F: (937) 449-682
       3615 Superior Avenue                                    cgentry@porterwri ght. .com
       Cleveland, Ohio 44114
       T:(216) 431-7811
       F: (216)431-7644
       attyjhard@aol.com


                                                                                        Counselfor Plaintiffs
                                                                                   Dated: December 20,2018


                                                          61



 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
                Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 90 of 191. PageID #: 311
                   Case: l:18-cv-02929-SO Doc #: 1-1 Filed: 12/20/18 1 of 3. PagelD #: 62

                                 Department of
                                 Rehabilitation & Correction
                                 John R. Kasich, Governor
                                 Gary C. Mohr, Director



03/15/2018
Sheriff Clifford Pinkney
Cuyahoga County Correction Center
1215 West 3rd Street
Cleveland, OH 44113



RE: 2017 Annual Jail Inspection

Dear Sheriff Clifford Pinkney:

In accordance with Section 5120.10 of the Ohio Revised Code and Executive Order 92-03 of the Department of
Rehabilitation and Correction, the Cuyahoga County Correction Center, a full service jail, was inspected on 11/14/2017.
The inspection was restricted to assessing compliance with a group of standards, selected from the Standards for
Jails in Ohio promulgated by the Department of Rehabilitation and Correction. The group of standards being inspected
focused on Reception & Release, Classification, Security, Housing, Sanitation and Environmental Conditions,
Communication, Visitation, Medical and Mental Health Services, Food Service, Recreation and Programming, Inmate
Discipline, Administrative Segregation, Grievance, Staffing, and Staff Training. The inspection consisted of this
Inspector receiving and/or reviewing requested documentation and/or materials, touring selected areas of the jail, and
having discussions with various jail staff.

The total actual general housing capacity for the Cuyahoga County Correction Center is 1765. On the date of the jail
inspection, there were 2281 inmates incarcerated in the Cuyahoga County Correction Center. The Ohio Department of
Rehabilitation and Correction recommended housing capacity for the jail is 1765, which is based upon total available
living space and other requirements. Officials should maintain prisoner counts within the Department's recommended
capacity figure.

The Cuyahoga County Correction Center (Full Service Jail) is in compliance with 108 standards, 53 "Essential", and 55
"Important".


5120:1-8-01 (A)(1); -01 (A)(3); -01 (A)(4); -01 (A)(7); -01 (A)(9); -01 (A)(12); -02 (B)(1); -02 (B)(2); -02 (B)(4); -02 (D);
-03 (A)(1); -03 (A)(3); -03 (A)(4); -03 (A)(5); -03 (A)(6); -03 (A)(7); -03 (B)(2); -03 (B)(4); -03 (B)(5); -03 (B)(6); -03 (B)
(7); -03 (B)(8); -03 (B)(9); -03 (B)(10)(a); -03 (B)(10)(b); -03 (B)(10)(c); -03 (B)(10)(d); -03 (B)(11)(b); -03 (B)(11)(c);
-03 (B)(12); -03 (B)(15); -03 (B)(16); -03 (B)(17); -04 (C); -04 (D); -04 (E); -04 (H); -04 (K); -05 (A); -05 (B); -05 (C);
-05 (E); -05 (G)(1); -05 (G)(2); -05 (H)(3); -05 (I); -05 (J); -05 (K); -05 (L); -05 (M); -05 (N); -05 (O); -05 (P); -05 (Q); -06
(B) ; -06 (C); -06 (G); -07 (A); -07 (D); -07 (E); -07 (H); -07 (I); -09 (A); -09 (B); -09 (C); -09 (D); -09 (E); -09 (F); -09 (G);
-09 (H); -09 (J); -09 (K); -09 (M); -09 (N); -09 (P); -09 (Q); -09 (R); -09 (U); -09 (V); -09 (W); -09 (X); -10 (A); -10 (B); -10
(C) ; -10 (D); -10 (E); -10 (F); -10 (G)(1); -10 (G)(2); -11 (B); -11 (E); -12 (B); -12 (C); -12 (F); -12 (G); -12 (H); -15 (B);
-15 (D); -15 (E); -16 (A); -17 (D); -17 (E); -17 (F); -17 (G); -18 (A); -18 (B); -18 (C); -18 (E);


The Cuyahoga County Correction Center did not comply with 6 standards, 0 "Essential", and 6 "Important". This letter
is intended to serve as a basis for developing plans of action for bringing the facility into compliance with the
deficiencies noted during the inspection.


 5120:1-8-04 (A) (4) Full service jails shall provide inmates with sufficient space. The jail shall maintain documentation

                                 Operation Support Center • 770 W. Broad Street • Columbus, Ohio 43222
                                                            www.drc.ohio.gov

     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

   Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
                Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 91 of 191. PageID #: 312
regarding square                                                                                aR(?S^lR;^n|§^ with the
following minimum requirements: Dayspace: (Important) Thirty-five square feet per number of occupants occupying
the dayspace at one time. Minimum size of one hundred five square feet.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of day space for each inmate.


5120:1-8-04 (B) (Important)) Seating shall be provided in holding areas, holding cells, housing cells, dormitories,
dayrooms and eating areas for each inmate.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of seating for each inmate


5120:1-8-04 (F) (Important) Toilet facilities ata minimum of one operable toilet for every twelve occupants.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of toilets for this standard.


5120:1-8-04 (G) (Important) Shower facilities at a minimum of one operable shower for every twelve occupants. Water
temperatures shall be controlled thermostatically in a range from one hundred five to one hundred twenty degrees
Farenheit.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of showers for this standard.


5120:1-8-04 (J) (Important) Natural light shall be provided in housing units, dorms, cells and/or dayspaces.

Comments: The age and layout of the existing jail facility does not provide natural light for Housing Unit 4 North, not
meeting the requirements for this standard.


5120:1-8-11 (A) (Important) Exercise and/or equipment for inmates shall be provided and the jail shall ensure that
inmates are offered at least five hours per week.

 Comments: The jails current policy, procedures and practices need reinforced to reflect standard and components
 specified. Additionally, the jail's supporting documentation did not evidence compliance for this standard regarding
 recreation access for the Inmate Population in Jail 1.


 The Cuyahoga County Correction Center is in compliance with 100% of the Essential Standards and at least 90% of
 the Important Standards meeting the requirements of a “Compliant Jail". It should be noted however; the jail did not
 comply with 6 of the Important Standards upon which the facility was inspected. This letter is intended to serve as a
 basis for developing plans of action for bringing the facility back into compliance with the remaining deficiencies noted
 during the inspection.

 The Bureau of Adult Detention encourages the jail to correct the remaining deficiencies noted in the inspection report
 prior to the next annual jail inspection. Plan of Action forms are enclosed and can be submitted through the Ohio Jail
 Management System (OH JMS) at www.OHJMS.lntelligrants.com. Feel free to contact the Bureau if you need
 assistance or clarification in this effort. The Bureau remains available to discuss the aspects of this report and to
 provide reference materials or assistance as desired.


 Sincerely,




                                Operation Support Center • 770 W. Broad Street • Columbus, Ohio 43222
                                                           www.drc.ohio.gov                                       E>

      Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

   Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
               Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 92 of 191. PageID #: 313
                  Case: l:18-cv-02929-SO Doc#: 1-1 Filed: 12/20/18 3 of 3. PagelD#:64




Joel Commins, State Jail Inspector
Bureau of Adult Detention
615 Superior Ave
Cleveland, Ohio 44113
Phone: (216) 787-4902
Email: joel.commins@odrc.state.oh.us




                             Operation Support Center • 770 W. Broad Street • Columbus, Ohio 43222
                                                        www.drc.ohio.gov                             exhibit   1

     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

   Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 93 of 191. PageID #: 314
              Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 lof52. PagelD#:65




                                                                                                EXHIBIT 2

Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 94 of 191. PageID #: 315
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 2 of 52. PagelD #: 66
       CUYAHOGA                              Oct 30-Nov 1,2018                    Quality Assurance Report
       COUNTY
       CORRECTIONAL
       CENTER




                                                 Table of Contents

         Executive Summary                                                                                   2
         Facility Review Team                                                                                3
         USMS Personnel                                                                                       3
         Facility Information
                                                                                                              5
         Staffing By Functional Areas..                                                                       6
         Functional Area Ratings
         Overall Performance Ratings.

         Deficient Areas
         Capacity                                                                                            24

       General Overview by Functional Area                                                                   25
         A - Administration and Management                                                                   25
         B - Health Care                                                                                     28
         C - Security and Control
                                                                                                             33
          D - Food Service                                                                                   36
          G - Services and Programs                                                                          45
       Detailed Findings by Functional Area                                                                  48
         A - Administration and Management                                                                   48
          B - Health Care                                                                                    49
          C - Security and Control                                                                           49
          D - Food Service                                                                                   50
          E - Restrictive Housing                                                                            50
          F - Safety and Sanitation                                                                          51
          G - Services and Programs                                                                          51




                                                                                                    Oct 30-Nov 1,2018
                             CUYAHOGA COUNTY CORRECTIONAL CENTER
                                                                                                     EXHIBIT 2
                                          Sensitive Limited Distribution                                                1
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 95 of 191. PageID #: 316
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 3 of 52. PagelD #: 67
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1,2018        Facility Review Report




      Executive Summary
      The purpose of this Facility Review is to provide the United States Marshals Service (USMS), Prisoner
      Operations Division (POD) a comprehensive overview of operations at the Cuyahoga County
      Correctional Center (CCCC) located in Cleveland, Ohio. The Facility Review uses the Federal
      Performance-Based Detention Standards (FPBDS) for non-federal detention facilities. The FPBDS are
      designed to ensure the safe, secure, and humane confinement of federal detainees and provide a
      document to indicate the facility’s level of performance. The overall facility operation received a rating
      of “Unsatisfactory/At-Risk”.

      The Facility Review was conducted by a team of contract correctional subject matter experts (SMEs)
      from the Correctional Management and Communications Group, LLC. CCCC co-houses USMS
      detainees in the same housing units (USMS detainees are not separated out, identified or defined by any
      distinguished or unique identifying factor, or housed in USMS only pods or housing units) with other
      county inmates, therefore the focus of this review is on the conditions of confinement for the entire
      population and references both USMS detainees and CCCC inmates. During the three-day onsite visit,
      the team toured and observed operations of all CCCC facilities including the Cuyahoga County Jail I
      Annex in Bedford and the Cuyahoga County Jail II Annex, in Euclid. The Facility Review included
      review of all relevant policies, procedures, and other supporting documentation. Facility Review team
      staff conducted numerous interviews with facility staff, contractors, USMS detainees and Cuyahoga
      County inmates.

       Facility staff and contractors were professional and responsive to the Facility Review team members’
       requests for information, documentation and access throughout all facilities. Some staff members
       approached Facility Review team SME’s willingly shared information beyond the interview questions
       while others were guarded in their responses.

       Facility Review team members interviewed a sampling (200+) of the detainee/inmate populations to
       determine their perception of personal treatment, health care, food service, sanitation and overall facility
       operations. 80% of the detainees/inmates interviewed expressed concern with health care, food service,
       sanitation, and 100% of the detainees/inmates feared retaliation by or from the Security Response Team
       (SRT) staff or other Correctional Officer staff members for speaking with Facility Review team
       members. More than 20 anonymous notes or letters were passed to Facility Review team members
       directly by detainees/inmates confined to the Restrictive Housing Unit, expressing fear of brutal
       retaliation and in some cases fear for their life.

       Non-compliances with the FPBDS were identified in all functional areas. Overall, Administration and
       Management, Food Service, Restrictive Housing and Safety and Sanitation were determined to be
       “Unsatisfactory/At-Risk”, Security and Control and Health Care are “Marginal”, and Services and
       Programs is “Satisfactory”.

       The “Unsatisfactory/At-Risk” designation indicates performance of the functional area does not meet
       most contractual requirements and recovery is not likely in a timely manner. Additionally the
       performance of the function is so defective or deficient, it actually presents a risk to the safety of staff and
       detainees; the risk include life and safety concerns as well as inhumane conditions of confinement, which
       violate safe, secure, humane conditions and/or violate detainee/inmate Constitutional Rights.



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov
                                                    Si-Nsrri vi-: Limiti-d Distribution
 Electronically Filed 06/12/2019 17:52/ /CV 19 916707 /Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 96 of 191. PageID #: 317
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 4 of 52. PagelD #: 68
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018      Facility Review Report




       Attributing to the overall “Unsatisfactory/At-Risk” rating is significant “At-Risk” findings and
       behaviors associated is:

           > An inadequate medical program, unexplained causes of two detainee deaths which occurred
             while the inmates were in CCCC custody, failure to perform post mortem mortality reviews, and
             insufficient and unclear answers regarding six recent inmate deaths (which includes the two
             previous unexplained deaths). There is no documentation available for review in absence of
             Mortality Reviews to identify life safety issues or to verify or discredit CCCC contributory
             factors;

           > The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
             Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily
             nutritional caloric intake standards, is not varied and does not meet needs of detainees/inmates
             housed in the RHU who also present with medical conditions which require dietary variety and
             consideration;

           > Denial of detainees/inmates to perfonn hygiene, detainees/inmates are not allowed access to
             showers, telephones and recreation due to CCCC’s implementation of a lockdown system known
             as “Red Zone”. The “Red Zone” RHU detainees/inmates management system is used as a means
             to address insufficient staff and staffing shortages. Detainees/inmates housed in the “Red Zone”
             RHU are locked down for periods of 27 or more hours in their cells, additionally interviews with
             detainees/inmates in the “Red Zone” RHU are lockdown, along with inspection of their cells
             reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or
             barbering;

            > Refusal to install shower curtains for detainees/inmates housed in the “Red Zone” RHU,
              detainees/inmates are afforded not privacy when they are eventually allowed to take a shower;
              during showering detainees are in full view of any staff, or detainees in the shower area, as well
              as visible through narrow oblong windows which look directly into the showering area from the
              common access hallway;

            > The co-locating ofjuvenile detainees with adult offenders in the RHU; detainees are not sight and
              sound separated, are not receiving the enhanced developmental nutritional intake requirements
              and are provided not educational or brain development programming. Juveniles are subjected to
              the same harsh “Red Zone” RHU conditions as the adult offenders in every fashion from hygiene
              to recreations and out of cell time;

            > Detainee/inmates assigned to “No Contact Housing” (Special confinement restrictions ordered by
              the court which include no access to mail, telephones, or general population) are denied general
              housing privileges to which they are entitled, as they are not confined for disciplinary reasons.
              Detainee/inmates assigned to “No Contact Housing” confinement are up to 27 hours, are not
              allowed daily access to showers, and recreation and are subjected to the same “Red Zone”
              lockdown system as RHU detainee/inmates. Additionally, interviews with detainees/inmates in




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     Si-insi rivi:. Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 97 of 191. PageID #: 318
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 5 of 52. PagelD #: 69
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




               the “No Contact Housing” who are lockdown, along with inspection of their cells reveal the
               absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering;

           > CCCC is not Prison Rape Elimination Act (PREA) compliant despite undergoing a voluntary
             pre-PREA AUDIT 2015. The voluntary pre-PREA Audit identified 119 deficiencies or non­
             compliance findings; further inquiry and review of documentation reveal not one of the identified
             119 deficiencies or non-compliance findings since 2015 has been corrected;

           > CCCC fire emergency drills are not being performed and facility staff could not demonstrate they
             can safely evacuate detainees/inmates from the facility;

           > The CCCC is currently operating over the American Correctional Associations rated capacity, as
             such detainees/inmates must regularly sleep on mattresses on the floor; during the review two
             pregnant females were found to be sleeping on mattresses on the floor;

           > Detainee/inmate court meals were not properly refrigerated or stored and were found placed in an
             unused office area which reeked of dead vermin; and

           > Detainees/inmates are placed in cells awaiting court which are not equipped with functioning
             toilets or have access to running water, are stripped of all furnishing to include a place to sit, and
             were found to house up to 12 detainees/inmates, in an cell who’s design capacity is for only up to
             2 persons. Additionally, these detainees are left unsupervised and locked in these cells for
             periods greater than 10 hours.

       A closeout briefing was conducted on Thursday, November 1,2018. Those present included: Theo
       Anderson, Chief, Detention Standards and Compliance, POD, USMS; Rickye Rice, Assistant Chief,
       Detention Standards and Compliance, POD, USMS; Heather Bonsell, Chief, MMB, USMS; Laura
       Gardner, Detention Contract Administrator, Northeast Ohio, USMS; Peter Elliott, US Marshal, Northern
       District of Ohio, Troy Mizel, Northern District of Ohio, USMS, Anne Murphy, Northern District of
       Ohio, USMS; Lisa Kaplan, CV, Special Agent, Civil Rights, FBI, Preetham Rao, Special Agent, Federal
       Bureau of Investigations (FBI); Sicily Woods, Deputy Inspector General, Agency of Inspector General,
       Cuyahoga County; and members of the Review Team.


       Facility Review Team
             Facility Name                       Name                                  Title
        Cuyahoga                      Flora Brooks Boyd              Lead Reviewer, Administration and
        County                                                       Management and Services and
        Correctional                                                 Programs SME
        Center                        Francisca Terrero-Leibel       Health Care SME
                                      Marcus Baldwin                 Security and Control SME:
                                      Bernard Higgins                Restrictive Housing SME:
                                      Rene Garcia                    Food Service SME
                                      Ezell Jackson                  Safety and Sanitation SME
                                      Jeffery Foster                 Lead Reviewer Trainee




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     SiiNsi j ivi-: Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 98 of 191. PageID #: 319
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 6 of 52. PagelD#:70
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                      Oct 30-Nov 1,2018          Facility Review Report




       USMS Personnel
            .   Name          '                                                Title
       Theo Anderson                       Chief, Detention Standards and Compliance, POD, USMS
       Rickye Rice                         Assistant Chief, Detention Standards and Compliance, POD, USMS
       Heather Bonsell                     Chief, Medical Management Branch, POD, USMS
       Laura Gardner                       Detention Contract Administrator, POD, (Northeast Ohio) USMS

       Accompanying Review Personnel
                                                                           Title
       Anne Mutphy                  (A) Assistant Chief Deputy, Northern District of Ohio, USMS
       Troy Mizel                   Supervising Deputy, Northern District of Ohio, USMS
       Lisa Kaplan                  Federal Bureau of Investigations, Fraud and Economics Unit, Cleveland
       Preetham Rao                 Special Agent, Federal Bureau of Investigations, Cleveland
       Sicily Woods                 Deputy Inspector General, Office of the Inspector General, Cuyahoga
                                    County

       Facility Information

       The CCCC is located in downtown Cleveland, Ohio, CCCC is owned by Cuyahoga County and operated by
       the Cuyahoga County Sheriffs Department. CCCC consists of two high rise buildings (Jail I and Jail II) and
       two satellite locations (Bedford Heights Comprehensive Re-entry Programming Center and Euclid Jail
       Annex). The facility houses all levels of security statuses, from maximum security to weekenders.

       The current contract agreement (60-10-0049) between the USMS and CCCC allows for housing 15 male
       USMS detainees. The contract became effective September 30,2010 and indicates a fixed rate of $81 per
       day for housing USMS detainees. Sheriff’s Deputies provide court transportation for USMS detainees to the
       federal courthouse which is approximately a half a mile from the facility. The contract requires detainees to
       be housed in a manner consistent with federal law and the Federal Performance-Based Detention Standards

       The facility’s rated capacity is 1765 (1455 males and 310 females). On the first day of the Facility Review,
       there were a total of2420 inmates (2360) and detainees (60). The average length of stay is 29 days.

       Jail I consist of seven floors (3rd-! 0th) with a total of 45 pods. Jail II has seven floors (2nd, 3rd, 4Ul, 5th, 7th, 9th
       and 11th) with a total of 29 pods. Nine pods in Jail II are dedicated to house the Cleveland City inmates.
       Bedford Heights’ total capacity is 83 males and Euclid Jail Annex total capacity is 179 (176 males and 3
       females). CCCC’s organizational structure includes: a Director of Regional Corrections who reports to the
       Cuyahoga County Sheriff and oversees administrative and program functional areas for the CCCC and its
       Annex Jail I and Jail II facilities: a Medical Director who also reports to the Sheriff and manages health care
       services for the CCCC and its Annex Jail I and Jail II facilities; and a Warden, who is responsible for
       managing and supervising the Sergeants who oversee the day-to-day operations of the CCCC and its Annex
       Jail I and Jail II facilities. The total authorized correctional officer custody staff compliment is 677 however,
       at the time of the Facility Review there are approximately 96 vacancies.

        CCCC has no national accreditations. The Department of Justice Prison Rate Elimination Act (PREA) field
        auditors’ training program conducted a PREA audit in 2015 and the Interim report dated January 2016




                            CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov

                                                         Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 99 of 191. PageID #: 320
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 7 of 52. PagelD#:71
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018        Facility Review Report




      identified 119 deficient findings or areas of non-compliance which required corrective actions. The 119
      findings require addressing and correcting prior to the CCCC being prepared for a formal PREA
      Compliance Audit; review of the CCCCs PREA corrective action plan reveal no corrective action has been
      taken. The facility is unable to provide information regarding the number of non-English-speaking
      detainees/inmates nor is the number of staff who speak languages other than English available. CCCC does
      not track the languages staff speak or attempt to determine how the Spanish population is accommodated.
      The detainee/inmate handbook is only available in English. The facility is not under any court orders or
      pending litigation.

      Staffing by Functional Areas
      Functional Area             # of Authorized       # of Staff on   # of Authorized           # of Subcontract
                                  Staff                 Board           Subcontract Staff         Staff
      A - Administration and                                                                 0                 0
          Management
      B - Health Care                            67               55                         23               14
      C - Security and Control                  673             577                           0                0
      D - Food Service                           12               11                          0                0
      E - Restrictive Housing                    28               28                          0                0
      F - Safety and Sanitation                 14               14                           0                0
      G - Services and Programs                  9                6                           0                0
                            Total              810             698                           23               14

      Contingency/Emergency Sites: None

      Functional Area Ratings

      Exceptional - The level of performance exceeds the requirements of the FPBDS with exceptional
       internal controls. Policies and procedures for achieving the program standards are documented and
       specific to the mission of the facility; the policies and procedures are communicated to the staff; fully
       implemented; and the desired outcome is achieved. Findings and Deficiencies are non-existent.

       Very Good - The level of performance exceeds the requirements of the FPBDS. Internal controls limit
       Findings and Deficiencies. Policies and procedures for achieving the program standards are
       documented and specific to the mission of the facility, the policies and procedures are communicated to
       the staff, implemented and the desired outcome is achieved. Findings and or Deficiencies are minimal
       and do not affect the performance of the facility.

       Satisfactory - The program is meeting the requirements of the FPBDS. Lapses in internal controls are
       minimal. Findings and Deficiencies do not affect the performance of the facility.

       Marginal - The program is unable to meet the requirements of any one of the 6 Functional Areas or one
       or more of the 47 Standards. Deficiencies are the result of weak internal controls in one or more areas.
       The facility is meeting the minimal requirements of the performance standards.

       Unsatisfactory - Operation of the program is impaired to the point that the facility is unable to




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                    Sr-Nsmvi- Limited Distribution
 Electronically Filed 06/12/2019 17.52 / / CV 19 916707 I Confirmation Nbr. 1736141 ICLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE I CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 100 of 191. PageID #: 321
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 8 of 52. PagelD #: 72
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                                  Oct 30-Nov 1,2018              Facility Review Report




      accomplish its mission. The program is unable to meet the requirements of the FPBDS and is unlikely to
      meet those requirements without immediate corrective action to ensure the safety and security of both
      staff and detainees.

      Overall Performance Ratings

            Rating           Contract Requirements                           Problems                          Corrective Actions
                                                                                                                      Highly Effective
         Exceptional            Exceeds Many - Gov't Benefit                    Few Minor

          Very Good             Exceeds Some - Gov't Benefits                  Some Minor                                 Effective

         Satisfactory                     Meets All                            Some Minor                               Satisfactory

           Marginal          Docs Not Meet Some - Gov't Impact        Serious: Recovery Still Possible   Marginally Effective; Not Fully Implemented

        Unsatisfactory        Does Not Meet Most - Gov’t Impact        Serious: Recovery Not Likely                      Ineffective



      Exceptional - Performance meets contractual requirements and exceeds many to the Government's
      benefit. The contractual performance of the element or sub-element being evaluated was accomplished
      with few minor problems for which corrective actions taken by the contractor were highly effective. To
      justify an Exceptional rating, identify multiple significant events and state how they were of benefit to
      the Government. A singular benefit, however, could be of such magnitude that it alone constitutes an
      Exceptional rating. Also, there should have been NO significant weaknesses identified.

      Very Good - Performance meets contractual requirements and exceeds some to the Government's
      benefit. The contractual performance of the element or sub-element being evaluated was accomplished
      with some minor problems for which corrective actions taken by the contractor was effective. To justify
      a Very Good rating, identify a significant event and state how it was a benefit to the Government. There
      should have been no significant weaknesses identified.

       Satisfactory - Performance meets contractual requirements. The contractual performance of the
       element or sub-element contains some minor problems for which corrective actions taken by the
       contractor appear or were satisfactory. To justify a Satisfactory rating, there should have been only
       minor problems, or major problems the contractor recovered from without impact to the contract/order.
       There should have been NO significant weaknesses identified. A fundamental principle of assigning
       ratings is that contractors will not be evaluated with a rating lower than Satisfactory solely for not
       performing beyond the requirements of the contract/order.

       Marginal - Performance does not meet some contractual requirements. The contractual performance of
       the element or sub-element being evaluated reflects a serious problem for which the contractor has not
       yet identified corrective actions. The contractor's proposed actions appear only marginally effective or
       were not fully implemented. To justify Marginal performance, identify a significant event in each
       category that the contractor had trouble overcoming and state how it impacted the Government. A
       Marginal rating should be supported by referencing the management tool that notified the contractor of
       the contractual deficiency (e.g., management, quality, safety, or environmental deficiency report or
       letter).

       Unsatisfactory - Performance does not meet most contractual requirements and recovery is not likely in
       a timely manner. The contractual performance of the element or sub-element contains a serious




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                                 Oct 30-Nov

                                                                Sensitive Limi ted Distribution
 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 101 of 191. PageID #: 322
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 9 of 52. PagelD #: 73
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




      problem(s) for which the contractor's corrective actions appear or were ineffective. To justify an
      unsatisfactory rating, identify multiple significant events in each category that the contractor had trouble
      overcoming and state how it impacted the Government. A singular problem, however, could be of such
      serious magnitude that it alone constitutes an unsatisfactory rating. An Unsatisfactory rating should be
      supported by referencing the management tools used to notify the contractor of the contractual
      deficiencies (e.g., management, quality, safety, or environmental deficiency reports, or letters).
      Compliance with FBPD Standards - By Functional Area

       Functional Area              Exceptional      Very Good       Satisfactory'    Marginal      Unsatisfactory
       A - Administration and
                                                                             3                5             4
           Management
       B - Health Care                                                       2                4
       C - Security and Control                                              4                2             4
       D - Food Service                                                      1                1             3
       E - Restrictive Housing                                               1                              7
       F - Safety and Sanitation                                             3                              2
       G - Services and Programs                                             7                              2
       J-PREA
                            Total           0                0               21               12           22

       Deficient Areas.

       Administration and Management

       (A.1.1) The facility director ensures that written policies and procedures describe all facets of facility
       operation, maintenance, and administration.4- ALDF-7D-06

       (A.1.3) Detainees can obtain copies of facility policies and procedures unless security concerns justly
       limit access. 4-ALDF-7D-06


       (A.1.4) Policies and procedures are reviewed and updated on an annual basis.
       4-ALDF-7D-06

       (A.2.1) An internal quality control plan requires an annual review of the facility operations to ensure
       compliance with facility policies and procedures. Corrective measures are identified and completed. 4-
       ALDF-7D-09

       (A.2.2) At a minimum, the internal quality control plan addresses the following areas:
       (A.2.2.a) Detainee Health Care
       (A.2.2.b) Security and Control
       (A.2.2.c) Safety and Sanitation
       (A.2.2.J) Food Service
       (A.2.2.e) Detainee Grievance Program
       (A.2.2.f) Staff Training/Professional Certifications



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Sensitive Limited Distribution
 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 102 of 191. PageID #: 323
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 10 of 52. PagelD#:74
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018        Facility Review Report




      (A.2.3) The review of the detainee grievance program not only ensures the viability of the grievance
      program but identifies grievance trends pertaining to facility functions and staff.


      (A.2.4) Documentation of the previous quality control review and the corrective action measures are
      kept on file.


      (A.2.5) The facility administrator or assistant facility administrator, and designated department heads
      visit the facility’s living and activity areas at least weekly to encourage information contact with staff
      and detainees and to encourage informal contact with staff and detainees and to informally observe
      living and working conditions. 4-ALDF-2A-06

      (A.3.1) The facility maintains custody records on all detainees committed or assigned to the facility

      (A.3.2) Each detainee custody record will include the following:
      (A.3.2.a) Intake/booking information
      (A.3.2,b) Cash and property receipts
      (A.3.2.c) Reports of disciplinary actions, grievances, incidents, or crimes(s) committed while in
      custody
      (A.3.2.d) Frequency and cumulative length of restrictive housing placements DOJ-Restrictive
      Housing Report
      (A.3.2.e) Records of program participation
      (A.3.2.f) Work assignments
      (A.3.2.g) Classification records

       (A.3.3) The contents of detainee records are identified and separated according to a format approved
       by the facility director. 4-ALDF 70-20

      (A.4.1) The admission process for newly admitted detainees includes but is not limited to: 4-ALDF
      2A-21
       (A.4.1.c) Medical, dental, and mental health screenings

      (A.4.5) Prior to being placed in the general population, each detainee is provided with an orientation to
      the facility, which includes at a minimum
       (4-ALDF-2A-27; 4-ALDF-4D-22):
       (A.4.5.c) Explanation of transportation options for visitors
       (A.4.5.d) Explanation of grievance procedures
       (A.4.5.1) The handbook is translated into those languages spoken by significant numbers of detainees

       (A.4.7) Detainees verify, by signature, the receipt of their initial orientation and of the detainee
       handbook and written orientation materials. Signed acknowledgement of the handbook is maintained
       in the detainee’s file.
       4-ALDF-2A-28



                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 4,^

                                                    Sensitive Limited Distribution
 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 103 of 191. PageID #: 324
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 11 of 52. PagelD #: 75
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018          Facility Review Report




      (A.4.8) If a detainee cannot read orientation materials then they are read to the detainee by a staff
      member or are provided through the use of an audio or video tape. For detainees who do not speak
      English, interpretive services are provided. 4-ALDF-2A-28

      (A.5.2) Space is provided for storing the personal property of detainee’s safety and securely.
      4-ALDF 2A-24

      (A.6.3) Absent a compelling reason, detainees are not released directly from restrictive housing to the
      community. DOJ-Restrictive Housing Report

      (A.7.3) Program and service areas are accessible to detainees with disabilities housed at the facility. 4
      ALDF-6B-04

      (A.8.1) There is no discrimination regarding administrative decisions or program access based on a
      detainee’s race, religion, national origin, gender, sexual orientation, or disability. 4-ALDF-6B-02

      (A.9.1) A comprehensive staffing analysis is conducted annually. Essential posts and positions, as
      identified in the staffing plan, are consistently filled with qualified personnel. 4-ALDF 2A-14


      (A.9.3) Background investigations include:
      (A.9.3.c) Credit history

      (A.9.4) A pre-employment physical examination is conducted for all potential Security personnel. 4-
      ALDF-7B-04

       (A.9.6) The facility conducts re-investigations of employees, contractors, and volunteers.

       (A.9.7) Compliance with restrictive housing policies is reflected in the employee- evaluations of staff
       assigned to restrictive housing units. DOJ-Restrictive Housing Report

       (A.10.3) All new professional and support employees, including contractors, who have regular or daily
       detainee contact receive training during their first year of employment. Forty hours are completed
       prior to being independently assigned to a particular job. An additional 40 hours of training is provided
       each subsequent year of employment. At a minimum, this training covers the following areas:
       (A.10.3.a) Security procedures and regulations
       (A.10.3.b) Supervision of detainees
       (A.10.3.c) Signs of suicide risk
       (A.10.3.d) Suicide precautions
       (A.10.3.e) Use-of-force regulations and tactics
       (A.10.3.f) Report writing
       (A.10.3.g) Detainee rules and regulations
       (A.10.3.H) Key control




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov

                                                     Sensitive Limited Distribution
 Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CL.JK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 104 of 191. PageID #: 325
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 12 of 52. PagelD #: 76
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018        Facility Review Report




       (A.10.3.i) Rights and responsibilities of detainees
       (A.10.3.J) Safety procedures
       (A.10.3.1) Social/cultural lifestyles of the detainee population
       (A.10.3.m) Cultural diversity
       (A.10.3.n) Communication skills
       (A.10.3.p) Counseling techniques

       (A.10.5) All new correctional officers receive 160 hours of training during their first year of
       employment. At least 40 of these hours are completed prior to being independently assigned to any
       post. At a minimum, this training covers the following areas (4-ALDF-7B-10):
       (A.IO.S.o) Correctional implications of young adult (age 18-24) brain development and associated de­
       escalation tactics. DOJ- Restrictive Housing Report

       (A.10.6) Written policy, procedure, and practice provide that all correctional officers receive at least
       40 hours of annual training. This training shall include at a minimum the following areas (4-ALDF-
       7B-10-1):
       (A.10.6.a) Standards of conduct/ethics
       (A.10.6.b) Security/safety/fire/medical/emergency procedures
       (A.10.6.c) Supervision of offenders including training on sexual abuse and assault
       (A.10.6.0) Use of force

       (A.10.7) Facility management and supervisory staff receive at least 40 hours of management and
       supervision training during their first year and at least 24 hours of management training each year
       thereafter. 4-ALDF-7B-11

        (A.11.1) There is a plan that specifies the procedures to be followed in situations that threaten facility
        security. Such situations include but are not limited to:
        (A.11.1.C) Disturbances

        (A.11.2) The facility has written agreements securing the provision of emergency assistance as
        identified by the emergency plans.


        (A.11.3) A plan provides for continuing operations in the event of a staff work stoppage or other job
        action. Copies of this plan are available to appropriate supervisory personnel. 4-ALDF-1C-06

        (A.12.1) The facility director ensures the immediate notification to the agency ofjurisdiction of
        serious incidents including, but not limited to:
        (A.12.1.a) Deaths;
        (A.12.1.b) Suicide attempts;
        (A.12.1.c) Hunger Strikes;
        (A.12.1.d) Emergency medical trips;
        (A.12.1.e) Escapes;
        (A.12.1.1) Use of Force;



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov

                                                     Sensitive Limi ted Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 1CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 105 of 191. PageID #: 326
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 13 of 52. PagelD#:77
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




       (A.12.1.g) Full or partial facility lockdowns;
       (A.lZ.l.h) Incidents impacting facility operations (Riots, Disturbances, Food Strikes, Fires, Natural
       Disasters);
       (A. 12.1 .i) Assaults on staff or detainees requiring medical attention;
       (A.12.1.J) Detainee transportation incidents;
       (A.12.1.k) Incidents attracting unusual interest or publicity.

       Health Care

       (B.1.2) The responsibilities of the health authority include: 4-D-ALDF-4D-01
       (B.1.2b) Developing a facility’s operational health policy and procedures.
       (B.1.2e) Developing a quality management program

       (B.1.5) Health care services are provided by qualified healthcare personnel whose duties and
       responsibilities are governed by job descriptions that include qualifications and specific duties and
       responsibilities. 4-ALDF-4D-03

       (B.1.7) All professional staff comply with applicable state and federal licensure, certifications, or
       registration requirements. Verification of current credentials are on file in the facility.
       4D-ALDF-4D-05

       (B.1.13) An automatic defibrillator is available for use at the facility. 4-ALDF-4D-09

       (B.1.14) Correctional and health care personnel are trained to respond to health-related situations
       within a four-minute response time. The training program is conducted on an annual basis and is
       established by the responsible heath authority in cooperation with the facility or program administrator
       and includes instruction on the following: 4-ALDF-4D-08
       (B.1.14a) Recognition of signs and symptoms and knowledge of action that is required in potential
       emergency situations.
       (B.1.14b) Administration of basic first aid.
        (B.1.14c) Certification in CPR.
        (B.1.14d) Method of obtaining assistance.
        (B.1.14e) Signs and symptoms of mental illness, violent behavior, and acute chemical intoxication and
        withdrawal.
        (B.1.14f) Procedures for patient transfers to appropriate medical facilities or health care providers

        (B.1.15) Individual health emergency (man-down) drill are conducted once a year on each shift where
        health staff are assigned. Each drill is evaluated. NCCHC J-A-07

        (B.2.5) Medical screenings result in one of the following dispositions: Cleared for general population;
        Cleared for general population with prompt referral to appropriate health care service; or Referral to
        appropriate health care service for emergency treatment. 4-ALD-4C-22




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK.1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 106 of 191. PageID #: 327
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 14of 52. PagelD#:78
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018        Facility Review Report




       (B.3.1) A comprehensive health appraisal for each detainee is completed health care professional
       within 14-days after arrival at the facility. If there is documented evidence of a health appraisal within
       the previous 90-days, a new health appraisal is not required except as determined by the designation
       health authority. 4-ALDF-4C-24

       (B.3.2) Health appraisals include the following: 4-ALDF-4C-24
       (B.3.2H) Development and implementation of treatment plan including recommendations concerning
        housing, job assignment, and program participation, when appropriate.

        (B.3.6) An oral screening by dentist or qualified health care professional trained by a dentist is
        performed within 14-days of admission. 4-ALDF-4C-20

        (B.4.1) All detainees are informed about how to access health services during the intake/admission
        process in a manner understood by the detainee to include translation into languages spoken by a
        significant number of detainees, or verbally communicated to the detainee if literacy is an issue.
        NCCHC 4C-01

        (B.4.7) Detainees who require health care beyond the capacity of the facility as determined by the
        responsible physician are transferred under appropriate security to a facility where such care is
        available. (All non-emergency outside are of USMS detainees shall require pre-authorization of the
        USMS to ensure consistency with the USMS detainee Heath Care Standards.)
        NCCHC 4C-05

        (B.5.2) Patients with chronic diseases are identified and enrolled in a chronic disease program to
        decrease the frequency and severity of symptoms, prevent disease progression and complication, and
        foster improved function. Chronic diseases include, but are not limited to: asthma, diabetes, high blood
        cholesterol, HIV, hypertension, seizure disorder, tuberculosis, and major mental illnesses. NCCHC J-
        G-01

        (B.5.4) The health authority maintains a list of chronic care patients. NCCHC J-G-01

        (B.5.5) A proactive program exists that provides care for special needs patients who require medical
        supervision or multidisciplinary care. Special needs patients include, but are not limited to
        developmentally disabled individuals, frail/elderly, physical impairments which impair mobility, and
        patients with serious mental health needs. NCCHC J-G-02

        (B.5.6) The health authority maintains a list of special needs patients. NCCHC J-G-02

        (B.5.13) Management of bio-hazardous waste and decontamination of medical and dental equipment
        complies with applicable local, state, and federal regulations. 4-ALDF-4C-18 (Mandatory)




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 107 of 191. PageID #: 328
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 15 of 52. PagelD#:79
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




      (B.5.17) Management of pharmaceuticals includes: 4-ALDF-4C-38; NCCHC J-D-01; NCCHC J-D-
      02
      (B.5.17d) Secure storage and perpetual inventory of all controlled substances, syringes, and needles.
      (B.5.17e) Administration of medication is by persons properly trained and under the supervision of the
       health authority and facility administrator or designee.
       (B.5.17f) Providing a 7-day supply of prescribed medication to detainees transferring/releasing from
       the facility.

       (B.5.21) Dental care includes the following: 4-ALDF-4C-20; NCCHC J-E-06
       (B.5.21e) Detainees in USMS custody for more than 12 months receive an oral examination

       (B.6.1) Detainee Suicides
       (B.6.1h) Suicide review debriefings include administration, health services, and security
       representatives.

       (B.6.5) Detainee Death
       (B.6.5a) As part of an overall protocol that describes the actions to be taken in the event of a
       detainee’s death, the facility will immediately notify the agency of jurisdiction. 4-ALDF-4D-23
       (B.6.5b) All deaths are reviewed to determine the appropriateness of clinical care; to ascertain whether
       changes to policies, procedures, or practices are warranted; and to identify issues that require further
       study. This process will ensure: NCCHC J-A-10
       (B.6.5b.l) All deaths are reviewed within 30 days
       (B.6.5b.2) A death review consists:
       (B.6.5b.2.1) An administrative review
       (B.6.5b.2.2) A clinical mortality review
       (B.6.5b.2.3) A psychological autopsy if death is by suicide
       (B.6.5b.3) Treating staff are informed of the clinical mortality review and administrative review
       findings.

       (B.6.6) Restrictive Housing
       (B.6.6b) If a detainee with serious mental illness is paced in restrictive housing: DOJ-Restrictive
       Housing Report
       (B.6.6b.2) The detainee receives intensive, clinically appropriate mental health treatment for the
       entirety of the detainee’s placement in restrictive housing;
       (B.6.6b.3) At least once per week, a qualified mental health practitioner, assigned to supervise mental
       health treatment in the restrictive housing unit, conducts a face-to-face clinical contact with the
       detainee, to monitor the detainee’s mental health status and identify sign of deterioration.

       Security and Control

       (C.1.1) Space is provided for a 24-hour secure control center for monitoring and coordinating the
       facility’s security, life safety, and communications systems. 4-ALDF-2A-01




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     Sensitive Limi ted Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 108 of 191. PageID #: 329
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 16of 52. PagelD#:80
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018    Facility Review Report




       (C.1.9) Correctional supervisors review permanent logs on each shift to provide responsible
       department heads/shift supervisors with relevant information. These reviews are documented. 4-
       ALDF-2A-11

       (C.1.10) Supervisory staff conduct a daily patrol, including holidays and weekends, of all areas
       occupied by detainees. Unoccupied areas are to be inspected at least weekly. Patrols and inspections
       are documented. 4-ALDF-2A-12

       (C.1.11) A qualified person conducts at least weekly inspections of all security devices, identifying
       those needing repair or maintenance. Results of the weekly security inspections are reported in
       writing. 4-ALDF-2A-13

       (C.4.8) The agency of jurisdiction is immediately notified of any Use of Force Incident or Non­
       Routine Application of Restraints.

       (C.4.9) All Use of Force incidents are reviewed by the facility director to ensure compliance with the
       facility’s Use of Force policy.

       (C.6.1) The use of keys is controlled and inventoried. 4-ALDF-2D-01

       (C.6.2d) Emergency key usage is documented.
        (C.6.4) In the event detainee workers are assigned to work details involving the use of tools, facility
        policy identifies what tools may be used by detainees and identifies the level of required staff
        supervision.

        (C.6.5) Medical and dental instruments, equipment, and supplies (syringes, needles, and other sharps)
        are controlled and inventoried. 4-ALDF-2D-03

        (C.7.1) There are current written orders for every correctional officer post, which clearly outline
        duties, responsibilities, and expectations of that post. 4-ALDF-2A-04

        (C.7.3) Officers assigned to those posts acknowledge in writing that they have read and understand the
        orders and record the date. 4-ALDF-2A-04

        (C.7.4) The facility administrator or designee reviews post orders annually and updates them as
        needed. 4-ALDF-2A-04

        (C.8.2) Disciplinary Segregation, as a penalty for committing a prohibited act, is reserved for offenses
        involving violence, escape or posting a threat to institutional safety by encouraging others to engage in
        such conduct. DOJ-Restrictive Housing Report

        (C.8.17) Disciplinary decisions are based solely on information obtained in the hearing process,
        including staff reports, the statements of the inmate charged, and the evidence derived from witnesses
        and documents. 4-ALDF-6C-14

        (C.8.20) Disciplinary sentences for offenses resulting from the same incident are served concurrently.
        DOJ-Restrictive Housing Report




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 109 of 191. PageID #: 330
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 17 of 52. PagelD #: 81
      CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




      Food Service

      (D.1.2) The Food Service Administrator or designee conducts daily inspections of all food service areas,
      including dining and food preparation areas and equipment. 4-ALDF-4A-15

      (D.2.1) Volunteer, detainee food service workers receive a pre-assignment medical examination and
      periodic reexamination to ensure freedom from diarrhea, skin infections, and other illnesses transmissible by
      food or utensils. 4-ALDF-4A-13

       (D.2.5) Food service employees/workers are required to wear clean outer clothing to prevent contamination
       of food, equipment, utensils, linens, and single-service and single-use articles. 2013 U.S. Food Code: 2­
       304.11

       (D.2.6) Food service employees/workers are required to wear hair restraints such as hats, hair coverings or
       nets, beard restraints, and clothing to keep their hair from contacting exposed food; clean equipment,
       utensils and linens. 2013 U.S. Food Code: 2-402.11

       (D.3.1) Refrigerated, potentially hazardous food deliveries are checked on delivery to ensure
       compliance with Food Code. 2013 U.S. Food Code: 3-202.11,3-202.15

       (D.3.2) Food is stored in a manner compliant with Food Code. 2013U.S. Food Code: 3-3

       (D.3.3) Food is protected from contamination from equipment, utensils, and linens in a manner
       compliant with Food Code. 2013 U.S. Food Code: 3-305.11,3-305.12

       (D.4.2) Ware washing (dishwashing) machines are operating within designed specifications and/or in a
       manner compliant with Food Code. 2013 U.S. Food Code: 4-204.113,4-204-114,4-204.115, 4­
       204.117, 4-204.118, 4-204.119, 4-501.110, 4-501.112, 4-501.113, 4-501-114, 4-501.116

       (D.4.9) Food service equipment shall be cleaned, maintained in good repair and in a manner compliant
       with Food Code. 2013 Food Code: 4-501.11, 4-501.12,4-501.14

       (D.4.13) Equipment, Food-Contact Surfaces, and Utensils shall be clean to sight and touch.
       2013 U.S. Food Code: 4-601.11a

       (D.4.14) The food-contact surfaces of cooking equipment and pans shall be kept free of encrusted
       grease deposits and other soil accumulations. 2013 U.S. Food Code: 4.601.11b

       (D.4.15) Nonfood-contact surfaces of equipment shall be kept free of an accumulation of dust, dirt,
       food residue, and other debris. 2013 U.S. Food Code: 4.601.11c

       (D.4.16) Equipment, food-contact surfaces, utensils, cooking equipment, baking equipment, non-food
       contact surfaces, and linens, shall be cleaned in frequency and method compliant with Food Code.
       2013 U.S. Food Code: 4-602.11, 4-602.12,4-602.13,4-603.11, 4-603.12, 4-603.13, 4-603.14, 4-




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov ^>1^

                                                    Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 110 of 191. PageID #: 331
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 18 of 52. PagelD #: 82
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




       603.15, 4-603.16,4-603.17,4-701.10,4-702.11,4-703.11,4-801.11,4-802.11,4-803.11,4-803.12, 4­
       803.13

       (D.4.19) Food Service equipment, utensils, linens, and single service and single use articles are stored
       in a manner compliant with Food Code. 2013 U.S. Food Code: 4-903.11,4-903.12,4-904.11,4­
       904.12,4-904.13

       (D.5.1) Detainee meal menus and religious diets are reviewed annually by a qualified nutritionist or
       dietician to ensure that they meet the nationally recommended dietary allowances for basic nutrition
       for appropriate age groups. 4-ALDF-4A-07

       (D.5.4) Menu evaluations are conducted at least quarterly by food service supervisory staff to verify
       adherence to the established basic daily servings. 4-ALDF-4A-07

        (D.5.6) Three meals, including at least two hot meals, are provided at regular times during each 24­
        hour period, with no more than 14-hours between the evening meal and breakfast. Variations may be
        allowed based on weekend and holiday food service demands provided basic nutritional goals are met.
        4-ALDF-4A-18

        (D.5.7) Therapeutic diets are provided as prescribed by appropriate clinicians. 4-ALDF-4A-09

        (D.5.9) Special diets are provided for detainees whose religious beliefs require the adherence to
        religious dietary laws when approved by the facility chaplain. 4-ALDF-4A-10

        Restrictive Housing

        (E.1.1) Frequency and cumulative length of restrictive housing placement. DOJ-Restrictive Housing
        Report

        (E.2.1) Absent a compelling reason, detainees are not released directly from restrictive housing to the
        community. DOJ-Restrictive Housing Report

        (E.3.1) Compliance with restrictive housing policies is reflected in the employee-evaluations of staff
        assigned to restrictive housing units. DOJ-Restrictive Housing Report

        (E.4.1) Correctional implications of young adult (age (18-24) brain development and associated de­
        escalation tactics. DOJ-Restrictive Housing Report

        (E.5.2) If a detainee with serious mental illness is placed in restrictive housing: DOJ-Restrictive Housing
        Report
        (E.5.2b) The detainee receives intensive, clinically appropriate mental health treatment for the entirety of
        the detainee’s placement in restrictive housing.
         (E.5.2c) At least once per week, a qualified mental health practitioner, assigned to supervise mental health
        treatment in the restrictive housing unit, conducts face- to- face clinical contact with the detainee, to monitor
        signs of deterioration.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                      Sensitive Limited Dis tribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 111 of 191. PageID #: 332
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 19 of 52. PagelD#:83
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018         Facility Review Report




       (E.6.1) Disciplinary Segregation, as a penalty for committing a prohibited act, is reserved for offenses
       involving violence, escape, or posing a threat to institutional safety by encouraging others to engage in such
       conduct. DOJ-Restrictive Housing Report

        (E.6.7) Disciplinary sentences for offenses resulting from the same incident are served concurrently. DOJ-
       Restrictive Housing Report

       (E.7.2) Policy identifies the conditions in which a detainee may be placed in restrictive housing in response
       to an alleged disciplinary violation. Such placement are limited to an investigation into those offenses for
       disciplinary segregation is an approved sanction. (Offenses involving violence, escape, or a threat to
       institutional safety by encouraging others to engage in such misconduct.) DOJ-Restrictive Housing
       Report

       (E.7.3) Policy prohibits the placement ofjuveniles in restrictive housing. DOJ-Restrictive Housing Report

       (E.7.5) Detainees are not placed in restrictive housing unless correctional officials conclude, based on
       evidence, that no other form of housing will ensure the detainee’s safety and the safety of staff, other
       detainees and the public. DOJ-Restrictive Housing Report

        (E.7.9) Detainees with serious mental illness are not placed in restrictive housing, unless:
         DOJ-Restrictive Housing Report

        (E.7.9b) In disciplinary circumstances, the detainee’s lack of responsibility due to mental illness or
        mitigating factors related to the mental illness should also preclude the detainee’s placement in restrictive
        housing.

        (E.7.10) If the detainee with serious mental illness is placed in restrictive housing:
        DOJ-Restrictive Housing Report

        (E.7.10c) The detainees receive enhanced opportunities for in-cell and out-of- cell therapeutic activities and
        additional unstructured out-of-cell time, to the extent such activities can be conducted while ensuring the
        safety of the detainee, staff, other detainees and the public.

        (E.7.11) Unless medical attention is needed more frequently, all detainees in restrictive housing receives a
        daily visit from a qualified health care provider. The presence of a health care provider in restrictive housing
        is announced and recorded.

        (E.7.13) After 30 days in restrictive housing, and every 30 days thereafter, all detainees in restrictive
        housing receives a face-to-face psychological review by mental health staff. DOJ-Restrictive Housing
        Report

        (E.7.14) A detainee’s initial and ongoing placement in restrictive housing is reviewed every seven days by a
        multi-disciplinary staff committee, which includes facility leadership and medical and mental health
        professional. DOJ-Restrictive Housing Report




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov
                                                       Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 112 of 191. PageID #: 333
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 20 of 52. PagelD #: 84
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




       (E.7.16) For every detainee in restrictive housing correctional staff develop a clear plan for returning the
       detainee to less restrictive conditions as promptly as possible. This plan is shared with the detainee, unless
       doing so would jeopardize the safety of the detainee, staff, other detainees, or the public.
       DOJ-Restrictive Housing Report

       (E.7.17) Detainees placed in restrictive housing for preventative purposes are provided an opportunity to
       participate in a step-down program to allow them to progress to less restrictive housing.
       DOJ-Restrictive Housing Report

        (E.7.20) Restrictive housing units provide living conditions that approximate those of the general detainee
        population. All exceptions are clearly documented. 4-ALDF-2A-51

        (E.7.23) Detainees in restrictive housing receive daily visits from the facility administrator or designee, and
        weekly visits from members of the program staff.

        (E.7.24) Staff assigned, on a regular basis, to work directly with detainees in restrictive housing are selected
        based on criteria that includes:

        (E.7.24c) Suitability for the population
        (E.7.24d) Specialized training which includes: (1) a review of restrictive housing policy and procedures, and
        (2) identifying and reporting signs of mental health decomposition of detainees in restrictive housing. DOJ-
        Restrictive Housing Report

        (E7.26) Staff operating restrictive housing units maintain a permanent log that contains at a minimum the
        following for each detainee admitted to restrictive housing:

        (E.7.26f): Tentative/actual transition date

        (E.7.29) Written policy, procedure, and practice that all detainees in restrictive housing are provided suitable
        clothing, and access to basic personal items for use in their cell unless there is imminent danger that a
        detainee or any other detainee(s) will destroy an item or induce self-injury. 4-ALDF-2A-56-1

        (E.7.30) Detainees in restrictive housing unit have the opportunity to shave and shower at least three times
        per week. Detainees in restrictive housing units receive and exchange clothing, bedding, and linen on the
        same basis as detainees in general population, exceptions are permitted only when determined to be
        necessary. Any exception is recorded in the unit log and justified in writing. 4ALDF-2A-58

        (E.7.31) When a detainee in restrictive housing is deprived of any usual authorized item or activity, a report
        of the action is made and forwarded to the facility administrator or designee. 4-ALDF-2A-58

        (E.7.32) If a detainee uses food or food service equipment in a manner that hazardous to self, staff, or other
        detainees, alternative meal service may be provided. Alternative meal service is on an individual basis, is
        based on health or safety considerations only, meets basic nutritional requirements, and occurs with the




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov

                                                       Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 113 of 191. PageID #: 334
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 21 of 52. PagelD#:85
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018        Facility Review Report




       written approval of the facility administrator or designee and responsible health authority. The substitution
       does not exceed seven days. 4-ALDF-2A-59

       (E.7.33) Detainees in restrictive housing units can write and receive letters on the same basis as detainees in
       general population. 4-ALDF-2A-60

       (E.7.34) Detainees in restrictive housing units have opportunities for visitation unless there are substantial
       reasons for withholding such privileges. All denials for visitation are documented. 4-ALDF-2A-61

       (E.7.36) Detainees in restrictive housing units have access to reading materials. 4-ALDF-2A-63

       (E.7.37) Detainees in restrictive housing units are offered a minimum of one hour of exercise five days a
       week outside their cells, unless security or safety considerations dictate otherwise. 4-ALDF-2A-64

        (E.7.38) In addition to the minimum of recreation, the multi-disciplinary committee identifies ways to
        increase out-of-cell opportunities for recreation, education, clinically appropriate treatment therapies, skill­
        building, and social interaction with staff and other detainees. DOJ-Restrictive Housing Report

        (E.7.40) Detainees in restrictive housing have access to programs and services that include, but are not
        limited to the following:

        (E.7.40a) Educational services
        (E.7.40b) Commissary services
        (E.7.40c) Library services
        (E.7.40e) Religious guidance
        (E.7.40g) Telephone access

        (E.7.41) Data is available about several aspects of restrictive housing units. This data includes:
        DOJ-Restrictive Housing Report

        (E.7.41a) Total number of each type of restrictive housing placement
        (E.7.41b) Restrictive housing recidivism rates
        (E.7.41c) Average length of restrictive housing placement
        (E.7.41d) Demographic information of detainees placed in restrictive housing to include: race, national
        origin, religion, gender identity, sexual orientation, disability, and age.

        Safety and Sanitation

        (F.1.1) The facility conforms to all applicable federal, state, and/or local fire safety codes; in addition
        to those set forth by the National Fire Protection Association (NFPA), and the Occupational Safety
        and Health Administration (OSHA).

        (F.1.2) The facility’s fire prevention regulations and practices ensure the safety of staff, detainees, and
        visitors. These include, but not limited to: 4-ALDF-1C-08
        (F.1.2a) An adequate fire protection service;




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                       Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CL.JK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 114 of 191. PageID #: 335
             Case: 1-.18-CV-02929-SO Doc#: 1-2 Filed: 12/20/18 22of52. PagelD#:86
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018        Facility Review Report




       (F.1.2b) Availability of fire hoses or extinguishers at appropriate locations throughout the facility.


       (F.1.5) The facility fire safety inspection includes: 4-ALDF-1C-09
       (F.l.Sa) A weekly fire and safety inspection of the facility by a qualified departmental staff member;
       (F.l.Sb) A comprehensive and through monthly inspection of the facility by a qualified fire and safety
       officer for compliance with safety and fire prevention standards.
       (F.l.Sc) An annual inspection by local or state fire officials.

       (F.1.6) Fire safety equipment is tested at least quarterly. 4-ALDF-1C-09
       (F.1.7) Facility furnishings meet fire safety performance requirements. 4-ALDF-1C-10
       (F.1.8) An evacuation plan is used in the event of a fire or major emergency. The plan is approved by
       an independent outside inspector trained in the application of national fire safety codes and is reviewed
       annually, updated if necessary, and reissued to the local fire jurisdiction. The plan includes the
       following: 4-ALDF-1C-02
       (F.l.Sa) The evacuation plan does not identify the location of building/room floor plan.
       (F.l.Sb) The evacuation plan does not identify use of exit signs and directional arrows for flow of
       traffic.
       (F.l.Sc) The evacuation plan does not identify location of publicly posted plan.

        (F.1.10) The facility has exits that are properly positioned, are clear from obstruction, and are
       distinctly and permanently marked to ensure the timely evacuations of detainees and staff in the event
       of fire or other emergency. 4-ALDF-1C-04

        (F.1.11) Fire drills are conducted (NFPA Life Safety Code 101 Section 4.7):

        (F.l.lla) Fire drills conducted monthly or with sufficient frequency that observed fire drills
        demonstrate fire drill procedures are a matter of routine.
        (F.l.llb) Fire drill locations and times are varied and unexpected.
        (F.l.llc) Fire drills are documented and evaluated. '

        (F.1.13) The use and storage of flammable, toxic, and caustic chemicals include:
        (F.1.13a) Controlled access
        (F.1.13b) A current inventory
        (F.1.13c) Material Data Safety Sheets
        (F.1.13d) Personal Protective Equipment
        (F.1.13e) Staff and detainee safety training

        (F.2.1) The facility is kept clean and in good repair. A housekeeping and maintenance plan address all
        facility areas and provides for daily housekeeping and regular maintenance by assigning specific
        duties and responsibilities to staff and detainees. 4-ALDF-1A-04


        (F.2.2) The facility complies with all applicable laws and regulations of the governing jurisdiction, and
        there is documentation by an independent, outside source that any past deficiencies noted in annual
        inspections have been corrected. The following inspections are implemented: 4-ALDF-1A-01



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 115 of 191. PageID #: 336
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 23 of 52. PagelD#:87
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov I,2018     Facility Review Report




       (F.2.2a) Weekly sanitation inspection of ail facility areas by a qualified department staff member.
       (F.2.2b) Comprehensive and thorough monthly inspection by a safety/sanitation specialist.

       (F.2.4) Vermin and pests are controlled through monthly inspections and treatment by a qualified pest
       control technician. 4-ALDF-4D-04

       (F.2.7) The facility’s potable water source and supply, whether owned and operated by the public
       water department or the facility, is certified at least annually by an independent, outside source to be in
       compliance with jurisdictional laws and regulations. 4-ALDF-1A-07

       (F.2.8) A program exists to monitor environmental conditions of the facility. This program ensures:

        (F.2.8b) A ventilation system supplies at least 15 cubic ft. per minutes of circulated air per occupant
       with a minimum of five cubic ft. per minute of outside air. Toilet rooms, and cells with toilets, have no
       less than four air changes. Air quantities are documented by a qualified technician not less than once
       every three years. 4-ALDF-1A-19
       (F.2.8c) Noise levels in detainee housing do not exceed 70 dBA (A scale) in daytime and 45 dBA (A
       scale) at night. Measurements are documented by a qualified, independent source and checked not less
       than every three years. 4-ALDF-1A-18

       (F.2.10) The number of detainees does not exceed the facility’s rated bed capacity. 4-ALDF-1A-05
       (F.2.11) Detainee sleeping surfaces and mattresses are 12 inches off the floor.
       (F.2.12) Detainees are provided a place to store clothes and personal belongings.
       (F.3.2) Detainees are issued clean well-maintained clothing items in a sufficient quantity of each item,
       or provided an opportunity to exchange or have laundered, each item on a weekly equivalent basis:

        (F.3.2a) Detainees are issued clean well-maintained clothing in a sufficient quantity of each item, or
       provided an opportunity to exchange, or have laundered, each item on a weekly equivalent basis: Two
       outer garments (two shirts and pants, or two jumpsuits).
       (F.3.2b) Seven pairs of underwear.
       (F.3.2c) Seven pairs of socks.

       (F.3.6) Detainees are issued one mattress, not to include a mattress with integrated pillow.
       4-ALDF-4B-02
       (F.4.1) Detainees have access to toilets and washbasins with temperature controlled hot and cold
       running water 24 hours per day and are able to use toilet facilities without staff assistance when they
       are confined in their cells/sleeping areas. 4-ALDF-4B-08

        (F.4.2) Detainees have access to operable showers with temperature controlled hot and cold running
        water. 4-ALDF-4B-09

        (F.4.5) Detainees have access to hair care services. Hair care tools and equipment are cleaned and
        disinfected. 4-ALDF-4B-07




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 116 of 191. PageID #: 337
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 24of 52. PagelD#:88
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018      Facility Review Report




       Services and Programs

       (G.2.2) Detainee access to counsel is ensured. Detainees are assisted in making confidential contact
       with attorneys and their authorized representatives. Such contact includes, but is not limited to (4-
       ALDF-6A-02):
       (G.2.2.a) Telephone communications

        (G.3.5) Excluding weekends and holidays or emergency situations, incoming and outgoing letters are
        held for no more than 24-hours, and packages are held for not more than 48-hours. 4-ALDF-5B-10

        (G.5.2) There is a chaplain with the minimum qualifications of clinical pastoral education or
        equivalent specialized training, and endorsement by the appropriate religious-certifying body. The
        chaplain assures equal status and protection for all religions. 4-ALDF-5C-19

        (G.5.5) When a religious leader of a detainee’s faith is not represented through the chaplaincy staff or
        volunteers, the religious coordinator and chaplain assist the detainee in contacting such a person. That
        person must have the appropriate credentials from the faith’s judiciary and may minister to the
        detainee under the supervision of the religious coordinator or chaplain.
        4-ALDF-5C-22

        (G.6.1) Detainees have access to exercise opportunities and equipment, including at least one-hour
        daily of physical exercise outside the cell and outdoors, when weather permits. (Access to the housing
        unit’s dayroom does not satisfy the standard’s requirement.) 4-ALDF-5C-01

        (G.6.2) Detainees have opportunities to participate in leisure-time activities outside their respective
        cell or living room on a daily basis. 4-ALDF-5C-02

        (G.8.7) Detainees are compensated for work performed. 4-ALDF-5C-12

        (G.9.1) A grievance procedure is made available to all detainees and includes at least one level of
        appeal. 4-ALDF-6B-01

        (G.9.2) Grievance forms are readily available and easily accessible to detainees.

        (G.9.4) Detainee’s grievance forms provide the opportunity for detainees to retain a copy of the
        grievance filed.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                      Sensitive Limited Dis trihution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 117 of 191. PageID #: 338
              Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 25of 52. PagelD#:89
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018          Facility Review Report




       Incidents
                                                                                                     Total with a
                                                                     ■ i     Grand Total
                                                                                                       Weapon
                                                                                                          0
       Number of inmate assaults on staff in past 12 months:                        14
       Number of inmate assaults on other inmates in the past 12 month              11                    3
       Number of staff assaults on inmates in the past 12 months:                    1                    0
       Number of assaults on visitors in the past 12 months:                         0                    0
       Number of attempted suicides in the past 12 months:                          55                    0
       Number of completed suicides in the past 12 months:                           3                    0
       Number of attempted escapes in the past 12 months:                           16                    0
       Number of completed escapes in the past 12 months:                            0                    0
       Number of detainee PREA incident in the past 12 months:                      52                    0

        Capacity
               .     Capacity Metrics: Facility
        Total Capacity:                                                              1765
        Adult Male Capacity:                                                         1455
        Adult Female Capacity:                                                        310
        Total Juvenile Capacity:                                                      26
        Juvenile Male Capacity:                                                       21
        Juvenile Female Capacity:                                                       5
        Disabled Capacity:                                                             88
        Description for Disabled Capacity:                                Hospital beds and low bunks

                 Capacity Metrics: USMS           .           Maximum                    Minimum
        Total Capacity:                                                                         75
        Adult Male Capacity:                                                                    60
        Adult Female Capacity:                                                                  10
        Total Juvenile Capacity:                                                                 0
        Juvenile Male Capacity:                                                                  0
        Juvenile Female Capacity:                                                                0
        Disabled Capacity:                                                                      10
        Description for Disabled Capacity:            Hospital beds and low bunks

                   Capacity Metrics: ICE                      Maximum                    Minimum
        Total Capacity:                                                                         0
        Adult Male Capacity:                                                                    0
        Adult Female Capacity:                                                                  0
        Total Juvenile Capacity:                                                                0
        Juvenile Male Capacity:                                                                 0
        Juvenile Female Capacity:                                                               0
        Disabled Capacity:                                                                      0
        Description for Disabled Capacity:            N/A




                            CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                       Sensitive Limited distribution
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 118 of 191. PageID #: 339
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 26of 52. PagelD#:90
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018        Facility Review Report




       General Overview by Functional Area

       A - Administration and Management                                    Unsatisfactory (“At-Risk”)

       Review of Administration and Management is based on review of policies, procedures, supporting
       documentation, direct observation, and interviews with staff and detainees/inmates. All facilities operate
       under CCCC’s limited policies and procedures and there are no site-specific procedures for the facility’s
       management of USMS detainees. All facets of the operation are not addressed in policy as required by
       FPBDS. Examples include: no written policy and procedure for policy development, annual policy
       review/updates, and employees’ and detainees’/inmates’ access to policies and procedures; the “Red Zone”
       system or the temporary lockdown of detainees/inmates when security staffing levels are insufficient to
       ensure detainees/inmates safety and required supervision of the population; and grievance procedures
       described in the detainees’/inmates’ handbook is completely inconsistent with facility’s policy.

        Policies and procedures are accessible to staff through hard copy manuals available in each control room and
        electronically on the My Human Resources (MY HR) website. Policies and procedures which do not present
        security concerns have not been identified and are not available to detainees/inmates. No convincing
        documentation was made available to verify or prove the CCCCs annual policies and procedures are
        reviewed/updated annually as needed or required.

        There is no internal quality control plan in place to provide an annual review of CCCCs operations to
        ensure compliance with CCCCs policies and procedures. CCCC is inspected annually by the Ohio
        Department of Rehabilitation and Corrections’ Bureau of Adult Detention to determine compliance
        with the Ohio’s Minimum Standards for Adult Detention Centers. The last inspection was conducted
        on November 14,2017; review of the November 14,2017 previous inspection documentation reveal
        CCCCs staff did not comply, address or provide corrective actions for identified deficiencies which
        included; exceeding rated capacity, lack of natural lighting in housing units, and detainees/inmates not
        being provided with five hours a week of exercise. A corrective action plan to address the
        aforementioned identified deficiencies was not provided for review.

         A review of housing unit logs and detainee interviews reveal the Warden and Associate Wardens do not
        consistently make weekly visits to housing units and visits are not documented.

        There is no centrally located detainees/inmates record; detainees/inmates records are maintained in
        various locations. The facility only maintains electronic booking and screening information entered in the
        Jail Management System (IMS) during intake. Detainees/inmates legal documents or criminal files are
        maintained in the Sheriff’s Records department. Documents such as cash receipts, disciplinary actions,
        grievances, and program participation are maintained in other areas by various staff members. The
        contents of detainees/inmates records is not separated or maintained in a standardized format as required
        by CCCCs facility policy. The frequency and cumulative length of RHU placement is not included or
        documented in any files. Detainees’/inmates criminal records are located in a secure area with no public
        access.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 119 of 191. PageID #: 340
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 27of 52. PagelD#:91
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018         Facility Review Report




       Intake staff interviews confirm staff review arrest documents including the USM-129 Individual
       Custody Detention Report and USM-130 Prison Custody Alert Notice, enters basic personal
       information and completes intake screening interviews. During the intake process detainees/inmates
       are escorted to medical department’s intake screening area where medical staff conduct medical, dental,
       mental health and suicide assessments. Medical staff is responsible for conducting the history of sexual
       aggression and risk of sexual victimization vulnerabilities within 24-hours of a detainees/inmates
       arrival.

       Detainees/inmates, except for the Cleveland City inmates, upon intake are searched, provided an
       opportunity to a shower, issued clothing, linens and hygiene items, shown a PREA video and issued
       a CCCC handbook. Due to the short stay of Cleveland City inmates, they remain in their person
       clothing and are housed separate from other detainees/inmates. Handbooks describing facility rules
       and sanctions are only provided in English, the CCCC detainees/inmates handbook is not available
       in Spanish; detainees/inmates acknowledge receipt of the handbook in writing. The CCCC
       detainees/inmates handbooks issued at Jail I (Bedford) and Jail II (Euclid) are dated June 2017, and
       is outdated and does not contain all pertinent information detainees need to successfully adjust to
       the facility. The information provided on how to file a grievance is not consistent with the current
       policy. The handbook issued at the Euclid Jail Annex, are dated January 2016. Prior to placement
       in general population housing, detainees/inmates are temporarily housed in an Orientation unit until
       medically cleared. Intake policy and procedures review along with staff and detainees/inmates
       interviews reveal detainees/inmates are not provided a detailed orientation while in the Orientation
       unit. There is no policy requiring staff to read or explain the handbook to detainees/inmates who
       cannot read or understand English.

        Detainees’/inmate’s personal property and monies is inventoried upon intake, and a copy of the itemized
        inventory is given to the detainee/inmate. Due to insufficient detainees/inmates personal property storage
        space, detainees/inmates’ personal property is stored in three separate locations. Non-clothing personal
        property items and small items are stored in one property room while clothing items, footwear and other
        larger items are stored in another property room. A third property room contained soiled clothing in
        plastic bags awaiting cleaning. Personal property storage areas were observed and found to be disorderly,
        and the tracking system is complicated and not easy to follow. The current multiple storage areas do not
        ensure the safety and security of detainees’/inmates’ personal property.

        Direct observation and staff interviews reveal CCCC custody staff do not release USMS detainees. Once
        staff confirm a USMS detainees’ identification and perform a search of the detainees in Intake, detainees
        are released directly to the USMS. Upon verifying inmates’ release documents, staff confirm positive
        identification and inmates are released. Detainees/inmates are released directly from RHU to the
        community.


        Detainees/inmates with disabilities are generally housed in the medical housing area which can
        accommodate wheel chairs. Interviews with detainees/inmates with disabilities and staff reveal programs
        and service areas such as outside recreation is not accessible to detainees/inmates with limited mobility or
        disabilities.




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 120 of 191. PageID #: 341
              Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 28 of 52. PagelD #: 92
        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018       Facility Review Report




        Programs and work opportunities for female detainees/inmates are comparable to male detainees
        however USMS detainees are not afforded the opportunity to participate in the CCCCs work programs.
        Inmates are not monetarily compensated for work.
        Staff receive pre-service training on cultural and ethnic sensitivity.

        Review of the CCCCs annual staffing analysis reveal essential posts and positions are not identified;
        currently, there are 96 correctional officer vacancies. As a result of a high vacancy rate and excessive
        staff call outs, the CCCCs daily operation is greatly impacted regarding providing for detainees’/inmate’s
        basic needs. To address staffing shortages and call outs CCCC implemented a “Red Zone” system
        whereby detainees/inmates are confined to their cells for periods of 27+ hours and not let out during
        times they normally have access to dayrooms, showers, telephones and outside recreation areas. A
        housing unit log book and detainee/inmate interviews indicate the “Red Zone” system was in effect in
        one housing unit for 12 days in a row. CCCC does not have a policy or written directive outlining
        specific procedures for the “Red Zone” system.

        An interview with the Cuyahoga County Sheriff’s Human Resource staff and a review of several
        personnel documents confirm background investigations are conducted for all employees and
        contractors. Background checks include; employment reference checks; verification of citizenship; pre­
        employment interviews; and drug screenings. Credit history checks, re-investigations and pre­
        employment physicals are not conducted. A review of the performance evaluations for Special Response
        Team (SRT) members who work exclusively in the RHUs, do not reflect compliance with restrictive
        housing policies as required for staff assigned to RHU.

        New employee receive an orientation prior to assuming their duties. Orientation training includes all
        topics required by FPBDS. During orientation training, staff sign and acknowledge receipt of the code of
        ethics which describes ethical rules, prohibited acts, disciplinary sanctions and staff requirements. The
        Cuyahoga County Sheriff’s Office provides a hotline for employees to confidentially report misconduct
        by other staff and/or detainees.

        The Training Manager has received specialized training including an 80-hour Instructional Skills training
        course. Newly hired Correctional Officers receive at total 143 training hours of basic classroom training
        and 80 hours of field training during their first year of employment for a total of226 hours. However,
        correctional implications of young adults (18-24) brain development and associated de-escalation tactics
        are not included in the curriculum for staff assigned to RHU. CCCC facilities base their staff training
        requirements on the Ohio Rehabilitation and Corrections Bureau of Adult Detention’s Minimum Adult
        Detention Standards which only require eight hours of in-service training annually instead of 40 hours as
        required by FPBDS. As a result. Correctional Officers do not receive annual training on the following
        topics: security/safety/fire/medical emergency procedures; and supervision of offenders including training
        on sexual abuse and assault.

         Sheriff’s Deputies provide transportation and outside escort for detainees/inmates. Therefore, Correctional
         Officers do not carry firearms, nor do they receive specialized firearms training. Staff authorized to use
         chemical agents receive required training. A review of management and supervisory staff training files
         reveal management and supervisory staff receive 40 hours of management and supervisory training
         during their first year and only 8 hours annually as required by the Ohio Minimum Adult Detention




                            CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov ^^8,

                                                        Sensitive Limited Distribution
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 121 of 191. PageID #: 342
              Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 29of52. PagelD#:93
        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




        Standards. FPBDS requires management and supervisory staff receive an initial 40 hours training the first
        year and 24 hours thereafter.

        New professional staff and support employees receive 40 hours of training prior to being independently
        assigned to a particular job however, they only receive two hours of annual training. FPBDS requires 40
        hours of annual in-service training to include: security procedures and regulations; supervision of
        detainees/inmates; signs of suicide risks; suicide precautions; use of force regulations and tactics; report
        writing; detainees’/inmates’ rules and regulations; key control; rights and responsibilities of
        detainees/inmates; safety precautions; and social cultural life styles of the detainee/inmate population.

        Review of emergency plans confirm specific plans for emergency situations are in place except for
        disturbances. CCCC does not have written support agreements with external entities to provide
        emergency assistance as identified in the CCCC emergency plans.

        There is no policy in place requiring notification to the agency ofjurisdiction of serious incidents involving
        detainees/inmates. Additionally, no documentation was provided for review to support the practice of external
        agency notifications.

        Interviews with staff reveal numerous staff at all levels express concerns for their safety and security due
        to staffing shortages; concerns were also expressed regarding morale and sense of inability to make
        changes or voice concerns to leadership or management.




        B-Health Care                                                                    Marginal (“At-Risk”)

        Review of health care at CCCC is based on review of facility’s policies and procedures, supplied
        relevant documents, staff interviews, review of electronic health records (EHRs), direct observation
        and tracing methodology. There are 65 allocated positions in the Medical department. These
        positions are staffed by county employees and MetroHealth (MH) contract staff. MetroHealth also
        supplies telemedicine services for psychiatry and other specialties.

        As of September 2018, a temporary staffing company, EduCare Medical Staffing, provides staff for
        vacant clinical positions, as needed. The healthcare positions include an Administrative Director, a
        Clinical Director, a Health Service Administrator, a Director of Nursing, a Physician, a Behavioral
        Health Physician, a Physician’s Assistant, Mental Health Nurse Practitioners, two Clinical Nurse
        Practitioners, twenty-one Nurses, fourteen Licensed Practical Nurses, six Medical Technical
        Assistants, a Radiology Technician, an Ultrasound Technician, an Paramedic, a Dentist, a Dental
        Hygienist, a Dental Assistant, a Pharmacist, two Pharmacy Technicians, three Medical Records
        Representatives and two Clerks. Physical Therapy is provided through a personal contract.
        Optometry is provided by MetroHealth off site.

         The Administrative Director is the designated health authority. The Clinical Director has sole
         province of the clinical decisions. An interview with the health authority and the HSA and review
         of available files, reveal not all files are maintained in the Medical department, nor were provided




                            CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov
                                                       Sensitive Limited Distribution
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 122 of 191. PageID #: 343
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 30 of 52. PagelD#:94
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1,2018       Facility Review Report




       to reviewer. There are no job descriptions for the Pharmacy staff, Physical Therapist or the Mental
       Health Nurse Practitioner. Files presented for review contained personnel documentation such as
       disciplinary actions and personal leave. In October 2018, ten new nurses were hired and are
       receiving on the job training. None of the newly hired nurse’s files or of the files of the Pharmacy
       staff were available for review. The files made available for review reveal: 1 medical staff had
       expired CPR certifications; four have expired licenses; one Licensed Practical Nurse has no license
       on file; one Medical Technical Assistant did not have a diploma; two EduCare nurses had partial
       CPR certifications; and one Licensed Practical Nurse and one Nurse Practitioner have board actions
       on their verification but no documentation of the disposition. A National Practitioner Data Bank
       query is not used for health care professional disciplinary or sanctions inquiries

       The CCCC’ Medical department is staffed 24/7 and includes the satellite jail facilities of Bedford
       and Euclid. A physician, psychiatrist, mental health practitioner and dentist are available on call.
       Male and female detainees/inmates are seen in the dispensary on the 6th floor at the main CCCC
        facility. The satellite Bedford and Euclid facilities only have male detainees/inmates,
        detainees/inmates in these facilities are seen in each facilities respective medical offices. The
        dispensary has several holding cells, exam rooms, radiology, treatment room and dental office.
        There is also a female dispensary next to the female housing unit on the 6th floor which was not
        open at the time of the review. Moreover, a mental health dispensary is located on the 7th floor;
        Sanitation on the 7th floor mental health dispensary was minimally acceptable.

        Examination of the policies and procedures reveal they are not updated and there is no documentation of
        an annual review. According to the health authority, policies and procedures are available to staff on
        line. Hardcopies of policies and procedures are not available in case of computer failure. The quality
        management program or Continuous Quality Improvement (CQ1) Program, has not had a meeting in the
        past year. There is no documentation of monitored health care aspects nor corrective actions of problems
        identified by staff and Pharmacy and Therapeutic (P&T) meetings. Review of the past three quarterly
        P&T meeting minutes identified problems with medication delivery and duplication of orders by
        providers. The annual training program confirm medical staff is trained to respond to health-related
        situations within four-minutes. Correctional staff receive respond to health-related situation training
        every two years.

        There are four designated sealed first aid kits in the facility and one in each satellite facility (Bedford and
        Euclid). The Medical department has an automated External Defibrillator (AED) with their emergency
        equipment at the facility and three at Bedford. The AED at Bedford is not checked daily or its operability
        status documented. Man-down drills are not conducted annually on each shift. Documentation presented
        contained only clinical tabletop exercises with no response action or evaluation. Direct observation of the
        fire drill/man down drill conducted during the review reveal first responding staff, the Safety Manager
        and a nurse, arrived within four minutes. The nurse did not attempt to assess the victim and start CPR.
        The Safety Manager started CPR. On the suspicion of an overdose, the Safety Manager administered
        Narcan. The nurse did not respond to this suspicion however, nurses do not carry Narcan on their person.
        Subsequent medical staff arrived within five minutes with a gurney, oxygen, AED and emergency bag.
        One of the nurses took charge and the victim was prepared for evacuation.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov

                                                       Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 123 of 191. PageID #: 344
             Case:l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 31 of52. PagelD#:95
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




       In 2015 the CCCC began using electronic health records (EHR); a system called EPIC, which was
       implemented by MetroHealth. Through observation and interviews with staff it was revealed
       detainees/inmates chronic care and/or urgent care rosters cannot be generated; chronic care clinics cannot
       be flagged and EHR has no ability to print documents. There is no alternate plan if the system is down or
       if the contract with Ml-I is terminated. Confidentiality of medical information is maintained.

       Medical staff complete intake screenings within 24 hours of detainee’s/inmate’s admission to the facility.
       The screening probes into past medical history, chronic illness, mental status and present condition,
       history of sexual aggression and risk of sexual victimization. The screenings reviewed did not
       indicate disposition if a detainee/inmate is cleared for general population housing however a nurse
       interviewed stated '“it’s assumed’’.

       Inmates admitted and held for the City of Cleveland on the 3rd floor, are not afforded the process of
       screening by medical. Medical is made aware of an inmate’s health need only when the need, issue or
       situation digresses to urgent or emergency, such as a diabetic inmate who has not had his/her insulin for
       four days, or others who become symptomatic due to not having hypertensive or psychotropic
       medications.

       Medical staff stated a language line, through Metro Health, is used for non-English speaking
       detainee/inmate interviews. The detainees/inmates handbook is available only in English, there is
       no there is no written material available for limited English speaking or non-English speaking
       detainees/inmates to explain how to access medical care and services or the procedures at the
       facility.

       A Mental Health screening and Tuberculosis (TB) screening and testing is performed within 72
       hours of the detainee’s/inmate’s admission.

       Comprehensive medical and mental health appraisals are not conducted within 14 calendar days of
       detainee’s/inmate’s arrival. A review of the EHR of 25 detainees from the facility roster
       demonstrated eight were not completed within 14 calendar days. Recommendations for job
       assignments, housing or program participation are not noted. Only detainees/inmates with referrals
       to the physician or mental health practitioner are documented in the EHR. Appraisals with positive
       findings and medication are signed off by the CD/physician. Detainees/inmates on medication are
       provided with current prescriptions. The dentist or qualified dental staff do not conduct 14 calendar
       day oral screenings. When a detainee/inmate requests dental services, an oral exam is done which
       includes examination of teeth, gums and dental hygiene instructions.

        Detainees/inmates request medical/dental care by submitting a request form known as “Kite”. The
        detainee/inmate deposits the “Kite” request in a box. Clerical staff collect the “Kites” daily, sorts
        them and leave the “Kites” for medical staff to pick up in the 4th floor control room. Medical staff
        review the medical request “Kites” and process them accordingly (i.e. sick call appointment or
        medication renewal). The “Kite” is then scanned into the EHR. Presently, there is a back log of
        “Kites” to be scanned and entered in the EHR. Information in the detainees/inmates handbook
        explaining how to access health service, is not available in Spanish; however, Spanish is spoken by
        a significant number of detainees/inmates. The co-payment fee at CCCC was abolished in 2017, yet



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 124 of 191. PageID #: 345
               Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 32 of 52. PagelD#:96
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018         Facility Review Report




       service fee signs are still posted throughout the facility. Interview with the health authority
       confirmed the USMS is not contacted for pre-authorization of detainees’ non-emergency outside
       care.
       CCCC does not have an infirmary. Detainees needing this type of monitoring are sent to Metro
       Health. Random detainee/inmate chart review reveal chronic care clinics are not flagged nor
       identified in the EHR. A roster of chronic care clinics cannot be generated. The health authority
       does not maintain a list of chronic care patients and could not produce one. There is no proactive
       program to discuss and implement an individually tailored plan for special needs patients which
       include, but are not limited to: developmentally disabled individuals, frai 1/elderly, physical
       impairments and serious mental health needs. Furthermore, adolescents fall into this category
       because during this period they require special attention to diet, exercise and nutrition. A list of
       special needs patients could not be produced. Juvenile detainees/inmates are not receiving special
       attention to diet, exercise and nutrition; and a request for an increased caloric diet for juvenile
       detainees/inmates in not sent to the Food Service department by medical, even when medical staff
       is aware the detainee/inmate is a juvenile.

       CCCC does not have an on-site Obstetric/Gynecologist (OB/GYN) physician. The county’s
       OB/GYN physician resigned in June 2018. Females are seen for prenatal at Metro Health. Women
       needing gynecological services beyond the medical staff capacity are sent to Metro Health. Female
       charts reviewed reflected gynecological exams comparable to community standards. Two known
       pregnant females were interviewed. One is 32 weeks pregnant and the other one is five months
       pregnant and sleeps on the floor. It was confirmed both have seen the OB/GYN appropriate times.
       Interview with the health authority reveal pregnant females receive pre-natal vitamins and a request
       for an increased caloric diet is sent to the Food Service department.

       The infectious disease program tests for communicable diseases such as tuberculosis, MRSA,
       sexually transmitted diseases like gonorrhea and chlamydia, hepatitis and HIV. Interview with
       medical staff and chart review reveal a compliant infectious disease program. The list for annual
       tuberculosis testing is created manually by reviewing the electronic charts since there is no method
       of creating an electronic list in EPIC. This increases the risk of missing a detainee/inmate for
       testing. The facility has a negative pressure room however, it is not operational.

        Biohazard waste or infectious waste (IW) is processed by the company Advantra. IW is collected
        from the medical department by a custody staff and taken to the 5th floor mechanical room for
        packaging and storage until pick up. Pick up is scheduled twice a month. The IW bags and full
        sharp containers are placed directly in a carton box and stored in an open area. This violates local,
        state and federal regulations which requires all IW to be stored in a manner which maintains the
        integrity of the package, i.e. off the floor, and the storage area must be clearly marked IW and
        locked. CCCC’s IW is not properly packaged for off-site transport; for IW to be transported off­
        site it must be placed inside a second sealed plastic bag or one single bag within a fully enclosed,
        rigid, sturdy container.




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 125 of 191. PageID #: 346
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 33 of 52. PagelD #: 97
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018     Facility Review Report




       Detainees identified as needing detoxification or chemical dependency treatment, manageable at the
       facility, are monitored and treated per Substance Abuse and Mental Health Services Administration
       (SAMHSA).

       Pharmacy service is provided by an onsite pharmacist. Medications are obtained through Metro
       Health. Tour of the pharmacy reveal a non-formulary procedure and a procedure for providing
       medication orders. The pharmacy has an automated dispensing machine, Pyxis, for all controlled
   i   substances. Main stock and Pyxis count of various controlled substances was correct. Needles and
       syringes are not overseen by the pharmacy staff. The supply clerk orders needles and syringes
       electronically through a Metro Health Store Room inventory program to restock. When the clerk
       receives the order, the clerk places it in the locked cabinet in the dispensary. Medical staff withdraw
       needles and syringes as needed but do not sign them out on a log. A review of the syringe and
       hypodermic needle log reveal syringe and hypodermic needles are restocked however, no balance is
       indicated. The lack of a perpetual inventory makes it impossible to detect if needles or syringes are
       missing and poses a custody violation.

       Three of the Medication Administration Records (MAR) reviewed contained numbers in lieu of
       initials. The nurse conducting the medication administration explained the numbers are codes for
       detainee/inmate missed medication; however, the nurse was not able to indicate where a legend for
       these codes could be located. Also, when detainees/inmates who are scheduled for court or change
       housing, their medication is not consistently processed. Training for medication administration is
       not thorough and consistent. Staff interviewed reveal training for medication administration is
       passed on. The release list of detainee/inmates indicate only detainees/inmates transferring to
       another facility are ordered a 7-day supply of medication. Experiments and investigational or
       experimental drugs, devices and procedures are not allowed.

        All facility staff receive Suicide Prevention and Prison Rape Elimination Act (PREA) training. In
        addition, medical staff receive hunger strikes, medical restraints, seclusion and detainee deaths
        training. There have been no hunger strikes or medical restraints used for the past year. Ten PREA
        investigative cases were reviewed and found compliant with sexual assault procedures.

        The CCCCs suicide prevention program outlines the identification of suicidal detainees/inmates,
        intake/admission and housing procedures. CCCC had six deaths from June to October in 2016. One
        death was confirmed as a suicide. Debriefing reports or mortality reviews are not conducted.
        Required documentation, minutes of debriefing, medical summary, timeline of incarceration,
        notifications, autopsy reports were not available in the medical department; despite CCCC policy
        which requires aforementioned documentation be maintained in the medical department.
        Additionally, no information regarding the 6 inmates death was available or maintained in the
        Warden’s office either.

        Review of 15 Restrictive Housing (RH) charts reveal medical conducts a medical assessment of a
        detainee/inmate before they are placed in RH. Interview with the Mental Health practitioner reveal
        a detainee/inmate with a stable serious mental illness can be placed in RH for a rule violation. If
        the detainee/inmate is stable intensive, clinically mental health treatment is not provided for the




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                            Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 126 of 191. PageID #: 347
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 34 of 52. PagelD #: 98
       CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov 1,2018      Facility Review Report




       entirety of the detainee/inmates stay in RH, nor is a face-to-face conducted at least once a week.
       Review also denoted detainees/inmates are not kept in RH past 30 days.


       C - Security and Control                                                  Marginal (“At-Risk”)

       The Security and Control review is based on staff and detainee interviews, review of policies and
       procedures, post orders, and direct observation.

       Main Control is staffed on a 24-hour basis with a sally port to control access. The Main Control
       Room contains video surveillance monitoring, electronic locking systems, emergency keys, fire
       annunciator panels, perimeter alarms, radio communications, an intercom system, and tinting on




                                                                       This creates a concern if the control
       center staff become incapacitated.

        Correctional Officer posts are located immediately adjacent to detainee living quarters ensuring
        continued observation of detainee activities and allows staff to quickly respond to emergencies.
        Officer’s stations is centrally located in each housing unit to provide observation of detainee/inmate
        activity.

        Detainees/inmates are escorted by correctional staff when moving about the facility, pat searched
        and screened with a magnetometer upon entering and exiting the housing unit.HUmHHI


        A permanent log is maintained at each correctional post, ensuring staff record all routine
        information, emergencies, and unusual incidents. However, when reviewing logs for information
        regarding recent suicides no information was reflected. Investigative staff stated the logs were
        immediately confiscated and taken into evidence and replaced with new ones. However, the new
        log did not mention the reason for replacement.

        Weekly security inspections of all areas of the facility is not being conducted and staff do not
        perform daily security inspections upon assuming a post. According to staff, areas in need of repair
        are called into Main Control and Main Control staff then notify county maintenance personnel. A
        record of such calls or incidents could not be provided. Additionally, correctional supervisors are
        not signing permanent logs on each shift indicating they have visited the area. There is no
        documentation of weekly rounds made by the Warden and other facility managers.

        A population management system includes records on admissions, processing, and releases of
        detainees in the Intake area and Main Control via the IMACS system. The facility has a system of
        physically counting detainees, which also includes counting detainees outside of their assigned
        living areas. Nevertheless, there are no written procedures to specify how outcounts should be




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                          Oct 30-Nov

                                                   Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 127 of 191. PageID #: 348
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 35 of 52. PagelD #: 99
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018     Facility Review Report




       conducted. CCCC conducts three formal counts within each 24-hour period (i.e., 0445,1200, and
       2200). There are no standing or face to photo (Bed Book) counts conducted.

       Review of Use of Force (UOF) incidents determined staff are not utilizing all tools and techniques
       generally accepted as best practices for UOF teams to ensure staff and detainee safety (i.e.,
       confrontation avoidance, UOF team concept, team briefings and debriefings, removing staff
       involved at the on-set of the incident from the immediate area, and a review of all UOF incidents by
       the agency administrator or designee, and medical assessment of all involved). Additionally, video
       tapes involving UOF are not tagged and labeled as evidence. Written reports are not required from




       Over 100 detainee/inmate interviews reveal strong and consistent allegation of brutality, UOF
       punishment, and cruel treatment at the hands of the Security Response Team (SRT), whom the
       detainee/inmates refer to as “The Men in Black”, based on their black para-military uniforms.

       During the review, review team members observed SRT members verbally abusing and
       demonstrating aggressive behavior towards detainees/inmates; review of multiple UOF and SRT
       body-cam video reveal and contain aggressive conduct and behavior as well as abusive, explicit
       language used by SRT members direct at detainees/inmates.

       SRT members who were escorting detainee/inmates to be interviewed by Facility Review Team
       members were referring to requested detainee/inmates as “Snitches”, as they escorted them to and
       from the interview location. The threatening, intimidating and aggressive behavior demonstrated
       and witnessed by the Facility Review Team resulted in the request to remove up to 10
       detainee/inmates from the CCCC, for fear of SRT members retaliation, and the legitimate fear of
       detainee/inmate safety.

        CCCC does not use or maintain firearms however, the facility does use and maintain less-than-
        lethal equipment and chemical agents. Chemical agents are properly controlled and stored as
        required. The facility does not use electrical disablers Storage space is provided for secure storage
        of less than lethal devices and security equipment in the Special Response Team (SRT) area located
        on the 5th floor.

        Facility keys are not controlled, as indicated through observation by the team during the week. The



                                                                                                            ■e
        keys haven’t been lost or stolen. Emergency keys are contained in a main control and other
        locations throughout the facility; however, there are no formal procedures in place to ensure strict
        accountability is maintained.

        Security equipment in the SRT area is inventoried each shift to determine condition and expiration
        dates. Tools are not maintained in the facility. Tools are brought in by county maintenance
        crewman to repair various items within the facility, as needed. However, an inventory process is not
        in place to ensure accountability of those tools brought into the facility. Culinary tools and




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 128 of 191. PageID #: 349
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 36of 52. PagelD#:100
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018        Facility Review Report




       equipment are stored and maintained in the Food Service department and inventoried as required.
       Detainee/inmate workers are issued tools to prepare meals however, there are no written procedures
       on the issuance of tools and equipment. Furthermore, inventories of medical and dental instruments,
       equipment, and supplies (syringes, needles, and other sharps) are not conducted to ensure these
       items are not removed by unauthorized persons.

       Review of the detainee/inmate handbook reveal rules of detainee conduct specify acts prohibited
       within the facility and penalties which can be imposed. Disciplinary hearings are normally
       conducted within 7 days of the detainee/inmate being notified of the charges against them. An
       investigation is held within 24 hours of the time the violation is reported.

       A secure area is provided in Intake for the processing, transferring, searching and applying and
       removing restraints. Detainees are fully restrained during transportation, unless medically exempt.
       CCCC does not maintain a transportation fleet, as all transportation is conducted by the Cuyahoga
       County Sheriffs Department.

       On Wednesday during the Facility Review, the entire team arrived in the “Bull Pen” area at
       approximately 6:00 a.m. to observe the processing and supervision of inmates. Upon arrival,
       approximately three correctional officers were assigned to this floor to provide supervision of the
       impending population. The routine staffing assignments for this location is four correctional
       officers (3 males and 1 female); however, a female officer called in and staff indicated when this




       escorted to the “Bull Pen” area are escorted restraint free. Staff indicate they are often not aware of
       separation concerns. Detainee/inmate names are called and upon an affirmative reply are moved
       from the corridor, to an assigned holding cell.

       Detainees/inmates are not required to recite their register numbers, nor are they confirmed with a
       photo card. Some detainees/inmates were observed not in possession of any identification and staff
       had no clear or consistent response to the question “How do you verify the identity of
       detainees/inmates who have the same last name”. This question was provoked, as the processes
       was being observed and staff called out a common Hispanic last name, to which there was more
       than one detainee/inmate present with the last name; on this occasion the detainees/inmates said
       “which one”, and allowed the detainees/inmates to confirm (without positive verification) who the
       officer was allegedly calling for. Based on the physical footprint of the area, four officers are not
       enough to provide adequate security in this area.

        Staff and detainee/inmate interviews reveal the lighting in the court call staging hallway had only
        been repaired Tuesday, evening, and prior to this, there was only one operable hallway light.

        Detainees/inmates are placed in cells awaiting court which are not equipped with functioning toilets or
        have access to running water, are stripped of all furnishing to include a place to sit, and were found to
        house up to 12 detainees/inmates, in an cell who’s design capacity is for only up to 2 persons.
        Additiojiany;_these_detaineesjre]efi^unsupen/ised and locked in these cells for periods greater than 10
        hours.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Sensitive Limited Distribu tion
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 129 of 191. PageID #: 350
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 37of 52. PagelD#:101
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




       Detainees/inmates interviews on Wednesday reveal detainees were fed 2 doughnuts and a carton of
       milk for breakfast prior to being placed in the holding cell. The breakfast received was woefully
       inadequate and met no medical or nutritional guidelines or standards. Inspection of detainee/inmate
       court meals which were brought down to be fed to the detainee/inmates in the holding cells reveal
       baloney sandwiches were not individually wrapped, but rather 20 to 30 sandwiches packed in one bread
       loaf bag, the sandwiches not properly refrigerated or stored and were located in an unused office area
       which reeked of dead vermin.

       An inmate was observed getting a haircut before going to court in the corridor prior to entering the
       Bull Pen area. Interview with the staff and detainee/inmate receiving the haircut reveal,
       detainee/inmates have no access to barbering and haircare in their living areas and as a last minute
       fix, detainees are provided a hasty pre-court appearance haircut in the hallway. The hallway is not
       an appropriate area to ensure safety and sanitation for the barbering process.


       ■■■■■■■■■■■■■■■■The keys were never affixed to the employee’s person to reduce the
       possibility of them being compromised.


        D - Food Service                                                          Unsatisfactory (“At-Risk”)

        A review of the CCCC Food Service department is based on staff and detainee/inmate interviews,
        food service policies and procedures, and direct observation of operations. Policies and procedures
        are minimal and policies and procedures are not reviewed and updated annually.

        The Food Service department staff consists of a Sergeant who manages the food service operation,
        a Corporal who serves as assistant manager, and eight civilian staff who supervise approximately
        60 male detainee/inmate workers. Correctional Officers assigned to the department handle the
        security duties within the department. Food service staff working in the department have completed
        ServSafe certification in their respective areas including food service supervision, food preparation,
        safety and sanitation.

        Policies and cleaning schedules have not been developed and posted to ensure sanitation of
        equipment and to ensure areas are cleaned in a frequent and consistent manner. Direct observation
        and food service operation inspection reveal lack of documentation, and no daily sanitation
        inspections are not conducted by the supervisory staff of the department.

        All sheet pans are heavily encrusted with grease deposits and soil accumulation. Equipment and
        walls throughout the department have accumulated dirt and food debris. Food-contact surfaces of
        cooking equipment, serving pans and sheet pans inspection reveal baked-on food and encrusted
        grease on all pans. Sanitation buckets are not used to keep areas clean and sanitized. Several pieces
        of equipment are non-operational. Vent hoods, filters and surrounding ceiling areas have




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 130 of 191. PageID #: 351
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 38 of 52. PagelD#:102
       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1,2018       Facility Review Report




       accumulated grease and dirt. Mice/vermin are present and were observed running in various
       throughout the foodservice areas.

       The dish washing machine temperatures is not properly documented. The dishwashing machine was
       found with the wash tank temperature at 180 degrees which is above the manufacturer’s
       requirement of 163 degrees. Food trays are not checked for cracks after being washed and many
       trays have water seeping inside the trays and causing unsanitary conditions. Insulated food trays are
       cracked, heavily stained, leaking molded and dirty water from cracks in the food tray perforated
       seal and is contributing to contamination of food product plated in unserviceable trays.

       No gauges are visible on the pot and pan ware washing machine to verify required wash and rinse
       temperatures. Test strips are available if the need arises for the low temperature sanitation solution
       to be used. The State of Ohio, City of Cleveland-Department of Public Health conducted an
       inspection on August 17, 2018. The three violations identified were corrected on site during the
       inspection.

       Food Service civilian staff are medical cleared to work in food service. However, there are no
       procedures or documentation in place indicating detainees receive a pre-assignment medical
       examination to work in food service. Staff and detainees/inmates are monitored daily for health and
       cleanliness. Staff and detainees/inmates are trained in hand washing procedures and are required to
       wash their hands upon entering the food service area, or when changing tasks during the work
       period.

       Observation of staff and detainee/inmate workers reveals not all were appropriately wearing hair
       covering and beard guards. Additionally, detainee/inmate workers are not wearing proper foot wear
       for a food service environment. All detainee/inmate workers are wearing orange clog type footwear
       and some without socks.

        Observation reveals that staff and detainees/inmates in areas outside of food service where food is
        served are not wearing gloves when handling food delivered.

        Review of training documentation for Food Service staff and detainees/inmates reveal training is
        conducted and documented.

        Observation of dry storage rooms and refrigerated and freezer areas reveal required food code
        temperatures are being maintained. However, all dry and refrigerated storage areas are cluttered and
        not organized. One of the freezer units has a frozen water leak on the condensing unit with food
        being stored underneath the leaking unit, creating cross contamination. Perishable food deliveries
        are not checked for proper temperature requirements by the vendor and there is no documentation to
        adequately document temperatures.

        The facility utilizes a satellite tray feeding operation. Prior to meal service, hot foods are placed in
        pans and held in hot holding cabinets. Cold foods are placed in pans and placed in the cooler. Meals
        are then plated on insulated food trays and Correctional Officers deliver these trays within the
        required time frame to the various housing units. Approved menus are followed and ensures proper




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                           Oct 30-Nov

              ■                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 131 of 191. PageID #: 352
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 39of 52. PagelD#:103
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




       food portioning is controlled. Observation of meal service reveal portion sizes are adequate and
       food temperatures are maintained and within the required ranges.

       A two-week cycle menu is used for meal rotation. A complete menu analysis of regular and
       religious diets is not conducted annually or certified to be nutritionally adequate by a registered
       dietitian. The general population menu provide for an average daily caloric intake of approximately
       2800 calories. Substitutions to the menu are made in accordance with dietitian approved guidelines.
       Production worksheets document all meals served, recorded temperatures and special requirements.

       The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
       Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily nutritional
       caloric intake standards, is not varied and does not meet needs of detainees/inmates housed in the RHU
       who also present with medical conditions which require dietary variety and consideration. There are no
       juvenile meal request for an increased caloric diet on file for juveniles housed in the facility in the
       Food Service department.




       Detainees voiced concerns regarding the repetitious nature of the menu and the lack of variety and
       sufficiency of meals. Meals are not well received by the detained population and no meal surveys
       are conducted to solicit the input and feedback from the detainees/inmates population regarding
       meals.

        Taste tests of the meals reveal food is seasoned, and served at the appropriate temperature. Three
        meals are served daily; at least two of the meals are hot. Food service is not providing medical
        diets. Diet orders required but not being provided include the type of diet prescribed, duration of the
        diet and any special instructions. There was no religious diet menu available for those whose
        dietary requirements cannot be met via the common fare menu.

        The facility uses the same two-week cycle menu for regular trays and religious and or medical
        trays. A nutritional analysis is on file for the two-week cycle menu but current credentials for the
        dietician could not be found. There are no diet menus developed to follow medical diet
        requirements. Therefore, medical diet trays are not consistent and have no nutritional analysis on
        file for items served to the detainees/inmates on a medical diet requirement.

        Religious diets are not being adhered to as there is no Religious Diet menu to follow to meet the
        religious dietary laws. Additionally, as there is no religious diet menu to follow nor a nutritional
        analysis on file for items served to the detainees/inmates on a religious diet.

        Observation reveal Food Service staff do most of the preparation of the meals and serve the
        detainee/inmate population. Detainee/inmate food service workers are mainly utilized for sanitation
        duties and assist in the preparation of trays served to the detainee population. Detainees/inmates are
        observed to be under proper supervision at all times. Correctional officers pick up meals and are
        responsible for handing out meals to the detainees/inmates in a timely and orderly fashion in each




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 132 of 191. PageID #: 353
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 40 of 52. PagelD #: 104
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1,2018         Facility Review Report




       housing unit. Appropriate hair and beard restraints and disposable gloves are not used to handle
       food trays during satellite feeding.



       E - Restrictive Housing                                                        Unsatisfactory (“At-Risk”)

       A review of CCCC’s RHU management is based on staff, detainee/inmate interviews, review of policy
       and procedures, and direct observation. The results reveal CCCC has not updated policies and procedures
       to reflect the United States Department of Justice restrictive housing requirements. There are no specific
       procedures for the operation and management of the CCCC’s RHU.

       CCCC’s policy on detainees’/inmates’ records does not describe or contain procedures for maintaining
       detainee/inmate RHU file upon release from RHU. Jail-1 has four RHU’s on the 10th floor for male
       detainees/inmates, and Jai 1-2 have one RHU on the 2nd floor for female detainees/inmates with a Control
       Pod. The Control Pod manages staff and detainee/inmate access into the unit.

       Review of detainees’/inmates’ records reveal the frequency and cumulative length of placement in
       Administrative Segregation or Disciplinary Isolation (RHU) is not documented. Interview with Intake
       staff reveal detainees/inmates are release from RHU to the community. Review of human resource file
       for employees assigned to RHU reveal employees assigned to RHU are not evaluated on compliance
       with RHU policies and procedures as required by FPBDS. The facility does not provide correctional
       implications of young adult (age (18-24) brain development and associated de-escalation tactics training
       for assigned RHU staff.

        CCCC medical staff conduct a pre-admission to restrictive housing medical evaluation prior to
        detainees’/inmates’ placement in RHU. Detainees/inmates with serious mental illness are housed on the
        7111 floor mental health pods and dormitory. An interview with mental health staff reveal stable
        detainees/inmates with mental health issues are place in RHU for rule violations. However, when a
        detainee/inmate with mental health issues becomes disruptive, mental health staff report to RHU to
        assess the detainee/inmate and determine the appropriate course of action.

        There is no documentation confirming mental health staff visit RHU and conduct face-to-face clinical
        contact with mental health detainees/inmates as required by FPBDS. The facility has not developed
        enhanced opportunities for in-cell and out- of- cell therapeutic activities and additional unstructured out-
        of-cell time for detainees/inmates with mental health issues in RHU.

        Review of the list of infractions subject to disciplinary isolation, reveal not all infractions listed meet the
        standard (i.e. refusing a direct order from staff, refusing to work, stealing or possession of stolen
        property). Additionally, upon completion of a rule violation investigation for Major or Serious Rule
        Violations, the designated facility Investigator forwards the disciplinary packet to the Warden for review.
        The Warden, upon review of the disciplinary packet imposes up to 30 days in disciplinary isolation
        without a disciplinary hearing; violating detainees/inmates 5th and 14th Amendment Rights under the
        United States Constitution as they relate to Due-Process.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov

                                                       Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 133 of 191. PageID #: 354
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 41 of 52. PagelD #: 105
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




       Disciplinary Board Hearings are initiated when a detainee/inmate commit a rule violation which will
       likely result in disciplinary isolation over 30 days. Moreover, detainees/inmates may appeal disciplinary
       actions to the Warden who imposed the sanction. Because the Warden is the imposing and appeal
       authority, detainees/inmates have no access to an impartial disciplinary hearing process. Review of
       several completed detainees’/inmates’ disciplinary records and interview with the chair person on the
       Disciplinary Board, confirms rules violation resulting from the same incident are served consecutively
       and not concurrently as required by FPBDS.

       During the Facility Review two juveniles were found to be housed in the adult RHU for rule violation;
       the juveniles were not separated by sight and sound from adult detainees/inmates as required by facility
       policy.
       The co-locating ofjuvenile detainees with adult offenders in the RHU is a direct violation of FPBDS for
       juvenile detainees/inmates. The juvenile detainee/inmates are not sight and sound separated, are not
       receiving enhanced developmental nutritional intake requirements and are provided not educational or
       brain development programming. Juveniles are subjected to the same harsh “Red Zone” RHU conditions
       as the adult offenders in every fashion from hygiene to recreations and out of cell time;




       A review of detainees’/inmates’ disciplinary isolation status reveal rule violations committed by
       detainees/inmates do not meet requirements of the FPBDS for disciplinary isolation. CCCC Inmate
       Discipline policy and procedures and detainee/inmate handbook’s description of CCCCs rules and
       sanctions subject to disciplinary isolation are not in compliance with the FPBDS. Specifically, the
       FPBDS indicate rule violations approved for disciplinary isolation should involve violence, escape or a
       threat to institution safety.

       Detainees/inmates were issued rule violation reports and appeared before the Disciplinary Board for
       possession of narcotics and given sixty days in disciplinary isolation. However, interview with
       chairperson and a review of the disciplinary records reveal the unknown substance was sent to the
       Sherriff Office for testing and the results have not been confirmed. In another case, a Correctional Officer
       failed to secure the entrance door of the pod and a detainee/inmate ran out of the pod. The
       detainee/inmate was charged and received a rule violation for escape and disciplinary isolation without
       any evidence of an escape plan. Additionally, a detainee/inmate received a rule violation of escape and
       attempted escape for possession of a cell phone and there was no evidence of an escape plan. The
       detainee was sanctioned to disciplinary isolation by the Disciplinary Board.

        Review of Health Services policy and procedures confirm medical staff are required to visit
        detainees/inmates in RHU for two or more days three times a week; however, detainee/inmates in RHU
        receive no daily visit from medical staff. Observation of medical entering the RHU reveal medical staff
        enter RHU for medication distribution and did not announced their presence. Interview with management
        staff and observation of the multidisciplinary committee's weekly meeting reveal medical and mental
        health staff do not attend the meeting. Those in attendance include the Warden, Investigators, and other
        Correctional Supervisors. The facility has not developed a program for returning detainee/inmates to less
        restrictive conditions as promptly as possible, nor implemented a step-down program for
        detainees/inmates in RHU for preventative purposes to less restrictive housing.




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Sensitive Limited Dis tribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 134 of 191. PageID #: 355
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 42 of 52. PagelD#:106
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018       Facility Review Report




       CCCC detainees/inmates on disciplinary isolation status and administrative segregation pending
       investigation are given oatmeal, a piece of bread, and milk for breakfast and a bologna sandwich, a piece
       of fruit and milk for lunch. Detainees/inmates interviewed complained the bologna is rotten and the food
       trays smell. However, detainee/inmates in general population are provided a different meal. There are no
       policy and procedures regarding serving detainees/inmates alternative meal that meet basic nutritional
       requirements when detainee/inmates use food or food tray in a manner to harm staff. Interviews with
       RHU staff reveal meal restriction is imposed upon inmates by the Warden as punishment. Additionally,
       detainees/inmates are not provided with cleaning solution or equipment to clean their cells the same as
       detainees/inmates in general population.

       Many RHU were cells were cold, and despite numerous request by detainees/inmates for a second
       blanket, the request was denied. When asked for CCCCs policy and or procedures regarding issuance of
       as second blanket, especially during winter; RHU SRT supervisory staff responded, “There is no policy,
       it’s up to us if they get a second blanket or not”. Continued interview with RHU SRT supervisor and
       custody staff reveal SRT members use prejudice and unofficial authority to dictate and control
       detainees/inmates behavior while housed in the RHU, this includes the withholding or denial of personal
       hygiene items, and deliberate indifference to humane needs such as blankets when it’s cold.

       Review of RHU watch log and direct observation confirm Correctional Officers observe each
       detainee/inmate in RHU every 10-minutes on an irregular schedule. However, Correctional Officers
       indicated the 10-minute observation of each detainee/inmate was implemented by the Warden due to the
       recent suicides at the facility. There are no policy and procedures requiring all detainees/inmates in RHU
       are personally observed every 10-minutes. However, a memorandum dated October 17,2018 was
       posted on the bulletin board in the Special Response Team (SRT) office regarding the revised procedures
       when conducting security rounds on all detainees/inmates in RHU.

        Review of RHU log books reveal the Warden, Assistant Wardens, Shift Sergeant do not visit RHU's as
        required by FPBDS. Interviews with detainees/inmates in RHU and observation of the SRT officers who
        work in RHU reveal considerable tension between the two. SRT officers are dressed in black tactical
        uniforms and wear stab resistance vests and the focus of their training is tactical deployment.
        Detainees/inmates are intimidated, and express having difficulty obtaining basic personal needs such as
        toothpaste, and toilet paper from SRT officers. According to a detainee/inmate, a SRT member told him
        toilet paper is given out on Wednesdays and the detainee/inmate was given some paper towels to use.
        Additionally, detainees/inmates advised reviewers SRT officers use excessive force during cell
        extractions.

        The CCCC’s staff training curriculum does not consist of RHU policy review and identifying and
        reporting signs of detainee/inmate mental health decomposition in RHU. Review of Privileges and
        Rights of Inmates in Disciplinary Isolation form reveal several detainees/inmates did not receive this
        form and were unaware of their release date from isolation. Moreover, staff do not post the
        detainees/inmates form on their door as required by CCCC policy.

        Just as detainees/inmates in RHU indicate their cells are extremely cold and request a second blanket
        from the SRT Officers; Detainee/inmates assigned to “No Contact Housing” (Special confinement




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                     Si-nsitivf. Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 1CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 135 of 191. PageID #: 356
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 43 of 52. PagelD#: 107
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




       restrictions ordered by the court which include no access to mail, telephones, or general population)
       make the request to SRT Officers and they too are refused a second blanket. Detainees/inmates in both
       the RHU and No Contact Housing are not afforded the opportunity to shave and there is no policy or
       procedures to document when a detainee/inmate is deprived of any authorized item or activity.

       Detainee/inmates assigned to “No Contact Housing” are denied general housing privileges to which they
       are entitled, as they are not confined for disciplinary reasons. Detainee/inmates assigned to “No Contact
       Housing” confinement are up to 27 hours, are not allowed daily access to showers, and recreation and are
       subjected to the same “Red Zone” lockdown system as RHU detainee/inmates. Additionally, interviews
       with detainees/inmates in the “No Contact Housing” who are lockdown, along with inspection of their
       cells reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering.

       Detainees/inmates in the RHU reported using articles of clothing and towels or rags for toilet paper,
       when they are not issued or denied toilet paper by SRT staff.

       Detainees/inmates in disciplinary isolation status can write letters to family and friends however, they
       cannot receive letters as detainees/inmates in the general population, nor can they have social visitation,
       access to reading materials, telephone and recreation. These privileges are suspended by the Warden. The
       multidisciplinary committee has not identified programs, in addition to the minimum period of
       recreation, to increase out-of-cell opportunities for recreation, clinically appropriate treatment therapies,
       skill-building, and social interaction with staff and other detainees/inmates as required by FPBDS.

       Detainees/inmates on disciplinary isolation status do not have access to education services, basic
       commissary services and library services. Additionally, the facility does not have an Imam for Muslim
       detainees/inmates.

        CCCC has not developed a data base which includes the following: race, national origin, religion, gender
        identity, sexual orientation, disability, and age as required by FPBDS. CCCC’s policy and procedures
        identify the most common reasons detainees/inmates request protective housing (e.g. with prior
        cooperation with law enforcement, a conviction for a sex offense, gang affiliation, and sex or gender
        identification) and identify procedures for safely housing these detainees/inmates outside of RHU.



        F - Safety and Sanitation                                                          Unsatisfactory

        The Safety and Sanitation review consists of staff and detainee/inmate interviews, review of the
        facility’s policies and procedures and direct observation of the daily operations. The facility does
        not conform to all applicable federal, state, and local fire safety codes; to those set forth by the
        National Fire Protection Association (NFPA); and the Occupational Safety and Health
        Administration (OSHA).

        The facility is not fully covered with an automatic sprinkler system. Jail I has the deluge wet
        sprinkler system which is manually operated by the pod officer while Jail II has an automatic
        sprinkler system. There is no visual and audible signaling devices in the detainees’/inmates’
        housing pods. Fire detection and alarm system is tested quarterly.




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                      Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 136 of 191. PageID #: 357
            Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 44of 52. PagelD#:108
       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1,2018         Facility Review Report




       Standpipe and hose systems, fire extinguishers and self-contained breathing apparatuses is available
       at appropriate locations throughout the facility; however, monthly inspections documentation is not
       available. Additionally, training and medical clearance documentations for staff to use self­
       contained breathing apparatuses is not available.

       Daily pods sanitation/physical security inspections are conducted by the pod officer/supervisor
       using the monthly facility inspection form; however, the Safety Sergeant does not conduct monthly
       comprehensive safety and sanitation inspections.

       An annual fire inspection was conducted by the Cleveland, Ohio Fire Department on October 26,
       2018, however there is no documentation available. The Fire Response/Evacuation plan has not
       been approved by an independent outside inspector. Additionally, the plan does not identify the
       location of the facility building/room floor plans, the use of exit signs and directional arrows for
       flow of traffic and location of publicly posted plan.

       Fire evacuation plan diagrams are not posted in ample locations for staff, detainees/inmates, and
       visitors to find the information they need in the event of an emergency. Two exit signs are damaged
       and unserviceable.

       There is no fire rating documentation for detainees’ mattresses, shower curtains and trash
       receptacles in the housing pods to ensure they are fire-resistant, non-toxic, and non-hazardous.
       There is no documentation available for the current inspection and testing of the Food Service
       department’s fire detection and suppression hood system.

       Fire drills are not conducted every three months on each shift as required by the facility’s Fire
       Safety Plan. Drills are not being documented and evaluated. Staff confirm fire drill are simulated
       training drills. Direct observation of a fire/man down evacuation exercise conducted in the
       Restrictive Housing Pod (cell A24/25/26) reveal the need for staff to practice more live evacuation
       drills. RHU detainees/inmates were released from their cells without restraints at one time.
       Responding staff did not bring emergency keys and fire extinguishers and there is no emergency
       visual and audible signaling devices in the detainees/inmates housing pods. The first responding
       staff; the Safety Manager, a unit officer and nurse, arrived within a minute. The nurse did not carry
       any emergency equipment and failed to immediately assess the victim while the Safety Manager
       proceeded to assess and start CPR.

        No direction or assistance was provided to the staff performing CPR. The nurse did not exhibit a
        sense of urgency when calling for back up and emergency equipment. The victim was moved out of
        the cell within four minutes of the man-down call. On the suspicion of an overdose, the Safety
        Manager responded by administering nasal Narcan he carried in his belt pouch. Nurses do not carry
        Narcan. Within five minutes from the start of the man-down drill, three additional nurses responded
        with a gurney, AED, oxygen and emergency bag. One of the nurses took the lead, assessed the
        victim and gave direction to stabilize victim and place on the gurney for transport. All responding
        staff had primary personal protection equipment (PPE - gloves). The medical staff demonstrated
        competency with the use of the emergency equipment. Many of the responding staff appeared to
        lack a sense of urgency appropriate to the exercise.



                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov

                                                    Sensitive. Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 137 of 191. PageID #: 358
             Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 45 of 52. PagelD #: 109
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018     Facility Review Report




        Direct observation reveal inappropriate storage, use and accountability of flammable, toxic, and
        caustic materials in accordance with OSHA regulations in the following areas; in the Food Service
        department, Maintenance department, sanitation chemicals storage area, housing pods and roving
        barber’s carts. Several unlabeled bottles with chemicals inside, were found throughout the facility.
        Also, there is no written documentation of safety training for detainees handling chemicals.

        The facility’s housekeeping plan/sanitation policy and procedures for cleaning and maintaining the
        facility is not being enforced. Sanitation levels throughout the facility including the housing pods
        and cells are poor. Multiple housing pods contained no cleaning chemicals for detainees/inmates to
        clean their cells. Detainees’/inmates’ clothing storage areas are cluttered and unsanitary. In several
        pods, detainees/inmates are using cardboard boxes as trash receptacles and/or property storage
        containers.

        On the 5th floor of the facility is an area referred to as the “Bull Pen” which at one time was a
        housing unit with double and single occupancy cells. At some point, the housing unit was
        repurposed to holding cells for inmates being held for appearance in county court. On the first day
        of the Facility Review, a facility staff member suggested to this reviewer to visit the “Bull Pen”
        area. While touring the area, several inmates in one holding cell standing or seating on the floor
        because there are no benches or other suitable seating for up to eleven inmates per cell who remain
        in these conditions for approximately 8 to 10 hours. Some inmates were observed eating with no
        area to place food items other than on the floor. Numerous inmates complained they were thirsty or
        needed to use the restroom. Observation revealed toilets/washbasins were unserviceable due to the
        water being turned off by staff.

        Two showers located in the male booking area are dirty and unserviceable.

        Detainees/inmates in other pods have access to toilets and washbasins with temperature controlled
        hot and cold running water 24-hours a day. Additionally, detainees/inmates can use toilets without
        staff assistance when confined to their cells and housing pods. Access to operable and clean
        showers with temperature controlled hot and cold water is available.

         The City of Cleveland, Department of Public Health conducted an annual health inspection on
         August 17, 2018 with three deficiencies in the Food Service department which were corrected
         during the inspection. Vermin and pests are controlled through inspections and treatments by Orkin
         Pest Control Company. However, in 10C housing pod showers, there are flying bugs on the ceiling
         and walls. During the review, mice were seen in the food service dry storage warehouse.

         The facility’s water supply is regulated by the Cuyahoga County Department of Public Works.
         However, the facility’s potable water source and supply is not certified annually by an independent
         outside source.

         A ventilation system survey was conducted by Johnson Controls Company however there is no date
         when the survey was conducted nor signature of the person conducting the survey. Noise levels
         measurements in detainees’/inmates’ housing pods are being documented. Lighting throughout the




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                       Sensitive Limited Distribution
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 138 of 191. PageID #: 359
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 46 of 52. PagelD#:110
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




        facility meets FPBDS. Lighting levels in detainees’/inmates’ cells are at least 20 ft. candles in
        grooming and writing areas.

        The number of detainees/inmates exceed the facility’s rated bed capacity. The rated bed capacity is
        1,765 detainees/inmates however during the Facility Review the detainees/inmates count was 2,420.
        In several housing pods detainees/inmates sleep with mattresses on the floor. In several housing
        pods detainees/inmates are not provided a place to store their clothes and personal belongings.

        Detainees/inmates have access to hygiene items through the commissary. Indigent
        detainees/inmates may receive necessity items from the pod officer weekly without cost.

        Observation of the admission process confirm detainees/inmates are issued one set of clothing. All
        detainees/inmates booked into the facility and have their own personal underclothing and socks will
        be allowed to keep them. Detainees/inmates who are proven to be indigent at the time of their
        booking and or not possessing underclothing will receive county issued underclothing. If they
        receive monies at a later date, they are required to purchase underclothing from the commissary and
        return county issued underclothing to the laundry. Detainees/inmates are issued one mattress in the
        housing pods. Several housing pods cells have worn and damaged mattresses. Mattresses are not
        being cleaned monthly or after use according to the facility’s sanitation policy.

        The detainee/inmate hair care policy and program is not effective. Detainees/inmates are not
        afforded an opportunity for hair care services on a regularly scheduled basis. Barbering equipment
        is maintained on two roving barber carts, which are not cleaned and disinfected regularly. There are
        two unlabeled chemical spray bottles and two unlabeled containers with a dirty/hairy chemical
        solution for disinfecting the hair combs and clipper guides. Neck strips are not available. An
        inventory of barbering tools and equipment is not available. The schedule for haircuts is not posted
        in the housing pods.

        Essential lighting and life sustaining functions is maintained inside the facility and can operate in an
        emergency. Power generators are inspected weekly and load tested quarterly. CCCC is a tobacco-
        free facility.


         G - Services and Programs                                                                Satisfactory

        The review of Services and Programs is based on a review of policies and procedures, direct observation
        and interviews with staff and detainees/inmates. CCCC has a formal classification process and plan
        which begins at admissions for managing and separating detainees. The policy states and the Intake
        Sergeant confirms, the classification process ensures detainees/inmates are housed in the least restrictive
        setting necessary to ensure the safety of detainees and staff. The classification system identifies the most
        common reasons detainees/inmates request protective housing.

         Detainee/inmate housing assignments are determined by gender, age, legal status, custody level and
         special needs. Jail I and II detainees/inmates housing plan consists of the following designations: ages




                            CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                      Sensitive Limi ted Distribu tion
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 139 of 191. PageID #: 360
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 47 of 52. PagelD#:lll
        CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018        Facility Review Report




        45+, 40+, 30 +, and 26+; gang affiliation; vulnerable; special needs; step down; veterans; diabetic;
        Cleveland City; juveniles; and females.

        Detainees have access to courts, legal counsel and legal materials however according to staff
        detainees/inmates must go through another agency, the Department of Social Services to obtain an
        unmonitored telephone call with his/her attorney. Attomey/client visiting rooms are available. Detainees
        may request access to computers with Lexus Nexus software for legal material.

        Detainees can send and receive uncensored correspondence from federal, state, and county courts,
        executive and legislative branch officials of the United States, county and state officials and officers,
        attorneys and the media. Legal mail to and from attorneys must be properly marked as legal.

        The detainee handbook and direct observation confirms detainees’ outgoing mail is sealed and not
        inspected. Indigent detainees/inmates may receive two envelops and writing paper weekly.
        Detainees/inmates in RHUs disciplinary isolation status can send letters to family and friends however,
        they cannot receive letters, nor can they have social visitation, access to reading materials, telephone and
        recreation. The detainee handbook provides a list of authorized and unauthorized items detainees/inmates
        may be received in packages.

        CCCC policy and direct observation verifies general population detainees/inmates have access to smart
        touch telephones in their pod dayrooms. A Telecommunications Device for the Deaf (TDD) telephone is
        available in the Sergeant’s office on the 4th floor for detainees who are hearing impaired. Security staff
        are required to check detainee telephones to ensure they are operable and request repairs as needed.

        There are three full-time and one part time Chaplains for CCCC facilities. The Administrative Chaplain
        is responsible for coordinating religious programs for the detainee/inmate population. The Chaplains’
        endorsements by their appropriate religious certifying bodies were not available for review as requested.
        Chaplains have physical access to all areas of the facility and rotate weekly to visit detainees in their
        housing pods. Muslim detainees/inmates complained about not having access to an Imam. According to
        the Administrative Chaplain, he has made several attempts to recruit an Imam to come into the facilities
        on a regular basis however he has not documented his attempts. Various other faith group volunteers
        provide programs and services weekly.

         Leisure activities and outside physical activity programs are not consistently provided as stated in the
         CCCC’s policy due primarily to the implementation of the previously described “Red Zone” system.

         Visitation is available for detainees/inmates to maintain community and family ties. Social visits are
         non-contact and limited to two fifteen-minute visits per week. Visitors are required to make an
         appointment to visit detainees/inmates based upon their housing unit’s assigned visiting days. Special
         visits may be requested for visitors traveling from out of town.

         A review of the facility’s work program policy and staff interviews reveal USMS detainees are not
         allowed to participate in the facilities’ volunteer work program. Institutional inmate positions include:
         Food Service Workers, Laundry Room Workers, and General Maintenance Workers; detainees/inmates
         workers are not compensated for the work they perform.




                           CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov

                                                        Sensitive Limited Distriiju tion
   Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 140 of 191. PageID #: 361
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 48 of 52. PagelD #: 112
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1,2018       Facility Review Report




       The Grievance Program is managed by the Sergeant who is also responsible for handling
       detainee/inmate hearings, staff rosters and other operational duties. The facility policy addressing the
       grievance process totally contradicts information provided in the detainee/inmate handbook.

       The handbook instructs detainees/inmates to initiate grievances, other than those medical related, by
       writing to the Cuyahoga County Sheriff (at his business street address), while the CCCC policy
       indicates informal and formal grievance options. The facility provides detainees/inmates with two-ply
       carbonless request forms or Kites which can also be used to file grievances however, detainees/inmates
       are required to draw in a box and check it for non-medical grievance issues.

       Detainees/inmates are not allowed to retain a copy of the form. They must submit both copies to ensure
       a response is received. A request to review the grievance logs for the past six months was unfulfilled
       due to the computer system’s inability to print the logs by the month. The Grievance Sergeant receives
       all grievances, logs them in and forwards them to appropriate staff member for response. According to
       the reviewer’s examination of the grievance log on the computer screen, timelines, basis for grievances
       and dispositions were vague and difficult to determine. Grievance trends are not tracked.




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov

                                                     Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 141 of 191. PageID #: 362
            Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 49 of 52. PagelD #: 113
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1,2018      Facility Review Report




       Detailed Findings by Functional Area

       A - Administration and Management

                       Standard                                              Finding Options

                                                                              - Exceptional
                                                                              - Very Good
                                                                            - - Satisfactory
                                                                                Marginal' '
                                                                              - Unsatisfactory
       A.l             Policies and Procedures                                Unsatisfactory
       A.2             Quality Control                                        Unsatisfactory
       A.3             Detainee Records                                       Unsatisfactory
       A.4             Facility Admission and Orientation Program             Marginal
       A.5             Detainee Property                                      Marginal
       A.6             Detainee Transfers and Releases                        Satisfactory
       A.7             Detainees with Disabilities                            Satisfactory
       A.8             Discrimination Prevention                              Marginal
       A.9             Staffing                                               Satisfactory
       A.10            Staff Training                                         Marginal
       A.ll            Emergency Plans                                        Marginal
       A.12            External Agency Notifications                          Unsatisfactory

       Additional Comments




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov

                                                    Sensi tive Limited Distkibution
 Electronically Filed 06/12/2019 17:52 / /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 142 of 191. PageID #: 363
              Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 50 of 52. PagelD #: 114
       CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct30-Nov 1,2018      Facility Review Report




       B-Health Care

                      Standard                                            Finding Options

                                                                           - Exceptional
                                                                           - Very Good
                                                                           - Satisfactory           '
                                                                           - Marginal
                                                                           - Unsatisfactory                 ’
       B.l            Health Care Administration                           Marginal
       B.2            Intake Health Screening                              Satisfactory
       B.3            Medical, Mental Health, and Dental Appraisals        Marginal
       B.4            Access to Health Care                                Satisfactory
       B.5            Provision of Health Care                             Marginal
       B.6            Incident Health Care                                 Marginal

        Additional Comments



        C - Security and Control

                       Standard                                            Finding Options

                                                                           - Exceptional
                                                                           - Very Good                  -
                                                                           - Satisfactory
                                                                           -Marginal      ■
                                                                           -Unsatisfactory
        C.l            Correctional Supervision                            Unsatisfactory
        C.2            Detainee Accountability                             Satisfactory
        C.3            Control of Contraband                               Satisfactory
        C.4            Use of Force/Non-Routine Application of             Marginal
                       Restraints
        C.5            Weapons Control                                     Satisfactory
        C.6            Keys, Tools, and Medical Equipment Control          Unsatisfactory
        C.7     .      Post Orders                                         Unsatisfactory
        C.8            Detainee Discipline                                 Marginal
        C.9            Restrictive Housing                                 Unsatisfactory
        C.10           Detainee Transportation                             Satisfactory

        Additional Comments




                         CUYAHOGA COUNTY CORRECTIONAL CENTER                           Oct 30-Nov

                                                   Sensitive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 /Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 143 of 191. PageID #: 364
              Case: l:18-cv-02929-SO Doc #: 1-2 Filed: 12/20/18 51 of 52. PagelD #: 115
       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1,2018      Facility Review Report




       D - Food Service

                       Standard                                         .     Finding Options

                                                                             . - Exceptional
                                                                               - Very Good
                                                                               - Satisfactory
                                                                             ■ - Marginal
                                                                               - Unsatisfactory
       D.l             Food Service Administration                             Satisfactory
       D.2             Food Service Employee/Worker Health                     Marginal
       D.3             Food Storage and Preparation                            Unsatisfactory
       D.4             Equipment, Utensils, and Linens                         Unsatisfactory
       D.5             Detainee Meals and Special Diets                        Unsatisfactory

       Additional Comments




       E - Restrictive Housing

                       Standard                                               Finding Options

                                                                              • - Exceptional
                                                                                - Very Good
                                                                                - Satisfactory
                                                                                - Marginal
                                                                                - Unsatisfactory
        E.l            Detainee Records                                         Unsatisfactory
        E.2            Detainee Transfers and Releases                          Unsatisfactory
        E.3            Staffing                                                 Unsatisfactory
        E.4            StaffTraining                                            Unsatisfactory
        E.5            Incident Health Care                                     Unsatisfactory
        E.6            Detainee Discipline                                      Unsatisfactory
        E.7            Administrative/Disciplinary Segregation                  Unsatisfactory
        E.8            Classification and Housing                               Satisfactory

        Additional Comments




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov ,1^$,

                                                    Sensitive Limited Dis tribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 144 of 191. PageID #: 365
             Case: l:18-cv-02929-SO Doc#: 1-2 Filed: 12/20/18 52of52. PagelD#:116
       CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov 1,2018       Facility Review Report




       F - Safety and Sanitation

                      Standard                                            Finding Options

                                                                          .-Exceptional
                                                                           - Very' Good'
                                                                           - Satisfactory
                                                                           -Marginal
                                                                           - Unsatisfactory
       F.l             Fire Safety and Chemical Control                    Unsatisfactory
       F.2             Sanitation and Environmental Control                Unsatisfactory
       F.3             Clothing and Bedding                                Satisfactory
       F.4             Detainee Hygiene                                    Satisfactory
       F.5             Emergency Power and Communications                  Satisfactory

       Additional Comments




       G - Services and Programs

                       Standard                                    .      Finding Options

                                                                          - Exceptional
                                                                          - Very Good
                                                                          - Satisfactory
                                                                          - Marginal
                                                                          - Unsatisfactory
       G.l             Classification and Housing                         Satisfactory
       G.2             Access to the Courts and Legal Materials           Satisfactory
       G.3             Mail                                               Satisfactory
       G.4             Telephones                                         Satisfactory
       G.5             Religious Programs                                 Satisfactory
       G.6             Recreation                                         Unsatisfactory
       G.7             Visitation                                         Satisfactory
       G.8             Work Programs                                      Satisfactory
       G.9             Grievance Program                                  Unsatisfactory

       Additional Comments




                          CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov ^{^8,

                                                   Sensi tive Limited Distribution
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 145 of 191. PageID #: 366

                                                                                                                   EXHIBIT




                                         IN THE COURT OF COMMON PLEAS
                                             CUYAHOGA COUNTY, OHIO
                                                                                                          i



         Gary Brack, R.N.
        15523 Clifton Blvd.
        Lakewood OH 44107                                        Case No.

                            Plaintiff,
                                                                 Judge
              vs.
         ARMOND BUDISH, in his official and individual
         capacities.



         KEN MILLS, in his individual capacity,




         Cuyahoga County
         c/o its Department of Law
         2079 E. 9th Street
         Cleveland, OH 44115

         the MetroHealth System
         2500 MetroHealth Drive
         Cleveland, OH 44109

         Akram Boutros, in his official and individual
         capacities.



              and

         JANE Flatten, in her official and individual




                               Defendants.



                                             Complaint with Jury Demand


                                                  Nature of the Action
         1,         Plaintiff Gary Brack, R.N., was a caring nursing director who was fired for speaking up at a

  Electron^MiSaW^^                                                                     daJpSWiat the Cuyahoga


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 146 of 191. PageID #: 367




        County jail. His candid answers to County legislators triggered malfeasance investigations, a string of

        public-corruption indictments, and renewed cries for County reform.

         2.        But his courage had a cost The County has a culture of retaliation. So he was punished for

         his protected speech, and others fear to speak, lest they be made examples, too.

         3.        Defendant Armond Budish won his office by promising transparent County governance, but

         his administration demanded silence, “Stay in your lane, nurse Brack,” sneered Defendant Ken Mills,

         Budish’s homophobic, since-indicted, and now-former Director of Corrections, when Nurse Brack

         raised early concerns about jail-safety issues. “I run the jail,” said Mills.

         4.        Mills’s orders came straight from the top. He faithfully executed Budish’s mandate to cut

         costs at any cost and conceal the deadly consequences from the public. He obstructed nurse hiring

         at the jail, understaffed the officers who protect them, and parachuted into monthly meetings about

         MetroHealth’s healthcare contract, which was supposed to be managed by the County sheriff. Mills

         spurned their expertise—he scorned the “faggots in medical” and Sheriff Pinkney alike—and

         ignored repeated warnings with impunity.

         5.        So on May 22,2018, when the Council summoned Mills to explain the ‘life and death”

         healthcare crisis in County jails. Mills perjured himself. He denied any involvement in medical-care

         issues and his obstruction of MetroHealth’s nurse-hiring processes. He did so to hide his

         malfeasance and protect Budish, whose privatization agenda was well-known, and advanced by

         turmoil in the medical care Nurse Brack managed. And Mills’s loyalty was rewarded by his powerfid

         patron.

         6.        Budish didn’t fire Mills for his lies.

         7.        Mills resigned six months later, just before the U.S. Marshals Service released a report about

         the inhumane conditions he concealed that have resulted in nine inmate deaths in the past year.

           8.       But at Budish’s command, Nurse Brack was fired for his truth.
  Electronically Filed 06/12/2019 17:52/ /CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
               Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 147 of 191. PageID #: 368




          9.       Nurse Brack was present at the May 22 hearing, but MetroHealth, Nurse Brack’s employer,

          ordered him not to speak without permission or criticize its lucrative client The Council, however,

          wanted information from someone with personal knowledge.

          10.      So after Defendant Flatten, MetroHealth’s chief of staff, repeatedly diverted questions about

          Mills’s role in medical-care issues, the Council asked Nurse Brack for his opinion about relations

          with the County, and its role in the healthcare crisis.

          11.      Nursing is Nurse Brack’s vocation because compassion is his nature, as nurses who knew

          him wrote in a moving “Letter of Support” they sent to Budish protesting his removal. And Mills

          had spumed repeated warnings about medical-care issues Nurse Brack raised internally.1 So Nurse

          Brack did not limit his speech to the role MetroHealth designated for him. Instead, he spoke as a

          compassionate and concerned citizen, and answered the Council’s questions from personal

          knowledge.

          12.      Nurse Brack’s testimony exposed Mills’s persistent interference with and disdain for vital

          matters of inmate health and nurse safety that threatened lives under Nurse Brack’s care. His

          testimony was explicitly personal and remarkably restrained, as his colleagues emphasized when they

          erupted in protest at his removal. Nurse Brack had a moral and ethical obligation to report problems

          that interfered with patient care, but he did not complain about Mills’s homophobic abuse. Instead,

          he focused on the issue the Council probed: what was the relationship like between County and

          MetroHealth partners, and did it interfere with medical care? As he testified, based on his personal

          opinion, healthcare services were impaired by Mills’s flagrant disrespect for Sheriff Pinkney, who




          1 Those internal reports were also protected speech. Cbapptlv. Montgomery Cty. Fin Pnt. Dist. No. 1,131 F.3d
          564, 578-79 (6th Or. 1997); we also Wy v. Shawnee Tup., 192 F. Supp, 3d 867,879 (N.D. Ohio 2016) (“an
          employee’s choice to communicate privately with an employer does not strip the concern of its public
  ElectronfcMyTited 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 148 of 191. PageID #: 369




          had been a helpful partner in ameliorating the consequences of Mills’s obstruction, and was

          supposed to be in charge of the MetroHealth relationship.

          13.     But Mills was Budish’s designee, so Budish was outraged. Rather than address Mills’s

          conduct at the jail, or any of die serious issues Nurse Brack aired, Budish retaliated for exposing his

          lieutenant’s malfeasance and embarrassing his administration.

          14.      The next day, Budish and Budish’s his chief of staff Earl Leiken drove to MetroHealth to

          meet with Defendant Boutros, MetroHealth’s CEO, and demanded Brack be removed from the jail.

          15.     County sources would only confirm this trip anonymously due to fear of reprisal, but as

          public records memorialize, MetroHealth immediately complied. Then, after summoning Nurse

          Brack to a meeting, castigating him for speaking beyond his designated role, and drafting a

          memorandum of Nurse Brack’s supposed "violations” to assure Budish that his unconstitutional

          demand for Nurse Brack’s removal had been met, MetroHealth terminated Nurse Brack.

          16.     'When Nuxse Brack asked who ordered his removal, MetroHealth’s in-house labor-relations

          lawyer Emily Fiftal refused to answer. But MetroHealth’s CEO Boutros confirmed Budish’s demand

          and Nurse Brack’s removal by email to Budish, hoping to preserve MetroHealth’s profitable jail

          contract.

          17.      And Budish, for his part, would do it all again. Even as he contracts out County functions,

          he claims a nonexistent right to suspend First Amendment rights through those very contracts?

          18.      Nurse Brack’s protected speech cost him his job, but the example made of him harms the

          public. Criminal indictments have picked off a string of County administrators, but jail employees

          remain afraid to explain how the Cuyahoga County jail became one of the worst in the nation,

          because—after Nurse Brack’s ousting—they fear retaliation.




       2 Batison v. Boss, 765 F.3d 649,663-64 (6tii Cir. 2014) (contractual rights do not immunize state actors for
  Electronf^rfFW^SWWWS^t/spSric^.g 16707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 149 of 191. PageID #: 370




         19.    Nurse Brack brings this lawsuit so that others need not risk their livelihoods to exercise their

         First Amendment rights, or risk their lives while matters of public concern remain suppressed. The

         choice is perverse and'unconstitutional, for “the First Amendment should never countenance the

         gamble that informed scrutiny of the workings of government will be left to wither on the vine” by

         “those who bring, often at some personal risk, its operations into public view.”3

         20.     To protect the nurses, officers, and inmates for whom he still cares, cure a culture of

         retaliation that hides malfeasance from the public, and vindicate his constitutional rights, Nurse

         Brack brings this civil-rights action for First Amendment retaliation and prior restraint under 42

         U.S.C. § 1983, civil liability for criminal acts, and conspiracy to violate his constitutional and

         statutory rights.

                                                          Parties

         21.       Plaintiff Gary Brack, R.N., resides in Cuyahoga County, Ohio, and was MetroHealth’s

         interim director of ambulatory care at the County jail until his removal in retaliation for his protected

         speech.                                                                                              ■

         22.       Defendant Cuyahoga County is a political subdivision and unit of local government,

         organized under the laws of the State of Ohio, and acting under color of law. The County is a            ■

         “person” under 42 U.S.C. § 1983 and was at all relevant times the employer and principal of

         Defendants Budish and Mills. The County operates the Cuyahoga County Corrections Center

         (“Corrections Center”), where it is liable for acts and omissions taken under its customs, policies, or

         practices, and responsible for training and supervising its employees.




         3 Andrew v. Clark, 561 F3d 261,273 (4th Cir. 2009) (Wilkinson, J., concurring) (emphasizing the vital
         importance of unfettered public-employee speech about “the actual workings—not just the speeches and
                                                          / Confirmation Nbr. 1736141 / CLJK1                  •

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 150 of 191. PageID #: 371




        23.     Defendant Budish remains, and was at all relevant times, the County Executive for

         Cuyahoga County, exercising supervisory and policy-making authority for the County, and acting

        under color of state law. He is sued in his personal and official capacities,

         24.     Defendant Mills was hired in 2014 as the County’s Director of Corrections to take charge of

        Budish’s plan to regionalize the jails in the county. He resigned in November 2018, days before the

         U.S. Marshals Service released a report that detailed deplorable conditions inside the Corrections

         Center, where seven inmates had died since Nurse Brack’s removal. Mills acted at all relevant times

         under color of state law. He is sued in his personal and official capacities.

         25.     Defendant MetroHealth was and “is a county hospital operating under Chapter 339 of the

         Ohio Revised Code,” and “subject to the mandates of the Constitution and 42 U.S.C. § 1983.”4 It is

         responsible and liable for acts and omissions taken under its customs, policies, or practices, and is

         responsible for training and supervising its employees.

         26.     Defendant Akram Boutros was and is the Chief Executive Officer of MetroHealth, and

         exercises supervisory and policymaking authority under color of state law. He is responsible for

         employment actions, including hiring, suspension, reassignment, discipline, and termination. He is

         sued in his personal and official capacities.

         27.     Defendant Jane Flatten was and is MetroHealth’s chief of staff, exercising supervisory and

         policymaking authority under color of state law. She is sued in her personal and official capacities.

                                               Jurisdiction and Venue
         28.     The Court has jurisdiction because the acts giving rise to the claims occurred in this county

         and the amount in controversy exceeds $15,000.

         29.     The Court has personal jurisdiction over Defendants.




                                         6CF.3fiKWM333hnlir^«iGfrNI9i9g736141 / CLJK1

Electronically Filed 06/19/2019 ’12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 151 of 191. PageID #: 372




         30.     Venue is proper here because the events giving rise to Nurse Brack’s claims took place

         within this jurisdiction, and all parties reside, work, worked, or are located in this county.

                                                 FACTUAL BACKGROUND

                      Nurse Brack was an effective and well-respected Director of Nursing.

          31.    Nurse Brack is a registered nurse and medical-services administrator with 20 years’

          experience. He teaches advanced critical-care nursing at Cuyahoga Community College.

          32.    MetroHealth hired Nurse Brack in 2015 to manage its nursing operations for the County. He

          was hired as Nursing Supervisor because the County refused to create a senior-level management

          position, but was required to assume director-level responsibilities because there was no one else to

          perform those tasks.

          33.     In December 2017, MetroHealth promoted Nurse Brack to interim director of ambulatory

          care for the Corrections Center after the County’s own director of nursing services had enough of

          Defendant Mills’s virulent homophobia and resigned.

          34.    Throughout his tenure at MetroHealth, Nurse Brack was responsible for managing nursing

          services at the Corrections Center. His primary responsibilities included making nursing schedules,

          managing daily staff assignments, arranging training and educational in-services for staff,

          administering staff evaluations and corrective-action plans, handling inmate and family concerns,

          conducting quality-improvement audits on nursing-medication delivery, conducting inmate­

          grievance meetings and disciplinary investigations for nursing staff, interviewing and selecting new

          nursing staff, and coordinating with jail administrators.                                         •

          35.     Nurse Brack’s ordinary job duties did not include making official statements on behalf of the

          County, the Corrections Center, or MetroHealth. Nor did they include reporting malfeasance,

          retaliation, or workplace discrimination to the County Council or the public.



  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 152 of 191. PageID #: 373




          36.     Until he spoke at the County Council’s May 22,2018 public hearing, Nurse Brack was never

          disciplined by MetroHealth, and was praised for his effective management. He was widely respected

          by those with whom he worked, as one County employee recalled in an interview with Qeveland

          Scene’s Vince Grzegorek:

                  Corrections officers loved him. Nurses loved him. He was a leader, which is different
                  than being a boss. He put the burden of stress on himself, and he went to council and
                  he spoke and he thought he was going to be protected. If they were short staffed, he
                  had no shame in doing the low-level jobs of his nurses. If they needed someone to do
.                 med cart, he was on med cart. If they were short in the dispensary, he was there. If
                  you look at our leaders, they sit at their desks, they watch their employees on camera.
                  When we’re short, they don't help or assist.              <

          37.     Defendant Mills, by contrast, was considered “the worst.” “Everyone really disliked him,” a

         . corrections officer explained, because he “never listened to their concerns.” Mills "viewed those

          concerns as complaining, and he refused many times to take their safety concerns seriously.”

          38.     Mills’s mandate was well-known: “the county wanted so badly to be the regional jail and they

          kept biting off more without thinking about housing and staffing and conditions.” But Defendant

          Budish, who gave Mills his orders, kept his distance from the jail, and his political hands clean. As

          one corrections officer anonymously disclosed to Scene,                                        ■

                  I’ve never seen Armond Budish in the building. This guy’s a county leader, and I’ve
                  never seen him in the jail. You’re running a business, and you’re getting called to the
                  carpet, wouldn’t you say, “I’m going to go over there. I want full access. I want to see
                  for myself what’s going on. I want to know the truth.”

           39.    By May 22,2018, the County Council wanted the truth. But truth was inconvenient—

          personally, commercially, and politically—for Defendants, and they wielded power of state

          law. So when Nurse Brack spoke truth, they abused their power and retaliated against him—

           solely, as their own writings confirm, for the content of his protected speech.

                        Nurse Brack endures homophobic discrimination in the workplace.

           40.     Nurse Brack’s ordeal began long before his removal. As MetroHealth’s Nursing Supervisor,

                                              I&9t6703PNarfing^MarbteHari6il®.NCTH6f shared an office

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 153 of 191. PageID #: 374




          and had an effective working relationship. But Nurse Harris resigned in 2017 because Defendant

          Mills is notoriously homophobic, and Nurse Harris is gay.

          41.     Mills frequently made homophobic comments in the workplace about Nurse Brack. In one

          instance, Mills asked Sheriff’s Department Fiscal Officer Donna Kaleal if Nurse Brack and Nurse

          Harris were lovers. When she stared at him in confusion. Mills elaborated: “They’re fucking

          faggots."                                                                                            '

          42.      On another instance, Mills stated‘T hate those fucking faggots up in medical.”

          43.      Mills’s homophobic bigotry was “widespread,” as the County’s Agency of Inspector General

          (“AIG”) concluded after “interviewing seventeen witnesses and reviewing numerous documents.”

          The AIG found “sufficient evidence to indicate Mills likely made discriminatoiy comments

          regarding Marcus Hanis’[s] and Gary Brack’s perceived sexual orientation; and was not

          sufficiently compliant with the County’s continuing commitment to diversity"5

          44.      Even after Nurse Harris resigned and retained an attorney, Nurse Brack remained, fighting

          an uphill, one-man battle to protect the nurses, officers, and inmates in his care.

                              Nurse Brack endures Mills’s interference with medical care.

          45.       Defendant Mills had no formal role in administering the County’s medical-services contract

          with MetroHealth, but his mandate from Budish prevented pushback when he interfered. As Mills

          was wont to declare, unchallenged, “I run the jail.” Mills issued operational directives and attended

           monthly sheriffs’ meetings, where he bragged about how the Corrections Center was underbudget.

      ■    46.     As Nurse Brack repeatedly warned, those savings were achieved by dangerous staff cuts that

          left nurses unprotected. By understaffing corrections officers, Mills created “red zones” on floors

          where inmates had to remain locked in their cells for up to 27 hours at a time. The noun became a



        5 County Inspector General’s Report of Investigation Pec. 31,2018) (“AIG Report”) (attached as Ex. 1) at 1
         (boldface italics in original). Mills refused to cooperate with the investigation. Id. (‘Despite numerous requests
  Electron!^                                      4® WOTOWtfthitbarAiQ? Mills BSSfidtiddrffilsdK).

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 154 of 191. PageID #: 375




         verb: to be “red-zoned” was a feature of County incarceration, and inmates invented complaints to

         get to Nurse Brack’s clinic, telling nurses that they “just wanted to get out of that cell.”

         47.     One night, when Nurse Brack was working late, his night nurses received 30 complaints of

         “chest pain” from inmates on the same floor—an understaffed “red zone” where inmates had been

         confined to their cells for nearly 24 hours. Nurse Brack raised these concerns with Mills—it was

         then that Mills told “Nurse Brack” to stay in his “lane," and out of Mills’s domain.

         48.      Nurse Brack had also reported to Mills deficiencies in mental-health treatment In 2017,

         Mills excluded medical staff from participating in “administrative segregation” rounds to a special

          Corrections Center floor for inmates suffering from mental illness. As Nurse Brack explained, he

         maintains continuing-education certifications in correctional healthcare, and best practices require

          adequate medical staffing to address behavioral issues. But Mills smirked. Mills had never attended

          any of the correctional-healthcare conferences, but again, as he reiterated, “I run the jail.”

          49.     Budish’s mandate gave Mills virtual impunity, and Mills disregarded with contempt concerns.

          raised by County and MetroHealth officials alike. In one instance, an inmate had smuggled an extra

          bologna sandwich to his cell, and, when apprehended, threw the sandwich at an officer. The officers’

          response to the indignity was savage. After cuffing the inmate, officers smashed his face so violently

          into the ground that his front teeth came out his nose, placed him in a restraint chair, and jammed a

          mask over his broken face to conceal their assault.

          50.     Mills’s officers refused to let nursing staff remove the mask to assess the inmate’s injuries,

          but a night nurse saw the masked man and requested medical evaluation. Mills’s security supervisor

          refused: “he wants to try and hit one of my officers—be can sit the fuck there for hours.”

          51.     So the night-shift nurse called Nurse Brack at home, reporting a serious medical emergency.

          Nurse Brack called the staff sergeant in charge and demanded a medical evaluation, but the County


  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
               Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 155 of 191. PageID #: 376




              waited another half-hour before transporting the man to medical. The mask was lifted, EMS was

      •       called, and MetroHealth had to reconstruct a face.

              52.    Mills’s coverup began immediately. A monthly sheriffs’ meeting was scheduled for the next

              day, at which Mills was, as usual, in attendance. So were Nurse Brack and MetroHealth’s Medical

              Director, Dr. Tailman, who expressed concern about the incident. But Mills knew his loyalty to

              Budish earned him protection.

              53.     Mills smiled at the jail’s then-Warden, Eric Ivey, who was later indicted for instructing

              officers to turn body-cameras off, and lied through his teeth about the inmate who had been beaten:

              “I reviewed the situation and the officers used appropriate force to the threat of what the inmate

          ■   was using.” When Dr. Tallman asked to view security footage, Mills refused: <CI already reviewed it—

              nothing was done wrong.”

              54.     This concerned Sheriff Pinkney, who said hewould follow up. But when he did, the security

              and body-camera footage had somehow “disappeared.” Mills had pure contempt for the sheriff,

              even on matters as serious as violent misconduct by corrections officers. "With Budish’s blessing, and

  ■           Ivey’s assistance. Mills “ran the jail,” and acted with impunity.

                                         MetroHealth restrains Nurse Brack’s speech.

              55.     By May 2018, healthcare at the County jails was in a state of crisis. Mills had ignored

              repeated warnings from Nurse Brack, and blocked nurse hiring until the situation grew untenable.

              Mills was forced to issue a “mission-critical request” to the Council for nurse staffing, so the Public

              Safety Committee convened a hearing to address it, summoning Mills and MetroHealth

              administrators to “explain how we had gotten to that point.”

              56.     MetroHealth had designated Dr. Tailman to attend, and though Dr. Tailman declined on the

              basis of a scheduling conflict, he worked with Nurse Brack to prepare testimony. The night before


  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 156 of 191. PageID #: 377




            the hearing, they exchanged emails about the hearing, and sent an outline of planned remarks to


            Defendant Platten.                                       1

            57.    Before the hearing, however, Platten instructed Nurse Brack not to criticize the County, and

            directed him not to speak without her advance permission. She did so as his supervisor, effecting

            MettoHealth’s policy to prohibit employees from criticizing the County.

            58.     As MetroHealth memorialized in a notice of supposed violations, Platten “had specified to

            Nurse Brack that it was Platten’s role to speak on behalf of MetroHealth at the meeting, and Nurse

            Brack’s role was to help with technical operational questions.” She directed Nurse Brack that if he

            did speak at the meeting he needed to do so diplomatically, and forbade him from saying anything

            that would damage MettoHealth’s relationship with Cuyahoga County.

            59.     A reasonable employee in Nurse Brack’s position would have been chilled by Platten’s

            orders from criticizing County employees, exposing County malfeasance, or otherwise engaging in

            protected speech.

        '   60.     But Nurse Brack was made of stronger stuff.

                                        Nurse Brack engages in protected speech.

            61.     At the May 22 Council hearing, Mills had denied any involvement in nurse-staffing issues.

            He also claimed that the nurse-staffing crisis was purely fiscal—the County needed more money.

            Chairman Michael Gallagher asked Mills why the issue had suddenly become “mission-critical,” and

            asked Mills if there were other causes—if, for example, “the folks that are working in the jail, the

            RNs, the LPMs, medical staff to doctors, Chief Medical Executive, do they have concerns and do

            they express those concerns to you?" But Mills demurred, falsely claiming ignorance. “I’m not

            directly related to this, so they don’t come to me and talk; they go through their diain of command.”

.           62.     So Chairman Gallagher pressed the point, asking Mills; “so you think the relationship with

             the staff is OK?” Mills said “Yes.” Gallagher’s skepticism was evident (“If you’re not willing to
    Electronically Filed 06/12/2019 17:52/ / CV 19 916707/Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 157 of 191. PageID #: 378




         answer that’s fine because I’ll find out.and, noting Dr. Tallman’s absence, he sought someone

         with direct knowledge.

         63.      Defendant Flatten promptly introduced herself and Nurse Brack, but Chairman Gallagher

         skipped her, asking Nurse Brack directly about staff relations. Nurse Brack truthfully explained that

         Mills had obstructed nurse hiring, and that relationships with him were not good. As Chairman

         Gallagher summarized, “you’re saying it’s not necessarily a dollar figure that’s part of the problem?”

         Nurse Brack acknowledged that pay issues were important, but emphasized communication issues

         and prior fruitless attempts to address issues that had been repeatedly reported to Mills.

         64.      Mills, Nurse Brack explained, involved himself in monthly sheriffs meetings about medical

         operations, had received complaints about issues affecting the provision of medical care, and made

         decisions that compromised inmate healthcare without consulting medical staff.

          65.     When Chairman Gallagher asked Mills if he had blocked nurse hiring. Mills denied itAnd

         Flatten, who repeatedly interjected to minimize Mills’s role, promptly backed him up with an empty

         formalism. She didn’t interact with Mills, she said, because "he doesn’t have management over the

         medical staff,” and by contract, the sheriff was responsible for MetroHealth’s provision of medical

          services at the jail.                         ■

          66.      Councilwoman Yvonne Conwell pressed Mills, however, on his involvement with medical

          services. Mills claimed, again, that he was uninvolved with medical staffing, but admitted his

          responsibility for jail operations. So Councilwoman Conwell asked Nurse Brack to approach the

   ,      microphone and describe relations with Mills regarding operations and security.

          67.      Nurse Brack reiterated truthfully that relations with Sheriff Pinkney were excellent, but

          Mills’s interference was problematic, and Mills exercised improper authority over medical services

          that compromised health and safety at the jail The problem, Nurse Brack explained, was that Mills

           had no respect for the Sheriffs duly appointed role:
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 158 of 191. PageID #: 379




                 Part of that, and this is my personal opinion, but the level of disrespect I see in these
                 meetings by Ken Mills to the sheriff, the eye-rolling, the body language, the body
                 movements, I’ve never, in my professional career witnessed that. I think that there’s
                 a total disrespect for the sheriff’s position within the correctional center, honestly.

                       The County retaliates against Nurse Brack for Ms protected speech.

         68.     On May 23,2018, the day after the Council hearing. Defendant Budish and his chief of staff

         Earl Leiken drove to MetroHealth for an in-person meeting about Nurse Brack. They met with

         Defendants Boutros arid Flatten and demanded that Nurse Brack be terminated.

         •69.,   Defendants were motivated to retaliate againstNurse Brack for the content of his protected

         speech. As MetroHealth confirmed in writing, the County immediately requested that Nurse Brack

         be removed from his role at County Corrections. On May 25,2018, three days after the hearing,

         Defendant Boutros wrote a simpering email to affirm his compliance with Budish’s demand:

                 Executive Bpdish,

                 Thank you for meeting with us this past Wednesday to discuss the jail medical
                 program. As we discussed, MetroHealth is committed to our partnership with
                 Cuyahoga County in providing the highest quality medical services at the main
                 corrections center and it’s regional facilities....

                  As per your request for MetroHealth to immediately remove our Nurse Supervisor             '
                  employee from the jail clinic, we have made the adjustment to our staffing model and
                  as of May 28,2018 the employee will no longer provide services at the jail clinic
                  Thank you, Armond. Again, we are committed to our partnership and look forward
                  to continuing to work together.

                  Regards,
                  Akram6

         70.     On May 25,2018, two days after Budish and Mills drove to MetroHealth to demand Nurse

         Brack’s removal, MetroHealth complied. Nurse Brack was stripped by that government entity of his

         management position and placed on administrative leave.7



         6 Boutros email to Budish, Pinckey, Leiken, and Platten (May 25,2018) (attached as Ex. 2).
      7 MetroHealth demanded that Nurse Brack select one of two demotions before June 2,2018, but when
      informed that Nurse Brack had been requested to provide an FBI interview, abandoned the ultimatum and
  ElectronPcWi^^^^^^^V 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 159 of 191. PageID #: 380




          71.      And, the County claimed—falsely, insofar as it ignored the Constitution—that it was

          required   to comply with the County’s demand as “a contracted service provider.”8 9
                                                                                             MetroHealth

          candidly admitted its motive in targeting Nurse Brack’s protected speech: it had caused “immediate

          damage to MetroHealth’s relationship with Cuyahoga County,” and required “immediate attention

          and renewed commitments from members of MetroHealth’s executive leadership.”

          72.      In a two-page, single-spaced memorandum to supplement Defendant Boutros’s email to

          Budish and assuage MetroHealth’s profitable client, MetroHealth set out in no uncertain terms its

           retaliatory motive for removing Nurse Brack from the jail. Nurse Brack was still on leave, but

           MetroHealth summoned him to a meeting with its labor lawyer, Emily Fiftal, and two other senior

           administrators, and required to sign the putative notice of employment violations (the “Removal

           Memorandum”).’                                                        ■

           73.     The Removal Memorandum opened with a ‘Description of violation,” and confirmed that

           MetroHealth removed Nurse Brack for his protected speech at the May 22, 2018 Council meeting.

           In black letters, it confirmed every element of Nurse Brack’s First Amendment retaliation claim.

           74. .     First, the Removal Memorandum confirmed that Nurse Brack spoke in his personal capacity

           and not in the ordinary scope of his duties. “In a scenario that Mr. Brack does not generally

           encounter in the ordinary scope of his duties,” it opened, “Mr. Brack’s very negative comments

           about MetroHealth’s relationship with the County were outside the scope of his role and should

           have been handled through appropriate MetroHealth leadership and media relations."10



           8 Removal Memorandum (June 4,2018) (attached as Ex. 3) at 1.
           9 Id.                                            '
            ,0 This resolves any issue under Ganeiti v. Ceballos, 547 U.S. 410 (2006) and Low v. Franks, 134 S.Ct. 2369
            (2014) as to whether Nurse Brack’s speech was protected against retaliation. See Mayhew v. Town ofSmyrna,
            Tennessee, 856 F.3d 456, 464 (6th Cir. 2017) (“Although Canetti carves out an exception to First Amendment
            protection for speech that ‘owes its existence to a public employee’s professional responsibilities,’ this
            exception ‘must be read narrowly as speech that an employee made in furtherance of the ordinary
            responsibilities of his employment.’ Or, in Lands words, ‘die critical question under Gamtfi is whether the
  Electroni9pB9<S>ilsrf:Sfi£li3/kSdfidliBiSaaiily''@diMtfi4§?^e^cffiafl.fiffigti^lSd1AlHufi^§il4Wi&h4^il: merely concerns


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 160 of 191. PageID #: 381




         75.      Second, it confirmed that Nurse Brack spoke on a matter of public concern—his knowledge

          of mismanagement and obstruction by Mills, and his disrespect for officials charged with vital public

          functions.'1 “In a public meeting of the Cuyahoga County Council Public Safety and Justice Affairs

          Committee,” it proceeded, “Mr. Brack was asked to describe the relationship between MetroHealth

          and Cuyahoga County regarding the clinical operations at County Corrections.” Criticism of official

          conduct and unauthorized action by public officials, particularly involving matters of health and

          safety, is quintessentially of public concern, and the County Council was specifically interested in the

          subjective character of the relationship between County officials and nursing staff, because it

          affected nurse-hiring, retention, and clinical operations generally. But the Removal Memorandum

          faulted Nurse Brack for providing that very information—for noting that Mills threw his weight

          around in meetings where he lacked proper authority, and for “using highly negative and subjective

          terms” to characterize Mills’s conduct in the discharge of his official responsibilities. And it was

          signed by a lawyer for a public healthcare provider who should have known that “When an

          institution oversees some aspect of public safety, the correct operation of that institution is a matter

          of public concern,” and “the interest in public safety outweighs the state’s interest in conducting its

          affairs collegially.’”2

          76.      Third, the Removal Memorandum confirmed retaliatory motivation, both on the County’s

          part, and on MetxoHealth’s. The County’s problem was that Nurse Brack’s criticisms were

          “personally offensive” to Mills, and Budish “immediately requested” his removal. MetroHealth’s




          those duties.’”) (cleaned up; citations omitted); see also Allard v. Michigan House ofRepresentatives, 200 F. Supp. 3d
          703,709-10 (WJD. Mich. 2016) (speech was made in personal capacity because it “accusfed] ... supervisors
          of malfeasance.”).
       '1 Mills was later indicted for the lies Nurse Brack exposed, but the First Amendment does not “limit reports
       of wrongdoing to illegal acts, for a public concern includes any matter of political, social, or other concern to
       the community.” Mayhew, 856 F.3d at 469 (cleaned up). This includes “mismanagement by public employees.”
       Handy-Clay v. City ofMemphis, Tenn., 695 F3d 531,544 (6th Gr. 2012).
  Electronic^™                                             ZWirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 161 of 191. PageID #: 382




         problem was reputational and financial: Nurse Brack’s truthful public testimony harmed

         MetroHealth’s relationship with Budish, its “reputation” and “key relationships” and required

         remedial attention to preserve a profitable contract Indeed, for that very reason, Nurse Brack had

         been specifically “coached” by Flatten, who unconstitutionally forbade him from criticizing the

         County, even as she tried to ensure he was to have no substantive speaking role, and instructed him

          to alter his truthful testimony about misconduct to be “diplomatic.”

          77.     County Communications Director Mary Louise Madigan confirmed to media that the

          County requested Nurse Brack be replaced and did so in retaliation for his truthful speech.

          78.    Those commitments are public record. These public officials were operating with such

          impunity that they frankly disclosed and confirmed in writing that they were retaliating against Nurse             •

          Brack for his protected speech on May 22,2019.

          79.     Nurse Brack asked who at the County demanded his removal, but MetroHealth’s attorney

          for labor relations, Emily Fiftal, refused to tell him, saying “I don’t know that we have to tell you

          nor do we at this point want to tell you.” But Budish’s role was no great secret.

                                  The County’s culture of retaliation is well known.

          80.     The swift and vindictive backlash against Nurse Brack was consistent with the the County's

          culture of retaliation. Budish’s desire to avoid embarrassment was well-known, as was his solicitude

          for Mills. In but one example, in December 2018, when Sherriff Pinkney was asked to testify before

          the Council about who at the County had reached out to an unbid vendor, Naph Care, to explore

          privatization options for medical care at the Corrections Center, Pinkney falsely disclaimed

          knowledge. He knew it was Mills, but feared Budish.                                                            ,

          81.     Afterwards, Pinkney explained to Nurse Brack that he was worried Budish would be “ticked

          off’ if he identified Mills. Budish had specifically instructed Pinkney to be “politically correct,” and

          Pinkney knew Budish would retaliate if Pinkney’s testimony embarrassed Budish or Mills, telling            •
  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 162 of 191. PageID #: 383




           Nurse Brack, "I talked with Budish and I can’t just throw Mills under the bus to humiliate Budish.”

           The sheriff had frequently voiced his dislike for Mills to Nurse Brack, but said he was powerless to

           correct Mills’s interference because of Budish.

                                   Other public employees protest Nurse Brack’s removal.

           82.     Two days later, on June 6, 2018, several of Nurse Brack’s colleagues at the VA (where he

           worked part-time) drafted and sent Budish a heartfelt “Letter of Support” protesting the County’s

           retaliation against Nurse Brack. His colleagues expressed “disappointment and concern regarding
                                                                      \       *
   .       the County’s response to Gary Brack after the Public Safety and Justice Affairs Meeting,” and

           insisted that the County make amends. The VA nurses found it “distressing’’ that the County treated

           Nurse Brack’s warnings as evidence of a lack of trust As a nurse, they explained, Nurse Brack was

           ethically obligated to speak up about issues that might harm his patients, and “morally obligated to

           report problems.”

           83.     Nurse Brack “championed courage and brought clarity to problems the jail is facing where

           others could not or would not take that risk,” the letter explained. “We insist that Cuyahoga County

           not promote a culture of fear while claiming to want trust”

       ■                       '    MetroHcalth terminates Nurse Brack’s employment.

           84.     Nures Brack remained in limbo on administrative leave as he was subpoenaed to testify in

           state and federal criminal investigations involving official malfeasance at the jail On June 29,2018,

           the undersigned counsel informed MetroHcalth of Nurse Brack’s claims for First Amendment

           retaliation and workplace discrimination' and requested MetroHcalth take no further action against

           Nurse Brack, warning that holding his discharge over his head, particularly while he was asked to

           provide investigators with information about his employment, amounted to further retaliation.

            85.    On July 10, 2018, MetroHealth’s general counsel Laura McBride responded, stating that

           MetroHcalth would be terminating Nurse Brack’s paid leave if he did not accept other non-director
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 163 of 191. PageID #: 384




                                  I

         roles (or serve as a staff nurse) while he explored options. None of the roles MetroHealth offered

         were equivalent to his previous director-level responsibilities.

         86.     By letter dated August 29,2018, MetroHealth terminated Nurse Brack’s employment.

                                                 ■ Claim 1
                          Conspiracyto violate Civil Rights Under42 u.S.C. § 1983
          ,                             (against all Defendants)

         1.      Plaintiff incorporates all previous allegations.

         2.      Defendants’ acts detailed above constitute a conspiracy to violate Nurse Brack’s

         constitutional rights.

         3.    . Defendants came to a mutual agreement and understanding to remove Nurse Brack from his

         position in retaliation for his protected speech. In furtherance of this conspiracy. Defendants

         undertook the acts detailed above, which would not have been undertaken without the agreement.

         Those included removing Nurse Brack from his role in the jail and then constructively discharging

         him through threatened demotion.

         4.      Nurse Brack’s constitutional rights were violated as a result of this conspiracy, causing him

         irreparable harm.

         5.      As a direct and proximate result of Defendants' unlawful activity, Plaintiff has suffered and

         continues to suffer economic and non-economic damages for which Defendants are liable.

         6.      Defendants acts were willful, egregious, malicious, and worthy of substantial sanction to

         punish and deter them and others from engaging in this type of unlawful conduct.

                                •                 Claim 2
                             First Amendment Retaliation Under 42 U.S. C. § 1983
                                         (against All Defendants)
         87.      Plaintiff incorporates all previous allegations.

         88.     Nurse Brack was a public employee who engaged in protected activity by providing internal

           reports of wrongdoing and public testimony before the County Council, and providing testimony to
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 164 of 191. PageID #: 385




          federal and state investigators, on matters of public concern when that speech was not part of his

          ordinary job duties. In speaking out, Nurse Brack engaged in constitutionally protected activity

          under the First and Fourteenth Amendments.

          89.     Defendants knew Nurse Brack had engaged in protected speech, but took adverse actions

          against him, including making caustic remarks and expressing hatred in the workplace, creating and

          circulating a notice of putative employment violations, and constructively discharging him.

          90.     Nurse Brack’s First Amendment-protected speech was a substantial or motivating factor in

          the adverse actions he suffered at Defendants’ hands.                                          ■

          91.     Defendants lack any countervailing interest that outweighs Nurse Brack’s interest in

          speaking out on the above-mentioned matters, or the public’s interest in knowing about

          mismanagement at the County jail.

          92.      The contours of Nurse Brack’s rights to speak on matters of public concern as a private

          citizen were sufficiently clearly established at the time he exercised them to apprise Defendants that

          retaliating against him for exercising those rights was unlawful.                          '

          93.      Defendants retaliated against Nurse Brack under color of state law. Budish retaliated against

          Nurse Brack by demanding that MetroHealth remove him from his position at the jail.”

          MetroHealth, Boutros, and Flatten retaliated against Nurse Brack by doing Budish’s bidding as

          described above.                                                            '

          94.      Mills spurred Budish to retaliate.

          95.      As a direct and proximate result of Defendants’ retaliation. Nurse Brack has suffered and

          will continue to suffer economic and non-economic damages for which Defendants arc liable.




         13 See Lany t>. PowerM, 148 F.Supp.3d 584 (E.D. Mich. 2015) (“the substance of the plaintiff’s retaliatory
         harassment allegations present entirely free-standing claims for relief that would be actionable against
  Electroni?8I^Al4dn^yfe^9VT?i:fehe/l©^pital9Wa0Haa3uit^nra®BwbHslti’i?efirii«irf<ffiLs4l6dmmendation. ’’).

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 165 of 191. PageID #: 386




         including, but not limited to, pain and suffering emotional distress, inconvenience, the loss of salary,

         wages, and benefits, and other terms, privileges, and conditions of employment.

         96.     Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

         substantial sanction to punish and deter them and others from adopting such unlawful policies,

                                                Claims
                             Local-Government Liability for First Amendment
                                    Retaliation Under 42 U.S.C. § 1983
                                    (AGAINST THE COUNTY AND METRO HEALTH)

         97.     Plaintiff incorporates all previous allegations.                                                 .

         98.     Defendants Budish, Mills, Boutros, and Flatten arc or were sufficiently empowered public

         officials that their acts constitute the customs, policies, and practices of the County and

         MetroHcalth, respectively. By creating and accepting memoranda that purported to justify retaliation

         against Nurse Brack for criticizing mismanagement and malfeasance by Mills, Defendants             ,

         implemented and ratified a policy of retaliating against employees who criticize County

         administrators.

         99.     As a direct and proximate result of this unconstitutional policy, Nurse Brack has suffered

         and will continue to suffer economic and non-economic damages for which the County and

         MetroHealth are liable, including but not limited to, pain and suffering emotional distress,

         inconvenience, the loss of salary, wages, and benefits, and other terms, privileges, and conditions of

         employment

                                              Claim 4
                    Unlawful First Amendment Prior Restraint Under 42 U.S.C. § 1983
                            (against MetroHealth, Boutros, and Flatten)
          100.   Plaintiff incorporates all previous allegations.

          101.    MetroHealth, through its sufficiently empowered policymakers, imposed and ratified orders

          prohibiting Nurse Brack from responding honestly to questions from legislators if his responses

  Electron^                                                                                            Boutros,

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 166 of 191. PageID #: 387




         and Flatten purported to require Nurse Brack to seek permission before speaking, and forbade him


         from criticizing the County.

         102.    As a direct and proximate result of these Defendants’ prior restraints on Nurse Brack, he has

         suffered and -will continue to suffer economic and non-economic damages in an amount to be

         determined at trial.

         103.    Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

         substantial sanction to punish and deter them and others from adopting such unlawful policies.

                                               Claims
                 Locai.-Government liability for Prior Restraint Under 42 U.S.C. § 1983
                                                (AGAINST METROHEALTH)

          104.    Plaintiff incorporates all previous allegations.

          105.    Defendants Budish, Mills, Boutros, and Flatten are or were sufficiently empowered public

          officials that their acts constitute the customs, policies, and practices of the County and

          MetroHealfh, respectively. By memorializing Flatten's directives through counsel, and retaliating

          against Nurse Brack for violating them, MetroHealth ratified a policy of imposing advance

          restrictions on employee criticisms of County malfeasance, effecting a prior restraint on protected

          public-employee speech.

          106.   As a direct and proximate result of this unconstitutional policy, Nurse Brack has suffered

          and will continue to suffer economic and non-economic damages for which Defendants are liable,

          including, but not limited to, pain and suffering, emotional distress, inconvenience; the loss of salary,

          wages, and benefits, and other terms, privileges, and conditions of employment.

          107.    Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

          substantial sanction to punish and deter them and others from adopting such unlawful policies.




  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1                      ■

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
             Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 167 of 191. PageID #: 388




                                                 Claims
            Civil Liability for Criminal Acts Under Ohio Law—Interfering with Civil Rights
                                       UNDER R.C. 2307.60 AND 2921.45
                                          (AGAINST ALL INDIVIDUAL DEFENDANTS)

            108.    Plaintiff incorporates all previous allegations.

            109.    Under R.C. 2921.45 (Interfering with Civil Rights), no public servant, under color of his

            office, employment, or authority, shall knowingly deprive, or conspire or attempt to deprive any

            person of a constitutional or statutory right. This provision carries a criminal penalty.

            110.    Under R.C, 2307.60 (Civil Liability for Criminal Acts), anyone injured in person or property

            by a criminal act may recover full damages in a civil action.   '

            111.    The individual defendants are public servants. Under color of their office, employment, or

            authority, each knowingly deprived Nurse Brack of his constitutional and statutory rights as detailed

            above, including his right to be free from retaliation for speaking on matters of public concern as a

            private citizen.

             112     Asa direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

             continue to suffer economic and non-economic damages for which Defendants are liable, including,

 .           but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

             and benefits, and other terms, privileges, and conditions of employment

             113.    Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

             sanction to punish and deter them and others from engaging in this type of unlawful conduct

                                                   Claim?     '
             Civil Liability for Criminal acts Under Ohio Law—Complicity under R.C. 2307.60
               and 2923.03 to Interfere with Civil and statutory Rights Under R.C. 2921.45
                                    (against all individual Defendants)

             114.    Plaintiff incorporates all previous allegations.

             115.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

              the commission of an offense, shall do any of the following.
     Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 168 of 191. PageID #: 389




                   (1) Solicit or procure another to commit the offense;

                   (2) Aid or abet another in committing the offense;                    .                ■
     I
                   (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                      Revised Code;

                   (4) Cause an innocent or irresponsible person to commit the offense.

         116.      This provision carries a criminal penalty.

         117.      Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

         damages in a civil action.                                                                           .

         118.      Defendants were engaged in complicity to interfere with Nurse Brack’s civil and statutory

         rights.

         119.      Asa direct arid proximate result of this unlawful conduct. Nurse Brack has suffered and will

         continue to suffer economic and non-economic damages for which Defendants are liable, including,

         but not limited to, pain and suffering, the loss of salary, wages, and benefits, and other terms,

         privileges, and conditions of employment.

         120.      Defendants’, acts were wanton, willful, egregious, malicious, and worthy of substantial

         sanction to punish and deter them and others from engaging in this type of unlawfid conduct.

                                                   Claim 8
                 Civil Liability for Criminal Acts Under Ohio Law—Obstructing Official
                                        business UNDER R.C. 2921.31 AND 2307.60
                                (against Defendants Budish, Mills, and Boutros)                                   ,

         121.      Plaintiffincorporates all previous allegations.

         122.      Under R.C. 2921.31, it is unlawful “to prevent, obstruct, or delay the performance by a

         public official of any authorized act within the public official’s official capacity, shall do any act that

         hampers or impedes a public official in the performance of the public official’s lawful duties.”

          123.     Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

  Electroni^WWdW^0W?R;52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 169 of 191. PageID #: 390




         124.     Defendants Mills and Budish intentionally interfered with Nurse Brack’s discharge of his

         duties as interim director of ambulatory care, including by intentionally understaffing corrections

          officers, interfering with nurse hiring, and demanding (and in Mills’s case causing Budish to demand)

          that MetroHealth remove Nurse Brack from those responsibilities for criticizing Defendant Mills.

          125.    As a direct and proximate result of this unlawful conduct. Nurse Brack has suffered and will

          continue to suffer economic and non-economic damages for which Defendants are liable, including,

          but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

          and benefits, and other terms, privileges, and conditions of employment,

          126.    Defendants' acts were wanton, willful, egregious, malicious, and worthy of substantial

          sanction to punish and deter them and others from engaging in this type of unlawful conduct.

                                                  Claim 9
           Civil Liability for Criminal Acts Under Ohio Law—Complicity under R.C. 2307.60
                      AND 2923.03 TO OBSTRUCT OFFICIAL BUSINESS UNDER R.C. 2921.31
     ■                            (against all individual Defendants)     «

          127.    Plaintiff incorporates all previous allegations.

          128.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

          the commission of an offense, shall do any of the following.

                  (1) Solicit or procure another to commit the offense;    ’

                  (2) Aid or abet another in committing the offense;           x

                  (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                      Revised Code;

                  (4) Cause an innocent or irresponsible person to commit the offense.

          129.    This provision carries a criminal penalty.

          130.    Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

          damages in a civil action.

  ElectronilSly

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 170 of 191. PageID #: 391




         132.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

         continue to suffer economic and non-economic damages for which Defendants are liable, including,

         but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

         and benefits, and other terms, privileges, and conditions of employment

         133.     Defendants’acts were wanton, willful, egregious, malicious, and worthy of substantial .

         sanction to punish and deter them and others from engaging in this type of unlawful conduct.

                                                 Claim 10                       .
                                          (ALTERNATIVE CLAIM)
                 Civil Liability for Criminal Acts Under Ohio Law—Retaliation because
                                       PUBLIC SERVANT DISCHARGED HIS DUTIES
                                           UNDER R.C. 2307.60 AND 2921.05
                                            (Against all Defendants)      .

         134.     Plaintiff incorporates all previous allegations.

         135.     Under R.C. 2921.05, no person, purposely and by unlawful threat of harm to any person or

         property, shall retaliate against a public servant because the public servant discharged his duties. The

         provision carries a criminal penalty.

          136.    Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

          damages in a civil action.

          137.    If the Court determines that Nurse Brack’s speech was in thecourse of discharging his

          duties and not speaking in his capacity as a citizen—which it should not, then Defendants retaliated

          against Nurse Brack for discharging his duties.                             ■

          138.    This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

          and ordering and/or constructively terminating and then terminating Nurse Brack.

          139.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

          continue to suffer economic and non-economic damages for which Defendants arc liable, including,

          but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

  Electroni^f^lR^fW4B^Otb^'®82n(s/0frii^ipa®a' i(fittBft5iBttsfiMpldyi2®i£11CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 171 of 191. PageID #: 392




         140.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

         sanction to punish and deter them and others from engaging in this type of unlawful conduct.

                                                   Claim 11
                                            (ALTERNATIVE CLAIM)
                   Civil Liability for Criminal Acts under Ohio Law—Complicity Under
                 R.C. 2307.60 AND 2921.05 TO RETALIATION BECAUSE PUBLIC SERVANT DISCHARGED
                                                         HIS DUTIES
                                               (Against all Defendants)

         141.     Plaintiff incorporates all previous allegations.

          142.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

         the commission of an offense, shall do any of the following.

                  (1) Solicit or procure another to commit the offense;

                  (2) Aid or abet another in committing the offense;

                   (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                      Revised Code;

                   (4) Cause an innocent or irresponsible person to commit the offense.

          143.    This provision carries a criminal penalty.

          144.     Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

          damages in a civil action.

          145.     If the Court determines that Nurse Brack’s speech was in the course of discharging his

          duties and not speaking in his capacity as a citizen—which it should not, then Defendants were

          engaged in complicity to retaliate because a public servant was discharging his duties.

          146.    This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

  I       and ordering and/or constructively terminating and then terminating Nurse Brack.

          147.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

          continue to suffer economic and non-economic damages for which Defendants are liable, including.

  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 172 of 191. PageID #: 393




                                                                                      1




 ■          but not limited to-, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

            and benefits, and other terms, privileges, and conditions of employment.

             148.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

             sanction to punish and deter them and others from engaging in this type of unlawful conduct.

                                                     Claim 12
                                             (ALTERNATIVE CLAIM)
                                  Wrongful Discharge in Violation or Public Policy
                                             (Against MetroHealth)

             149.     Plaintiff incorporates all previous allegations.

             150.     Clear public policies exist regarding protecting those in government custody from

             foreseeable harm, permitting County Council to gather facts and receive information regarding its

             areas of legislative and oversight responsibility, providing adequate medical care to inmates, and

             related policies.

             151.     Nurse Brack’s dismissal was motivated by his raising the alarm about the manifest dangers of

             the jail mismanagement under Mills. If the Court determines that Nurse Brack was not protected by

             any of the causes of action above, dismissing or constructively discharging an employee under the

             circumstances described above would jeopardize each of those public policies.

             152.     MetroHealth had no legitimate business justification for constructively discharging Nurse

             Brack.                                                                                    •

             153.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

             continue to suffer economic and non-economic damages for which MetroHealth is liable, including,

             but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

             and benefits, and other terms, privileges, and conditions of employment.

             154.     Defendant’s acts were wanton, willful, egregious, malicious, and worthy of substantial

             sanction to punish and deter them and others from engaging in this type of unlawful conduct

     Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 173 of 191. PageID #: 394




                                                Claim 13
                                        (ALTERNATIVE CLAIM)
                         Civil Conspiracy™ Wrongfully Terminate Nurse Brack
                           (against Defendants Budish, Mills, and the County)

         155.    Plaintiff incorporates all previous allegations.

         156.    Defendants Budish, Mills, and the County maliciously worked together with MetroHealth to

         effectuate Nurse Brack’s wrongful termination in violation of public policy.

         157.    As described above, one or more Defendants committed overt acts in furtherance of the

         conspiracy acting purposefully without reasonable or lawful excuse.

          158.   As a direct and proximate result of Defendants’ unlawful conduct. Nurse Brack has suffered

         and will continue to suffer economic and non-economic damages for with these Defendants are '

         liable, including, but not limited to, pain and suffering, emotional distress, inconvenience, loss of

          salary, wages, and benefits, and other privileges and conditions of employment.

          159.   Defendants’ acts were willful, egregious, malicious, and worthy of substantial sanction to

          punish and deter Budish, Mills, and-others from engaging in this type of unlawful conduct.

                                                   Prayer for relief

          For the reasons stated above, Nurse Brack respectfully requests the following relief from the Court:

                 A.      Declare that Defendants’ acts and conduct constitute violations of federal and state
                          law and the United States Constitution;

                 B.      Enter judgment in Plaintiffs favor on all claims for relief;

                 C.      Enjoin Defendants from engaging in First Amendment retaliation or otherwise
                         encroaching on civil and constitutional rights;

                 D.      Award Plaintiff full compensatory damages, economic and non-economic, including,
                         but not limited to, damages for backpay, front pay, pain and suffering, mental
                         anguish, emotional distress, humiliation, and inconvenience that he has suffered and
                         is reasonably certain to suffer in the future;

                  E.     Award Plaintiff punitive damages as appropriate for all intentional and malicious
                          violations of federal and state law and constitutional rights;


  Electronically Fifed 06/12BOra

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 174 of 191. PageID #: 395




                G.      Award Plaintiff his reasonable attorneys’ fees (including expert fees) and all other
                        costs of this suit;                                                     ■

                H.      Award all other relief in law or equity to which Plaintiff is entitled, and that the Court
                        deems equitable just, or proper.

                                                     Jury Demand

                 Plaintiff demands a trial by jury on all issues within this complaint

                                                       Respectfully submitted,

                                                      /r/ Ashlie Case Sletvold___________
                                               ■      Subodh Chandra (0069233)
                                                      Ashlie Case Sletvold (0079477)
                                                      Brian Bardwell (0098423)
                                                      THE CHANDRA LAW FIRM LLC
                                                      The Chandra Law Building          .
                                                      1265 W. 6th St, Suite 400
                                                      Cleveland, OH 44113-1326
                                                      216.578.1700 Phone
                                                      216.578.1800 Fax
                                                      Subodh.Chandra@ChandraLaw.com
                                                      Ashlie.Sletvold@ChandraLaw.com
                                                      Brian.Bardwell@ChandraLaw.com

                                                      Attorneysfor Plaintiff Gary Brack '




 Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 175 of 191. PageID #: 396




                               CUYAHOGA COUNTY
                               AGENCY OF INSPECTOR GENERAL



                                             REPORT OF INVESTIGATION

         CASE NUMBER:                           18-0050-1

         SUBJECT(S) INFO:                .      Kenneth Mills, Former Regional Director of Corrections
         COUNTY DEPARTMENT:                     Cuyahoga County Sheriffs Department

         SOURCE OF REFERRAL:                    Cuyahoga County Human Resources Department
         METHOD OF REFERRAL:                    Email
         INITIATED:                             September 24, 2018
         DATE OF REPORT:                        December 31, 2018 (amended January 8, 2019)


            I. Summary
         The Cuyahoga County (“County’’) Agency of Inspector General (’’AIG“) received notice that
         Regional Director of Corrections Kenneth Mills was potentially engaging in discriminatory
         comments and behavior in the workplace. Following requests from the Law Department and
         Human Resources, the AIG investigated the allegations. Consistent with its requirement to
         avoid interfering with investigations by other government entities, the AIG temporarily
         suspended its proceedings during the pendency of an investigation by the US Marshal's service.

         After interviewing eighteen witnesses and reviewing numerous documents, the AfG is of the
         opinion that there is sufficient evidence to indicate Mills likely made discriminatory
         comments regarding Marcus Harris’ (‘’Harris") and Gary Brack's ("Brack") perceived
         sexual orientation; and was not sufficiently compliant with the County’s continuing’
         commitment to diversity. Despite numerous requests over several weeks that he appear for
         an interview with the AIG, Mills has not done so,

         The AIG investigation confirmed three witnesses who reported first-hand knowledge of Mills'
         discriminatory comments.      Further, other County employees reported as to widespread
         commentary in the workplace regarding similar comments allegedly made by Mills. These
         secondary.reports are given little or no weight as to Mills' personal conduct. Nonetheless, the
         reports by secondary sources are reported because they were widely-disseminated and reflect
         - at minimum - the need for the County to re-double its current efforts to support a Culture of
         Respect. It is also indicative of the need to protect whistleblowers from the fears of retaliation
         for reporting such conduct. The AIG did not find sufficient direct evidence to support claims that
         Mills made anti-semitic comments.

         Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
         cannot recommend corrective action specific to Mills. The AIG, however, recommends that the
         County expand its training and educational efforts that will reinforce the County's commitment to
         supporting a Culture of Respect.


  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
        ......          , m _ ,n, ,                    _ C- A J- MU- 4T4 CUV3C I 41/*                     jrarrnnTtrik
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 176 of 191. PageID #: 397




              Mills, Kenneth
              Report of Investigation                                                                         ■
              18-0050-1
              January 8,2019
              Page 2 of14


                 IL Background
                          A. Cuyahoga County Sheriffs Department

              According to its website the mission of the Sheriff's Department is as follows:

                       Our mission as caretaker of the public's safety is dedicated to maintaining the
                       trust and respect of those we serve by resolutely and aggressively enforcing the
                       law and by committing ourselves to the efficient and effective delivery'of safety
                       services. As agents of the community, we strive to provide appropriate custodial
                       care along with programs that support the physical, spiritual and constitutional
                       needs of individuals committed to our custody. Further, every effort will be made
                       to assist the inmates in our custody to understand and take responsibility for their
                       involvement in the justice system.

               The Department has several divisions - Civil, Law Enforcement and Corrections. The
               County Sheriff is Clifford Pinkney.

                           B. Cuyahoga County Sheriffs Department - Corrections Division

               According to the Corrections webpage, the County Corrections Center ("CCC") is the second
               largest Jail' in the state and is a full-service Jail serving over 26,000 inmates annually.

               During the course of the investigation, AIG staff learned that there are currently three locations.
               Downtown, Euclid, and Bedford. The Downtown Jail, which is the primary facility, consists of two
               high rise buildings housing all levels of security statuses, from maximum security to
               weekenders.

               The CCC operates a full-service Kitchen, Medical Clinic and Pharmacy and provides Social
               Service programing, all managed by a staff of over 700 employees. CCC partners with
               MetroHealth for medical care.

               The CCC is managed by a Regional Director of Corrections, a Warden, three Associate
               Wardens, Facility Services Manager, Mental Health Services Manager, and Health Care
               Services Director. The daily operations are managed by sergeants who oversee Corporals and
               a complement of approximately 550 Corrections Officers.         ’




i



      Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
                   - HEPWiniO 1GuyahQg0i<Se>ii4tftffA<jeflB<¥iTaMr»sttect?iteS»^?WKi
    Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 177 of 191. PageID #: 398




         Mills, Kenneth
         Report of Investigation
         18-0050-1
         January 8, 2019
         Page 3 of 14        .




                      C.    Kenneth Mills

         Kenneth Mills ("Mills") was employed by the County for four years. Mills began working at the
         County in 2014 as Director of Public Safety and Justice. In 2015, he transitioned to Regional
         Director of Corrections where he served until his resignation on November 15, 2018.

         Mills resigned before AIG staff had an opportunity to interview him. Subsequently, AIG staff
         attempted to contact Mills and his legal counsel multiple times - by telephone, regular mail, and
         certified mail. In response, Mills left a voicemail indicating that he needed to consult with legal
         counsel as to whether he would be willing to speak with the AIG. After his voicemail,
         communications were directed only to Mills' legal counsel. However, despite multiple efforts,
         the AIG was not able to interview Mills.

     DATE                          CONTACT TYPE                 NUMBER/EMAIU        NOTES
                                                                ADDRESS
     November 19, 2018             Telephone to Mills' number                        Line ringing - then fast
                                   in personnel file.                                beeping - could not leave
                                                                                   ' a message._________
     November 27, 2018             Telephone to Mills’ number                       'Line ringing - then fast
                                   in personnel file.                                beeping - could not leave
                                                                                     amessage.
     Novembers?, 2018              Regular USPS to Mills’
                                   address in personnel file.


     November 27, 2018             Certified USPS to Mills’                         Return receipt received by
                                   address in personnel file.                       AIG December 11, 2018.

     December 12, 2018             Telephone - Voicemail                            Mills left a voicemail
                                   from Mills.                                      message for IG stating he
                                                                                    needed to discuss AIG
                                                                                    request with attorney.
     December 13, 2018             Telephone to Mills' cell                         AIG obtained Mills' ceil
                                   phone number.                                    phone number and called
                                                                                    to request contact
                                                                                    information for attorney,
     December 13, 2018       Telephone - Message left                               AIG staff left a message
                             for Mills' attorney Kevin                              with Attorney Spellacy's
                              Spellacy at his office.____                           assistant.
      December 13, 2018       Email to Mills’ attorney
                              Kevin Spellacy - requesting
                              interview with Mills no later
                              than December 21, 2018,
      December 13, 2018       Certified USPS to Mills'                              Return receipt received by
                              attorney Kevin Spellacy at                            AIG December 19 or 20,
  ElJetronicaHy Filed 06/12/201^:8^9 Diy^SSil?8)7 /Cnn                             /3fllS<1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 178 of 191. PageID #: 399




         Milts, Kenneth
         Report of Investigation
         18-0050-1
         January 8, 2019
         Page 4 of 14

                                       interview with Mills no later
                                       than December 21,2018.
     December 14, 2018                 Telephone - Voicemail                                Spellacy left a voicemail for
                                       from Mills’ attorney Kevin                           AIG staff returning AIG call.
                                       Spellacy.______ ____
     December 18, 2018                 Telephone - Message left                             AIG staff left a message
                                       for Mills’ attorney Kevin                            with Spellacy's assistant.
                                       Spellacy at his office.

          As of the date of this report, the AIG has received no affirmative or negative response from Mills
          or his attorney regarding its request for an interview with Mills. Accordingly, there is no
          interview of Mills in this report.

                      D. Investigation

                          1, Written and Electronic Documents Reviewed by AIG in the
                                 Course of this Investigation


                                   • . Letter from Gary Brack’s Attorney, Subodh Chandra
                                   • Kenneth Mills Emails from 1/1/18 - 9/20/18
                                   •     Kenneth Mills Emails from 1/1/17-12/31/17
                                   •     Kenneth Mills HR Personnel File, Job Description,' Disciplinary File
                                   •     Cuyahoga County Ethics Code
                                   •     Cuyahoga County Employee Handbook
                                                    I


             .             2. Interview of Gary Brack -May 30,2018

          Prior to this interview, Brack was the interim Nursing Director at the County Jail. Brack was
          employed by MetroHealth but worked with the three County jails: the downtown jail location, the
          Euclid jail location, and the Bedford Heights location. Brack started working with County jails in
          September of 2016, as a Nursing Supervisor. He also took on administrative duties such as
          scheduling and grievances. When Nursing Director, Harris, resigned from his position, Brack
          became the interim Nursing Director until MetroHealth pulled him from working at the County
          jail.

          During an interview with AIG staff, Brack indicated that he had received reports of discriminatory
          comments and behavior by Mills. In April 2018, Brack was told by Employee-1 ("Employee-1")
          that Mills asked Employee-1 “if Gary [Brack] and Marcus [Harris] were fucking". According to
          Employee-1, Mills then said, “I hate fucking faggots” when she asked why he cared. When
          asked about any other discriminatory behavior on the part of Mills, Brack also mentioned that
          when discussing a budgeting concern, Mills purportedly made anti-semitic comments to
          Employee-1 regarding County Executive Armond Budish [“Executive Budish").




  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 179 of 191. PageID #: 400




         Mills, Kenneth
         Report of Investigation
         18-0050-1
         January 8, 2019
         Page 5 of 14



                          3. Interview of Employee-1-October 1,2018 and November 16,2018

         Employee-1 ("Employee-1") has been employed by the County Sheriff's Department ("Sheriff's
         Department") in the Fiscal Office ("Fiscal") for ten (10) years. Employee-1 has six direct reports
         and reports directly to senior leaders in the Sheriff's Department.

         During the interview, AIG staff asked Employee-1 if she knew of incidents of Mills making
         derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
         Employee-1 gave the following examples:

              1. Employee-1 stated that in 2017 when she and Mills were discussing Harris’ mileage
                 reimbursement request (that Mills did not want to sign), Mills asked her "You do know
                 they're lovers? They are faggots”. Employee-1 stated that Mills may have said 'fucking
                 faggots", but was not certain;

             2. Employee-1 stated that in 2017 when she and Mills were discussing requesting more
                money for cameras in the jail, Mills told her the “You know the Executive is not going to
                give you any more money, he's a Jew";

              3. Employee-1 stated that in 2017 Mills told Employee-1 that an African-American sergeant
                 is an inadequate employee. Employee-1 then asked how she got her job, and Mills
                 pointed to his arm as though he meant skin color;

             4. In 2017 Employee-6 told Employee-1 that one of nurses intended to file a sexual
                harassment complaint against Mills; and

              5.   Employee-1 stated Mills told her the Sheriff thinks he is untouchable because he is the
                   first African-American Sheriff.

         Employee-1 noted that Mills always made these comments when there were no other
         witnesses.                                 .

         When asked if she ever made a formal report regarding Mills' comments, Employee-1 stated
         she was reluctant to report due to a fear of retaliation and when Brack was terminated her fears
         were confirmed.                                                                   ■

                          4-. Interview of Employee-2 - October 23,2018

         Employee-2 ("Employee-2”) is a senior manager in the County Office of Budget and
         Management ("OBM"). Employee-2 also advises the County Executive and County Council on
         budget-related matters.

        ■ According to Employee-2, no one from the Sheriff's Department reports directly to OBM, but
          Employee-2 and her team work with Employee-1. OBM, however, does make budget restriction
          recommendations.

  Electronically Filed 06/12/2019 17:52/ / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 I SERVICE I CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 180 of 191. PageID #: 401




         Mills, Kenneth
         Report of Investigation
         18-0050-1
         January 8,2019
         Page 6 of 14                                                          .

         Employee-2 stated that she believes there was a personality conflict between Mills and .
         Employee-1.

         During the interview, AIG staff asked Employee-2 if she knew of incidents of Mills making
         derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
         Employee-2 gave the following examples:                                       .

              1. Mills told Employee-2 that Employee-4 and Sheriff Pinkney were stupid, lazy, and did not
                 want to manage the jail;

             2. Mills told Employee-2 that Sheriff Pinkney was only appointed because he is black;

              3. Mills made an anti-homosexual comment in Employee-2's office. Employee-2 does not
                 remember exactly what he said but she stated her belief that Mills’ comments indicated
                 that he “does not like homosexuals”; and

              4. Mills stated that he thought Harris and Brack were dating.

          Employee-2 noted that these comments were not made in the presence of other witnesses.


                           5. Interview of Sheriff Clifford Pinkney - October 4,2018

           Sheriff Pinkney has been employed with the County Sheriffs Department since 1991. Sheriff
           Pinkney has held the following positions: deputy sheriff, deputy sergeant, lieutenant, Chief
           Deputy Sheriff, and in 2015 became the Sheriff. As County Sheriff, Pinkney's job duties include
         ■ overseeing the Sheriffs Department office operations, as well as developing and maintaining
           partnerships with stakeholders, in the community, and with other law enforcement entities.
           Sheriff Pinkney reports to Executive Budish. Sheriff Pinkney’s direct reports include Employee-
           4, Special Assistant to the Sheriff, Director of Regional Corrections, Business Services
           Manager, Medical Director, and other Sheriff personnel as necessary.

          During the interview, AIG staff asked Sheriff Pinkney if he knew of incidents of Mills making
          derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Sheriff
          Pinkney gave the following examples of complaints he had received:

              1.   Employee-1 told Sheriff Pinkney that Mills made comments about Brack and Harris'
                   sexuality;

              2. Employee-1 told Sheriff Pinkney that Mills made comments about working for African
                 Americans — something to the effect of “they are lazy" and he would not enjoy working
                 for two African Americans if George Taylor took the Chief job;

              3. Employee-1 told Sheriff Pinkney that Mills made a derogatory comment about Executive
                 Budish being Jewish and therefore cheap;

              4. There was a rumor that Mills did not like women or African Americans;

  Electronically Filed 06/12/2019 17:52/ / CV 19 916707/Confirmation Nbr. 1736141 / CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 181 of 191. PageID #: 402




          Mills. Kenneth
          Report of Investigation
          18-0050-1
          January 8,2019
          Page 7 of 14

              5. Sheriff Pinkney received separate telephone calls from two female Common Pleas
                 Judges stating they believed that Mills dislikes women. In fact, one of the Judges stated
                 she did not want to work with Mills because he was “condescending and a chauvinist";
                 and

              6. Employee-6 told Sheriff Pinkney the nurses complained about Mills’ behavior but were
                 afraid to come forward due to the possibility of retaliation from Mills.

          The Sheriff stated he did not take action on.Employee-1's statements because he had no proof
          other than Employee-1’s allegations and he knew Employee-1 and Mills had a strained
          relationship. Furthermore, he did not take action on .the other information because they were
          informal "gripes” and he had no evidence or specific information.

                           6. Interview with EmpIoyee-3 - October 15,2018

           Employee-3 (“Employee-3”) was a day shift charge nurse in the main dispensary. Employee-3
           recently resigned from the County and is moving to work in a federal prison. At the time of the
           interview, Employee-3 had worked for the County for almost 15 years. Employee-3’s duty as
           charge nurse was to oversee all staff nurses, be responsible for day-to-day operations in the
           dispensary, and respond to emergencies.

           During the interview, AIG staff asked Employee-3 if she knew of incidents of Mills making
           derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
           Employee-3 gave the following examples:

               1. There was discussion among corrections officers (“CO") that Mills sent an email that '
                  said, "that fucking faggot” (referring to Harris) “is never going to tel! me what to do"; and

               2. It was believed in the jail that Mills does not like gay people.

           Other pertinent information included:               ’          .

               1. Employee-3 stated that when Mills first came to the County he would always talk to her.
                  The attempted communications were “super friendly" and "odd".

               2. Employee-3 stated that in the jail she heard corrections officers refer to Harris as a
                  "woman" or a “faggot." Employee-3 also stated that, after Brack was terminated, many
                  corrections officers said they were glad that the “fag is gone."

               3. Employee-3 stated that there was an issue with male inmates receiving bras and
                  panties. Floor supervisors did not want to provide the underclothes and therefore
                  required a medical prescription before providing the underclothes to inmates. The
                  nurses would tell the COs that no prescription was necessary, and the COs would still
                  refuse to provide the requested underclothes to the inmates.                 .




  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
             _ :_ n«n</onio i&Avahoafli6osisds6^(iiEnffivnafidnstect6td§^dFbPKi
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
             Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 182 of 191. PageID #: 403




             Mills, Kenneth
             Report of Investigation
             18-0050-1
             January 8, 2019
             Page 8 of 14




                              7. Interview of Employee-4 - September 27,2018

             At the time of the interview, Employee-4 had been a senior leader of the Cuyahoga County
             Sheriff's Department for three (3) years. Employee-4 reports directly to Sheriff Pinkney.
             Employee-4’s direct reports include an employee from, both the law enforcement and
     '       administrative divisions of the Sheriff’s department, the Director of Regional Corrections, and
             the Medical Director from MetroHealth. As of November 19, 2018, Employee-4 is now the
             interim Director of Regional Corrections.

             During the interview, AIG staff asked Employee-4 if he knew of incidents of Mills making
             derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
             Employee-4 gave the following examples:

         .        1. Someone (he does not remember who) told Employee-4 that Mills made a comment
                     about Brack and Harris dating.

                  2. Someone (he does not remember who) told Employee-4 that there are female
                     employees and female Judges who did not like to interact with Mills.

                  3. Someone (he does not remember who) commented to Employee-4 that Mills made an
                     anti-Semitic comment about Executive Budish - something to the effect that Executive
                     Budish is a Jew and does not want to give money to Mills' budget.

             Employee-4 noted that Mills and Employee-1 did not get along well together.

                              8. Interview of Employee-5- October 1,2018

             Employee-5 (“Employee-5") is a senior leader in the County Sheriff's Department Empldyee-5
             started in this role in September 2018. Employee-5 reports to Warden Eric Ivey (“Ivey"), who
             reports to Director of Regional Corrections Ken Mills (“Mills"), who reports to Chief George
             Taylor who reports to Sheriff Clifford Pinkney (“Sheriff Pinkney"). Within his chain of command,
             Employee-5 supervises a total of sixty (60) CDs, a corporal, and a sergeant—who reports
             directly to Employee-5. Employee-5's job duties include booking and release.

             During the interview, AIG staff asked Employee-5 if he knew of incidents of Mills making
             derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
             Employee-5 gave the following example: There was a claim that Mills said one of the County
             employees makes too much money for a woman.

                              9. Interview of Employee-6 - October 3,2018

             Unlike other witnesses identified in this report, Employee-6 is an employee of MetroHealth
             Hospital System, not an employee of the County. Employee-6 works in the County jail as the
             Ambulatory Director, and she has been in this position for 4 1/z years. Her duties include
             budgeting and operations within the CCC medical facility. Her direct reports are nurse
   Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 /CLJK1
                         ca.a nwiww •^W9h<Wi(2<0iS6ii0e'|i«Em<wrafi<fnStt®ctbf«§^ehl)K1
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
             Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 183 of 191. PageID #: 404




         Mills, Kenneth
         Report of Investigation
         18-0050-1
         January 8, 2019                                                              ■
         Page 9 of 14

         practitioners and paramedics, and she reports to Julia Brunner (Director of Ambulatory) at
         MetroHealth.

          During the interview, AIG staff asked Employee-6 if she knew of incidents of Mills making
          derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
          Employee-6 gave the following examples:

                1. There was a rumor that Mills said Harris and Brack are gay and are dating; and

                2. Employee-1 told Employee-6 that Mills said Employee-6 made too much money for a
                   woman.

                           lO.Interview of Employee-7 - October 4,2018

           Employee-7 has been with the county for five years. Her current position is Business
           Administrator in the Fiscal Department. She has been in her current position since February
           2017, and was in Justice Services previously for one year. She is currently 2nd in command in
           the Fiscal Department, and her duties are to discover and manage grants whether they are
           federal grants, state grants and any other grants that may be available for the jails. She also
         ' manages revenue tracking, statistic request, manages the analysis, staffing numbers, etc., and
           ad hoc reports. Her direct reports are Lylia Latham, Judy Fulkerson, and there is a current
           vacancy. Employee-7 reports to Employee-1, Employee-1 reports to Taylor and Taylor reports
           to the Sheriff.

             During the interview, AIG staff asked Employee-7 if she knew of incidents of Mills making
             derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
             Employee-:? gave the following examples;

                1. Employee-7 heard Mills made a comment about the Sheriff that made her uncomfortable
                   enough to abruptly leave a meeting. Employee-7 believes the comment was something
                   to the effect of the Sheriff is too tight to give up money for new cameras and could find
         .         the money if he wanted to," the miser”; and

                2. There was a discussion that the' former business service manager left the Public Safety
                   and Justice Department because Mills was sexist; and

                3.   Employee-7 heard from Employee-1 that Mills said Harris and Brack were "fags”.

                           11. Interview of Dr. Thomas Tallman - October 12,2018

     Dr. Thomas Tallman ("Tallman") is employed by MetroHealth Hospital, and he currently holds
     the position as the Medical Director of the jails. Dr. Tallman has held this position for 4 % years
     and was previously employed as an emergency room physician for the Cleveland Clinic . His
     duties as Medical Director are to oversee the correctional health program, including its
     scheduled sick call process; oversee the 24/7 intake process; respond to medical emergencies
     or acute medical issues as they come up, and handle the overall health of inmates. Dr. Tallman
     reports to Dr. Julia Brunner at MetroHealth Hospital. Dr. Julia Brunner is the Director of
  aeotron^RWc/cX^                                                                                   JS™


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
           Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 184 of 191. PageID #: 405




          Mills, Kenneth
          Report of Investigation
          18-0050-1 '
          January 8,2019
          Page 10 of 1-1

          Flatten at MetroHealth Hospital. -Tallman’s direct reports are nurses, the director of nursing,
          nursing supervisor, pharmacist, x-ray tech, dental, and all healthcare workers assigned to CCC.
          All nurses report to Tailman even if they are county employees.

          During the interview, AIG staff asked Dr. Tallman if he knew of incidents of Mills making
          derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Dr.
          Tailman gave the following examples:

               1. Employee-1 told Dr. Tallman that Mills made comments about two nurses being gay
                  lovers; and               .

              2. Employee-1 told Dr. Tailman that Mills said, “we’re never going to get more CO's
                 because the Jew won’t spend money." (referring to Executive Budish)

                           12,Interview of EmpIoyee-8 - December 4,2018

          Employee-8 is the Charge Nurse for Mental Health and Intake at the County jail. Her
          responsibilities include supervising Licensed Practical Nurses and Medical Techs. Employee-8
          has been a County employee for 13 years. She reports to Nursing Director Aisha Parnell who
          reports to Dr. Tailman and/ Employee-6.

          During the interview, AIG staff asked Employee-8 if she knew of incidents of Mills making
          derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
          Employee-8 gave the following example:                                                  ■

              •    Employee-8 stated that Mills changed the policy regarding female CO tasks. Employee-
                   8 explained that Mills changed the policy so that female COs could watch male pods and
                   walk male inmates around the jail. Employee-8 stated, even when it was not necessary,
                   Mills would require female COs to watch male pods saying something to the effect of
                   “they took the job so they can do it.”


                           13,Interviews of
                              Emp!oyee-9 - October 3,2018
                              Employee-10 - October 9, 2018

          When AIG staff asked the above employees if they knew of incidents of Mills making
          derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
          above employees stated they had heard rumors of discrimination and/or homophobic comments
          but had no specific information.                  .




  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
                                    ■GiAvahanai6enwnlnRfiiniiM>nMnnfiAn^H»ri7Si6SS5->fcCt>i)K1
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 185 of 191. PageID #: 406




         Mills, Kenneth
         Report of Investigation                                                                                     i
         18-0050-1                                                                                                   '
         January 8,2019
         Page 11 of 14



                          14. Interviews of
                              Employee-ll - September 28,2018
                              Employee-12 - October 5,2018
                              Employee-13 - October 1, 2018
                              Employee-14 - October 5,2018

         When .A)G staff asked the above employees if they knew of incidents of Mills making                     .
         derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
         above employees slated they had no direct or indirect knowledge of such comments or
         behavior.       •

                          15. Interview of Employee-15 - January 7,2019.

         Employee-15 is a County corrections officer with more than ten years of service. Employee-15
        ^stated that he personally heard Mills say “that faggot is trying to go after us", referring to Marcus
         Harris. Employee-15 recalled that this statement was made at some point in time after public
         complaints regarding the provision of medical services within the Jail.



             HI. Analysis and Findings
                     A. As a County Employee Kenneth Mills was Subject to the County
                     . Ethics Code        .

         Section 402.01(F) of the County Code states “employee" shall mean any employee of
         Cuyahoga County, but not limited to, any person employed, full or part time in a temporary or
         permanent capacity, by the County Executive, the Prosecuting Attorney, the County Council, the
         Personnel Review Commission, the Board of Revision, the Inspector General, and any other
         county agency hereafter established by or pursuant to the charter. As Director of Regional
         Corrections, Mills was an employee for purposes of Chapters 402 and 403 of the County Code.
         Mills, therefore, are subject to the guidelines established by the County Code and prohibitions
         therein.

                     B. Section 403.10 of the County Ethics Code Prohibits Discrimination

         Pursuant to Section 403.10 of the County Ethics Code, no employee shall discriminate against
         anyone on the basis of race, religion, national origin, sex, gender, ethnicity, sexual orientation,
         gender identity and expression, disability, or genetic information.




  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1


Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
               Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 186 of 191. PageID #: 407




           Mills. Kenneth
           Report o< Investigation
           18-0050-1
           January 8.2019
           Page 12 of 14




                        C. Cuyahoga County Employees are subject to the County Employee
                           Handbook
       .                        1. Cuyahoga County is Committed to Diversity                             ,

               Pursuant to Section 3.01 of the County Employee Handbook,

                       The County is committed to fostering a diverse and inclusive workforce, which
                       includes building an environment that respects the individual, promotes
                   ,   innovation and offers opportunities for all employees to develop to their full
                   '   potential.

                                2.   Cuyahoga County is an Equal Employment Opportunity Employer

               Pursuant to Section 3.02 of the County Employee Handbook,
                                                               f
                       The County is committed to providing equal employment opportunities for all
           ■           individuals regardless of race, color, ancestry, national origin, language, religion,
                       citizenship status, sex, age, marital status, sexual preference or orientation,
                       gender identity/expression, military/veteran status, disability, genetic information,
                       membership in a collective bargaining unit, status with regard to public
                       assistance, or political affiliation.

                                3. Cuyahoga County Must Investigate Reports of Discrimination

               Pursuant to Section 3.05 of the County Employee Handbook, once potential discrimination is
               reported,

                       The County will investigate all reported concerns. An investigation may include
                       conducting interviews, obtaining written statements, and reviewing records. The
                       County will complete investigations in a prompt manner. The length of the
                   ’   investigation will vary based on-the circumstances involved. After obtaining and
                       reviewing all available information, the County will determine if any employee
                       violated any County policy. The employee who made..the report and the accused
                       employee(s) will be notified in writing of this determination.

                       If the County finds that an employee has violated any County policy then Human
                       Resources, in consultation with the employee’s department director or designee,
                       will determine the appropriate action, which may include corrective action,
                       disciplinary action, mediation, training, or transfer.

               In the instant matter, the Department of Human Resources requested that the AIG conduct the
               investigation to avoid any appearance of bias or impropriety.


  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
                                         42(AVahwnsi(aionjsrtnRfi(nnMnnivmfidn't>«»r!tRiea3fr>fcCklJK1
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 I CLDMK
              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 187 of 191. PageID #: 408




            Mills. Kenneth
            Report of Investigation
            18-0050-1                                                                                         .
            January 8, 2019
            Page 13 of 14                                                    .


                       D. There is sufficient evidence to indicate that Mills likely made
                          discriminatory comments about Harris and Brack's perceived
                          sexual orientation

            Employee-1 stated that during a discussion with Mills about Harris' mileage reimbursement
            request, Mills said to her “You do know they're lovers? They are faggots." Additionally,
            Employee-2 stated that Mills made anti-homosexual comments in her presence, noted he
            thought Harris and Brack were dating, and made it clear he did not like people who are
            homosexual. Employee-15 stated that personally heard Mills say "that faggot is trying to go
            after us", referring to Marcus Harris. Based on these three separate statements, the AIG is of
            the opinion that there is sufficient evidence to indicate Mills likely made discriminatory
            comments about Harris and Brack’s perceived sexual orientation. It is unclear, however,
            whether he took any action based on this discriminatory attitude.



                       E. There is sufficient evidence to indicate that Mills was not
                          sufficiently supportive of Cuyahoga County's Continuing
                          Commitment to Diversity

             Employee-1 stated that in 2017 during a discussion with Mills about requesting more money for
             cameras in the jail, Mills told her "You know the Executive is not going to give you any more
             money, he's a Jew". Employee-1 further stated that in 2017 Mills told her that a sergeant in the
             Sheriff's department was a terrible employee and insinuated that she only got her job because
             she is African American. Employee-1 also stated that Mills told her Sheriff Pinkney thought he
             was untouchable because he is the first African American Sheriff. Likewise, Employee-2 stated
             that Mills told her Sheriff Pinkney was only appointed because he is African American.

             Sheriff Pinkney received separate telephone calls from two female Common Pleas Judges
             stating they believed that Mills dislikes women. Allegedly, one of the Judges stated she did not
             want to work with Mills because he was “condescending and a chauvinist". Moreover, indicating
             a failure to promote a culture of respect, there was substantial belief among County employees
             that Mills had made inappropriate comments.

       '     Based on the above statements and information the AIG is of the opinion that there is
             sufficient evidence to indicate Mills was not compliant with the County’s commitment to
             diversity. Specifically, Mills did not appear to be “fostering a diverse and inclusive workforce”,
             or “building an environment that respects the individual*. Rather he was inappropriately
             concerned with the gender, race, and religion of County employees and elected officials.


                  IV. Conclusion and Recommendations
           The AlG's investigation found an abundance of reports regarding Mills' comments and behavior.
           However, there were incidents that were relayed to AIG staff by individuals who had first-hand
           knowledge of Mills' alleged discriminatory comments. Specifically, three County employees
           separately heard Mills make different discriminatory comments regarding the perceived sexual
  Electronically Filed 06/12/2019 17:52 / / CV 19 916707 / Confirmation Nbr. 1736141 / CLJK1
           r-<_ _K—           ncrwifi-in JSw#aho€ia-<3®URtBRAnreniniifrafiifin5NtraciaM8Ba&ifcffiiiUK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 188 of 191. PageID #: 409




          Milts, Kenneth
          Report of Investigation
          18-0050-1
          January 0,2019
          Page 14 of 14

          orientation of a subordinate employee and a contractor. Furthermore, Mills failed to fully comply
          with the County's commitment to diversity or to promote a culture of respect within the jail.
          Finally, the reports from the witnesses indicate a need to redouble the County’s continuing
          efforts to support a culture of respect and to allay fears of retaliation for reporting inappropriate
          conduct.                        .

          Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
          cannot recommend corrective action as to Mills. The AIG, however, recommends that the
          County expand its educational efforts to support a culture of respect and protection of
          whistleblowers.



                                                                   Z g-/7
                                                                Date
          First Assistant Deputy Inspector General


          Approval as to conclusions and recommendations:




                                                                Date
          Inspector General




  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 / Confirmation Nbr. 1736141 / CLJKT
          _
          _ Z^n-iQ
Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 I Confirmation Nbr. 1741552 I CLDMK
          Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 189 of 191. PageID #: 410




          From:           Akram Boutros
          To:             Airnond Budish
                          coinkneyiacuvahoaacountv.us: etelken@nwahoqaceunto.us: Janagatten
          Subject'        Jail Medical Services
           Date:          Friday, May 25,2018 9:06:08 AM



          Executive Budish,

          Thank you for meeting with us this past Wednesday to discuss the jail medical program. As
          we discussed, MetroHealth is committed to our partnership with Cuyahoga County in
          providing the highest quality medical services at the main corrections center and it’s regional
          facilities. We believe the relationship and delivery model we have have developed together
          with your staff not only provides quality, custom services but does so while demonstrating
          tangible cost savings for the County.

          As per your request for MetroHealth to immediately remove our Nurse Supervisor employee
          from the jail clinic, we have made the adjustment to our staffing model and as of May 28,
          2018 the employee will no longer provide services at the jail clinic. A replacement
          Administrator will start on site Tuesday, May 29th.

          Also on Wednesday, Chief of Staff Leiken agreed to schedule a meeting with MetroHealth to
          further discuss the staffing model and vacancies. We appreciate the opportunity and our team
          is available at Chief Leiken earliest convenience for that meeting.

          Thank you, Armond. Again, ware committed to our partnership and look forward to
          continuing to work together.

           Regards,

           Akram

           GetQutlflQlcfeuQS




  Electronically Filed 06/12/2019 17:52/ /CV 19 916707 /Confirmation Nbr. 1736141 /CLJK1

Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
                                              Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 190 of 191. PageID #: 411




                                                                                                                                        Page l of 2 ■ " "

                                               Gary Brack, Supervisor, Nursing, County Correctional Healthcare (Interim Director,                         .
                                           . : Ambulatdiy, County Correctional Healthcare)          " ■ "                :    ■   .
                         ■ .'                Record of Discussion 6/4/18


                                           • ' Description of violation: In a scenario that Mr.' Brack'does riot generally encounter in.the ' ’
                     '                 ■     ordinary scope of hi? duties,' Mr. Brack exercised poor judgment and engaged iricdnduct that . ..        ■                .                    .
                                             wm unprofessional and disrespectful, not in ali©iment with expectations of a MetroHealth                                                      "■■
                           ■              " leader, and against the interests of the System, its reputation,'and its key relationships. His ", /. "                            ’
                     •             .- '". conduct was in"violationofTheMetroHealth System 'Poiicy li-36 Corrective Action "(prOhiljiting .                                 .
         '                '•                . grossly inappropriate behavior), MetroHealth’s'STAR-IQ values includirigTeamwork dhd '"                 '/.
                     ■                 ..." Respect, and MetroHealth’s Code of Conduct. .                                                 ;         '<

                         ■. • ; .In a public meeting df the Cuyahoga County Council Public Safety arid Justice Af&irs ' . '                               .•                                    .
                            ■ ■ Committee held on May 22,2018," Mri Brack was asked to.describe the relatidri'ship.between '
                 '       •’      MetroHealth mid Cuyahoga County regardingthe clinical operations at Cotirity Correctipris. "Mr.'                                  .                                .
                              Brack did provide.Sdme objective/information, but he" also-went beyond.ah objective"reportby '
                               ■       :
'                    "' ■■ "■ using Hghly.riegatiye arid" subjective tepns and' tiy.lodging an unprofessional and persqnal.att'ack                                                 .         ."
         •"          •..:. ■j;againstMr;Keriheth'MiUs;'PirectdrofRegipnarC6Trectiohsfor'• ...
                 ■"and recorded testimony before Cpmihittee members'-- during which Mr.. Brack repeatedly. and??'.. '■
                  expressly purported, to speak'on behalf of The MetrbHeal'thSystem -=Brack desCribed'tfie":'.• '"
                 J                     ■/.••relationship between the County.'arid MetroHealth M^very tumultuops.’’He,caiied.MhlS'<the . . • ■,                                         . ..'
 . . •. /'? ■.obstractionist’’in.thpparties^concertedefforts,■■sthted.diatMiJlS;engagesJn<passiveraggressive: .••• •■
. .     ••■'..••;bdiwtof\ar^actsiwith “un^nedauth6rity,^^'^ci^^Kils^j!idjw^d-.co^(|iipt;irid;:;'/.. ' •                                                                                ■
     •.. <                            . “total/disrespect” in meetings, stating that “I’ve neyef'ih my professional career .witnessed :ihat.”: '                               ".              •
    ■                              ■ ;j.:Mthput^ifegwftMetipHe^lsieada^p.Qr)mediaaB^ipro.i^h)paW,;Mr;Bradc.hhs.'' . ;                                                                      .. '
                     • • •' /' since reinforced these sentiments to various media outlets.- • ■                    ■   ■ -   ..' .'                    /

                          . ... .. Mr, Brack's conduct was in violation of specific''cd'achirigihat:he received prior to thehjeStirig." ''■■■' .. ■ ■ .,'
         ■                                 V-. Jane Flatten, Chief of Staff, had specified to Mr. Brack that if was Ms/Flatten’s role tbsp6akdh' •                                 "
    ",               .                     ; -.behdf of MetroHealth at'the meeting, and Mr. Brack’s,rolewas.to help with technical:            .   ••                                               .
             .                         ■: ••operational questions? Ms,Flatten had directed Mr! Bracbtiut if he did.speakat.the.me'eting,'he                                            . - .
                                   "         needed to do so diplomatically. He failed to do. •     '          :                                               ■

                                             Mr. Brack’s unprofessional and personally offensive conduct caused immediate damage to
                                           • MetroHealth’s relationship with Cuyahoga County and to MetroHealth’s public reputation,'.
                                             requiring immediate .attention and renewed commitments from members of MetroHealth’s
                                             executive leadership. Indeed, as a client of MetroHealth’s services, the County immediately
                                             requested that Mr. Brack be removed from his role at County Corrections, citing a lack of a
                                             trusting and strong working relationship. Being a contracted service provider to the County,"'
                             which controls County Corrections property and operations, MetroHealth was required to ■
                     Electroni§Bnppl5feWitivtteCt)9infy5£deh®rid9 916707 / Confirmation Nbr. 1736141 /CLJK1
                                                                                                                                                  x^rrrrrrTTtrak
             Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
                                            Case: 1:19-cv-01584 Doc #: 1-10 Filed: 07/11/19 191 of 191. PageID #: 412




                       . . ■               As a County hospital, MetroHealih values its partnership withCuyahpgaCpunty, and the parties
                  ■          . are. actively collaborating on a number of highly visible, key public health endeavors, such as
                           : . • MetroHealth’s campus transformation, improvement of the West 25,hStreet corridor, and the
                  •.                       opioid crisis in the County. The parties’ contractual agreement regarding provision of medical
                                         services at County..Con-ections has been a.flagship 'arrangement for'bqthpartieS, enabling
                               ■       • MetroHealth .to reach patients in a unique care environment while enabling the County to realize
                                           cost savings. MetroHealth does not take issue with the feet that Mr. Brack has identified and •
                               .           raised concerns regarding County-MetroHealth interactions or with-ongoihg staffing concerns;
                           '           . indeed, these .are issues that MetroHealth leadership has worked to address and will continue to
                      •'                   address going forward. ■            •                  1                       . . ■.      .          .

         .                                 Rather, MetroHealth takes issue wife the highlypersorial andunprofessiohal manner in which
        .. •.• Mr. Brack raised'thesbcp'ncernsj Mr. .Brack’s. .very negative .corrunents aboutMetroHealth’s .                                                 .
    ■ ■•...'. :■ relationship .with the County were putside the seppe of his role.'andshould have been handled'
'-....                                 'tiffoi^pj^i^riafeMetollgslth-lejd^rship arid media relations? His. Very personal copiments. .•
             ■■                        about.Mills doristjtuted a gross violation ofMetro'Healtb’s- policies arid STAR iQvalues, " .. ■
     ■       J;'-’;..                      includingTeamwork and:Respect,and.its':God?..pfQonduct.. Mr, Brack’s pubjic conduct brought'. •
                                       ' intoque!s.ti.pnhis.hbinty~an(i MetroHealth’s-ability- to continue to foster 'our critical '.                .                    .
                  ■ - ■ > :rej.ationsliip;with the County, putting MetfoHeaife’s.interests injeopafdy,'                               '? '               •'

    • ■ ..'. •:? ?EXpectations: This:type.'of inappropriateahdunprofessibnalconduct must nbt'occur again, and
     • • ■ •.            Mil' Brack,'is requiredfo conduct hiinself-iri/accordarice wife MetrdHealfet-s STAR-IQ values, -
    ::               ; Code, ofCpnduct, and,applicable policies,> especially Wherehepu'rpo!&to 'speakbiTbehalf of The ■
                '" ■ ).MetrpHeplfe.Sys.tetti regarding itsbusiness relationships? As a membenofjpbnagement,; he.is .- .
■                 .' ,' •expected- to be.mindfiil of .and act irt.amannerto foster MetroHealth’s relationships and     ■
     .            „■ •                 reputation./ While he. is .certainly welcome to.and is encouraged to raise'concern's that'he has,.he                   .
                  : -must doisoirespectfollyfeid in accordahpe.wife:MetrpHe.a!th’s.values.'. Fqr sensitive ,. . 7 • . .
    '        7 . "< communications,.he ifoouldodnsultMeteoHealfeieadership andmediareiatiofe.;.'.'. •' . -. .       • '

        '.             ■. ••'          Though this Will be considered documentation of no'n-disciplihary counseling, further incidents                                .
    . ■                                of unprofessional and inappropriate behavior will result in formal discipline, .'up to and including
                                       termination of employment.,                   '       ..           •           '   .'        ' '                  .        '

                                   '   .                          ,       '                                   Date:   ,
                                       Gary Brack, Supervisor, Nursing (Interim Director, Ambulatory)                          •.

                                       .                                                 .            .       Bate


                                       S        Bruner, MD, MS, Physician ExccutivorAmbulatory Operations
                                                                                            Date:
                                       Emily Fiftal, Director - EmployeWLabor Relations, Employment Counsel
                                                                                                            1 7,_____

              Electronically Filed 06/12/20W 17:52/ / Cvn9 916707 / ConfirmationTMbr. 1736141 7CLJK1 ■                                       #


         Electronically Filed 06/19/2019 12:42 / SERVICE / CV 19 916707 / Confirmation Nbr. 1741552 / CLDMK
